IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

1. JOSHAWA CESSOR, )
)
Plaintiff, )
)
v. )  CaseNo. /FOV-SF-GKF FHA
)
1, BOARD OF COUNTY ) Removed from Tulsa County
COMMISSIONERS FOR THE ) District Court
COUNTY OF TULSA, a political subdivision ) Case No. CJ-2018-4673
and municipal corporation; ) Judge Doug Drummond
2. STANLEY GLANZ, individually; )
3. VIC REGALADO, in his official capacity; and )
4. ARMOR CORRECTIONAL HEALTH )
SERVICES, INC., a foreign corporation, )
)
Defendants. )
NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, Vic Regalado, in his official
capacity as Sheriff of Tulsa County (“Defendant” or “Sheriff Regalado”), by and through his
undersigned counsel, hereby removes the above-captioned action currently pending in the District
Court of Tulsa County, State of Oklahoma, to the United States District Court for the Northern
District of Oklahoma. In support of this Notice of Removal, Sheriff Regalado states as follows:

1, Plaintiff filed his Petition against Defendant Board of County Commissioners of
Tulsa County and Defendant Armor Correctional Health Services, Inc., in the District Court for
Tulsa County, State of Oklahoma, on November 13, 2018. A true and correct copy of the Petition
is attached hereto as Exhibit “A”.

2. On November 30, 2018, Plaintiff filed his First Amended Petition against the same
two (2) defendants and adding claims under Art. 2 § 9 of the Oklahoma Constitution. A true and

correct copy of the First Amended Petition is attached hereto as Exhibit “B”.
3. On August 14, 2019, Plaintiff filed his Second Amended Petition against the same
two (2) defendants and added former Sheriff Stanley Glanz and Sheriff Vic Regalado as
defendants. In addition to the new defendants, the Second Amended Petition eliminated the claim
for negligence and added new claims asserting violations of the Fourth and Fourteenth
Amendments to the United States Constitution, pursuant to 42 U.S.C. § 1983. A true and correct
copy of the Second Amended Petition is attached hereto as Exhibit “C”.

4. Defendant Board of County Commissioners and Defendant Armor Correctional
Health Services, Inc. were mailed a copy of the Second Amended Petition on August 14, 2019.
(See Exhibit C).

5. As of the date of this filing, the newly-added defendants, Sheriff Regalado and
former Sheriff Glanz have not been served.

6. Sheriff Regalado hereby voluntarily appears and waives service of process. See
Asset Acceptance, LLC v. Johnson, 2011 OK CIV APP 121, J 14, 268 P.3d 551, 555 (“Jurisdiction
of the person is acquired by service of process or by voluntary appearance before the court.”).

7. Removal of this action by Sheriff Regalado from the District Court of Tulsa County
to the United States District Court for the Northern District of Oklahoma is proper under 28 U.S.C.
§ 1441(a), which permits removal of an action over which a District Court of the United States
would have original jurisdiction. The Court has original jurisdiction over this action pursuant to
28 U.S.C. § 1331, which grants district courts original jurisdiction of all civil actions “arising under
the Constitution, treaties, or laws of the United States.” 28 U.S.C. § 1331. By way of his Second
Amended Petition, Plaintiff asserts a claim under 42 U.S.C. § 1983, which arises under the laws

of the United States. (See Second Amended Petition, Ex. C, ff 15-40).
8. Plaintiff also asserts a Bosh claim under the Oklahoma Constitution. (See Second
Amended Petition, Ex. C, J§ 41-48). Because Plaintiff's claims are part of the same case and
controversy giving rise to Plaintiff's claims under 42 U.S.C. § 1983, they fall within the Court’s
supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a).

9. Pursuant to 28 U.S.C. § 1446(b)(2)(A), all properly joined and served Defendants
join and consent to the removal of this action.

10. Pursuant to 28 U.S.C. § 1446(a) and LCvR81.2, copies of all documents filed or
served in the state court action and a copy of the docket sheet for the state court action are attached
hererto. See Exhibits D through R.

11. Pursuant to LCvR81.2, Defendant Regalado files herewith a Status Report on
Removed Action in the form provided by the Court Clerk.

12. Pursuant to 28 U.S.C. § 1446(d), Regalado is promptly filing a copy of this Notice
of Removal with the Clerk of the District Court for Tulsa County. Regalado is also providing
written notice to Plaintiff by serving this Notice of Removal upon Plaintiff's counsel.

13. Venue is proper in this Court under 28 U.S.C. § 1441(a) because the Northern
District of Oklahoma embraces Tulsa County, the place where the action was pending prior to the
filing of this Notice of Removal.

WHEREFORE, Defendant Sheriff Regalado hereby removes the above-captioned action
from the District Court of Tulsa County, State of Oklahoma, to the District Court for the Northern
District of Oklahoma, and respectfully requests that further proceedings be conducted in this Court
as provided by law.

DATED this 26th day of August, 2019.
Respectfully submitted,

/s/ Jo Lynn Jeter

Joel L. Wohlgemuth, OBA #9811
Jo Lynn Jeter, OBA #20252
Barrett L. Powers, OBA #32485
NORMAN WOHLGEMUTH CHANDLER JETER
BARNETT & Ray, P.C.

2900 Mid-Continent Tower

401 South Boston Ave.

Tulsa, OK 74103

(918) 583-7571

(918) 584-7846 facsimile

ATTORNEYS FOR DEFENDANT,
SHERIFF VIC REGALADO

CERTIFICATE OF SERVICE

I certify that on August 26, 2019, I caused a true and correct copy of this document to be
placed in the United States Mail, First Class postage fully pre-paid, addressed to:

 

Brendan M. McHugh
Attorney at Law

P. O. Box 1392
Claremore, OK 74018

Matthew Kehoe
500 S. Denver, Suite 900
Tulsa, OK 74103

Attorney for Defendant, Board of County

 

Vinita, OK 74301

Co-Counsel for Plaintiff

 

Attorney for Plaintiff Commissioners for Tulsa County
Dana Jim Sean Snider

Attorney at Law Anthony Winter

P.O. Box 1011 Johnson Hanan & Vosler

9801 N. Broadway Extension
Oklahoma City, OK 73114

Attorney for Defendant, Armor Correctional
Health Services, Inc.

 

 

 

/s/Jo Lynn Jeter
Jo Lynn Jeter
 

CE

*10447 354926 %

 

IN THE DISTRICT COURT OF TULSA COUNTY

STATE OF OKLAHOMA NOV 132078
JOSHAWA CESSOR, DON NEWBERRY, Court Ceri
5 STATE OF OKLA, TL Sepaient
Plaintiff, DANA LYNN KUEH!
. C§=20:1:8- 04573

BOARD OF COUNTY COMMISIONERS Refiled from Case No. CJ-2016-2442

OF TULSA COUNTY, a political sub-

division and municipal corporation; ATTORNEY LIEN CLAIMED

 

Meme Nl Nee Meet Mica ae ape eee ee Me Nee

and JURY TRIAL DEMANDED
ARMOR CORRECTIONAL HEALTH
SERVICES, INC., a foreign corporation,
Defendants.
PETITION

The Plaintiff Joshawa Cessor (“Plaintiff”) hereby submits his Petition in the above ©:
captioned matter. In support thereof, Plaintiff alleges and states as follows: ‘2
1. Plaintiff is an individual who sustained injuries while in the Tulsa County =

Jail and resided in Broken Arrow, Oklahoma at all material times herein. ty

oO
2, Defendant Board of County Commissioners of Tulsa County (“BCCTC’) is a

political subdivision and municipal corporation.

3. Stanley Glanz (“Glanz”) was the Tulsa County Sheriff during Plaintiff's

incarceration.

4. Numerous John and Jane Does were employed at the Tulsa County Jail

during the events at issue herein.

1 EXHIBIT A

DISTRICT COURT
LE p

pot toe et E
Bae. Lo oad
Age AS eG
5. That beginning in early September 2015 until approximately September
15" 2015 Plaintiff was incarcerated at the Tulsa County Jail as a pretrial detainee being
held on a warrant issued by the State of New Mexico.

6. Board of County Commissioners of Tulsa County ("BCCTC”) is a political
subdivision and municipal corporation and the governing entity of Tulsa County Jait and
pursuant to 19 O.S. § 4 is the proper entity to be sued on behalf of Tulsa County Jail.

7. Defendant ARMOR CORRECTIONAL HEALTH SERVICES, INC. (ACHS) was,
at all times relevant hereto, a foreign corporation doing business in Tulsa County,
Oklahoma. ACHS was, at all times relevant hereto, responsible, in part, for providing
medical services and medication to Plaintiff while he was in the custody of the Tulsa
County Sheriff's Department. ACHS was additionally responsible, in part, for
implementing Tulsa County Jail policies regarding medical and mental health care,
assisting in developing those policies and in training and supervising its employees.

8. That Plaintiff previously filed this case in Tulsa County Case No. C)-2016-
2442 and such matter was subsequently removed and dismissed without prejudice on
11/13/2017 and as such this re-filing is timely.

9. While incarcerated at the Tulsa County Jail, Plaintiff was subjected to an
unreasonable seizure prohibited by the Oklahoma Constitution, specifically art. 2 §§ 7&
30 as a pretrial detainee.

10. That on or about September 8" 2015 while incarcerated in the Tulsa
County Jail, employees of the Tulsa County Jail handcuffed Plaintiff excessively resulting

in a fracture and displacement of his right hand as well as paresthesia. The conduct of
the individual employees of the jail is unlawful in that it is excessive force prohibited by
the Oklahoma Constitution. Specificatly, while being processed into Tulsa County Jail,
Plaintiff disclosed that he was in the past hospitalized in New Mexico for suicidal
tendencies with depression, anxiety and mental health issues. This resulted in Plaintiff
being placed him in a medical/mental unit of the jail. Plaintiff was placed in a jail cell
with no clothes and a sheet to cover himself and the guard derisively laughed at him
while placing him in the cell with his clothing. While there, Plaintiff began to threaten
to call the Mayor and/or an attorney to complain about the conditions in the jail and his
treatment. Numerous deputies and Sheriff Glanz appeared and Plaintiff was placed in
handcuffs resulting in his hand making a loud popping/cracking sound. Plaintiff
immediately hollered in pain. Nevertheless, despite the need for medical attention,
Plaintiff was placed in a cell. Plaintiff requested medical care and was in excessive pain
for over 20 hours before he was finally taken to an x-ray technician at jail who
diagnosed Plaintiff with what was described as a triad break. Subsequently, two
physicians with the jail and/or ACHS stated that it was not possible to determine if it
was broken and no treatment was rendered by them to Plaintiff. Plaintiff was only
given Tylenol a few days later, resulting in severe and unnecessary pain to Plaintiff.
Plaintiff made numerous written requests thru the KIOSK system and subsequently
Plaintiff attempted to retrieve such requests, the requests were no longer visible and
Plaintiffs KIOSK records were wiped clean as there were no other records. After his
release from Tulsa County Jail, it was confirmed that Plaintiff had indeed broken his

wrist.
11. = After fracturing Plaintiff's wrist, individual employees of the Tulsa County
Jail exacerbated Plaintiff's condition by refusing to provide medical treatment to Plaintiff
also in violation of Plaintiff's constitutional rights under the Oklahoma Constitution.
Further, Plaintiff had mental health needs in that he was diagnosed with anxiety and
had other mental health issues that should have been adequately responded to.

12.  Glanz was at all times relevant hereto, the Sheriff of Tulsa County,
Oklahoma, residing in Tulsa County, Oklahoma. Glanz, as Sheriff and the head of the
Tuisa County Sheriffs Department, was, at all times relevant hereto, responsible for
ensuring the safety and well-being of inmates detained and housed at the Tulsa County
Jail, including the provision of appropriate medical care and treatment to inmates in
~ need of such care, pursuant to 57 O.S. § 47.

13. In addition, Glanz was at all times pertinent hereto, responsible for
creating, adopting, approving, ratifying, and enforcing the rules, regulations, policies,
practices, procedures, and/or customs of the Tulsa County Sheriff's Department and
Tulsa County Jail, including the policies, practices, procedures, and/or customs that
violated Plaintiff's rights under the Oklahoma Constitution as set forth in this Petition.

COUNT I
OKLAHOMA CONSTITUTION — BOSH CLAIM
As to Defendant BCCTC
14. In support of Count I, Plaintiff restates and re-alleges the foregoing

allegations in their entirety as though fully set forth herein.
15. | That while incarcerated in the Tulsa County Jail, Plaintiff was subjected to
excessive force in violation of Oklahoma law by certain unknown individuals, John and
Jane Does, and once the responsible individuals are learned of and determined with
knowledge, a separate excessive force claim will be alleged as to them upon leave of
the Court at the time this information is discovered.

16. Plaintiff was injured by a Tulsa County Jail employee resulting in excessive
force and significant injuries to Plaintiff.

17. Defendants neglected Plaintiffs medical needs by failing to provide
medical assistance to Plaintiff after being requested to do so and having actual or
constructive knowledge of a medical need.

18. Defendants’ failure provide medical assistance resulted in signification
exacerbation of Plaintiff's condition.

19. Additionally, and/or alternatively, Defendants BCCTC and ACHS violated
Plaintiff's rights under the Oklahoma Constitution, and a cause of action exists pursuant
to Bosh v. Cherokee County Building Authority, 2013 OK 9, 305 P.3d 994, for violating
Plaintiff's rights under Art. 2, § 30 and Art. 2 § 7 of the Oklahoma Constitution

20. The above described conduct is a direct result of the inadequate training
and the failure to properly train employees of the Tulsa County Jail. This policy is set
forth and described in the Order of the Court by Honorable Judge John £. Dowdell in

Burke v. Glanz, et al., No. 11-CV-720-JED-PJC, Opinion and Order, (N.D. Okla. July 20"

 

2016). Specifically, on three occasions, the staffing, medical treatment of inmates at

the Tulsa County Jail was found to be deficient. Further, Defendant ACHS violated the
constitutional rights of inmates by neglecting their medical needs. This resulted in a
pattern and policy and actual notice of the deficiencies such that the failure to correct
violates Oklahoma law.
21. Such policies, practices and/or customs include, but are not limited to:
a. The failure to promulgate, implement or enforce, adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff;
b. Inadequate medical triage screening that fails to identity inmates
with serious medical or mental health needs;
C. Severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;
d. Untimely medica! and mental health examinations and treatment,
e. Understaffing the medical unit; and
f. The failure to adequately train jai! personnel and staff with respect
to the proper assessment, classification and treatment of inmates with serious medical
and mental health needs.
22. As a result of the above conduct, Plaintiff has suffered injuries and
damages as alleged herein. |
23.. Asa result of Defendants’ conduct, Plaintiff has suffered actual damages
in excess of $10,000.00.
COUNT II

NEGLIGENCE

{As to Defendants BCCTC and ACHS)
24. Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

25. Prior to filing this action, Plaintiff fully exhausted his rights pursuant to the
Oklahoma Governmental Tort Claims Act, 51 0.S. § 151 ef seg, (OGTCA).

26. Asa result of the negligence of Defendants BCCTC and ACHS, Plaintiff
sustained damages.

27. Defendants BCCTC and ACHS owed a duty to Plaintiff, and alt other
inmates in custody, to use reasonable care to provide inmates in need of medical
attention with appropriate assessment, classification and treatment of inmates with
serious needs. ACHS was charged with implementing and assisting in developing the
policies of the Tulsa County Sheriff's Department with respect to the medical and
mental health care of inmates at the Tulsa County Jail and has shared responsibility to
adequately train and supervise its employees.

28. The negligence and Oklahoma Constitutional Such policies, practices
and/or customs include, but are not limited to:

a. The failure to promulgate, implement or enforce adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff.

b. Inadequate medical triage screening that fails to identify inmates
with serious medical or menta! health needs;

C. Severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations,

d. Untimely medical and mental health examinations and treatment;
e. Understaffing the medical unit; and

f. The failure to adequately train ACHS and Tulsa County Jail
employees and/or agents with respect to the proper assessment, classification and
treatment of inmates with serious needs.

29. Defendants knew it was obvious that the maintenance of the
aforementioned policies, practices and/or customs posed an excessive risk to the health
and safety of inmates like Plaintiff.

30. Asa direct and proximate cause of the negligence of BCCTC and ACHS,

Plaintiff has suffered damages, in excess of $75,000.00.

WHEREFORE, Plaintiff requests an award of actual damages in excess of
$10,000.00 against all Defendants, an award of punitive damages against Defendant
ACHS in excess of $10,000.00, the costs of this action, and any other and further relief

that this Court deems proper.

Juatapehef 1 nl mle

Brendan M. Mc Hiuigh, 0 #18422 [/
Attorney for "ch gh
P.O. Box 1392
Claremore, OK 74018
Tele: (918) 608-0111
Fax: (918) 803-4910
and

Dana Jim, OBA #19495
P.O. Box 1011

Vinita, OK 74301

Tele: 918-457-6626
Fax: 918-517-3431
Co-Counsel for Plaintiff
ENN

IN THE DISTRICT COURT OF TULSA COUNTYDISTRICT COURT
STATE OF OKLAHOMA Fik £& ©

NOV 8 0 2018

JOSHAWA CESSOR,
DON NEWBERRY, Court Clerk
Plaintiff, STATE OF OKLA, TULSA COUNTY
V. Case No. CJ-2018-4673

BOARD OF COUNTY COMMISSIONERS Refiled from Case No. C}-2016-2442
OF TULSA COUNTY, a political sub-

division and municipal corporation; ATTORNEY LIEN CLAIMED

sett Meee Semel Nine Set Nem Stee Nine Sie Sime tne Steet rel

and ARMOR CORRECTIONAL HEALTH JURY TRIAL DEMANDED
SERVICES, INC., a foreign corporation,
Defendants.
FIRST AMENDED PETITION

The Plaintiff Joshawa Cessor (“Plaintiff”) hereby submits his First Amended Petition
in the above captioned matter. In support thereof, Plaintiff alleges and states as follows:

1. Plaintiff is an individual who sustained injuries while in the Tulsa County Jail
and resided in Broken Arrow, Oklahoma at all material times herein.

2. Defendant Board of County Commissioners of Tulsa County (“BCCTC”) is a
political subdivision and municipal corporation.

3. Stanley Glanz (“Glanz”) was the Tulsa County Sheriff during Plaintiff's
Incarceration. |

4, Numerous John and Jane Does were employed at the Tulsa County Jail
during the events at issue herein.

5. That beginning in early September 2015 until approximately September 15%
2015 Plaintiff was incarcerated at the Tulsa County Jail as a pretrial detainee being held (\

on a warrant issued by the State of New Mexico. . ”

1 EXHIBIT B
6. Board of County Commissioners of Tulsa County (‘BCCTC”) is a political
subdivision and municipal corporation and the governing entity of Tulsa County Jail and
pursuant to 19 O.S. § 4 is the proper entity to be sued on behalf of Tulsa County Jail.

7. Defendant Armor Correctional Health Services, Inc. (ACHS) was, at all times
relevant hereto, a foreign corporation doing business in Tulsa County, Oklahoma. ACHS
was, at all times relevant hereto, responsible, in part, for providing medical services and
medication to Plaintiff while he was in the custody of the Tulsa County Sheriff's
Department. ACHS was additionally responsible, in part, for implementing Tulsa County
Jail policies regarding medical and mental health care, assisting in developing those
policies and in training and supervising its employees.

8. That Plaintiff previously filed this case in Tulsa County Case No. CJ-2016-
2442 and such matter was subsequently removed and dismissed without prejudice on
November 13, 2017, and as such this re-filing is timely. Further, Plaintiff filed his Petition
in Tulsa County Case No. CJ-2018-4673 on November 13, 2018, and amendment is
permissible under 12 0.S. § 2015.

9. While incarcerated at the Tulsa County Jail, Plaintiff was subjected to an
unreasonable seizure prohibited by the Oklahoma Constitution, specifically Art. 2 §§ 7, 9,
and 30 as a pretrial detainee.

10. That on or about September 8" 2015 while incarcerated in the Tulsa County
Jall, employees of the Tulsa County Jail handcuffed Plaintiff excessively resulting in a
fracture and displacement of his right hand as well as paresthesia. The conduct of the

individual employees of the jail is unlawful in that it is excessive force prohibited by the
Oklahoma Constitution. Specifically, while being processed into Tulsa County Jail, Plaintiff
disclosed that he was in the past hospitalized in New Mexico for suicidal tendencies with
depression, anxiety and mental health issues. This resulted in Plaintiff being placed him
in a medical/mentai unit of the jail. Plaintiff was placed in a jail cell with no clothes and
a sheet to cover himself and the guard derisively laughed at him while placing him in the
cell with his clothing. While there, Plaintiff began to threaten to call the Mayor and/or an
attorney to complain about the conditions in the jail and his treatment, Numerous
deputies and Sheriff Glanz appeared and Plaintiff was placed in handcuffs resulting in his
hand making a loud popping/cracking sound. Plaintiff immediately hollered in pain.
Nevertheless, despite the need for medical attention, Plaintiff was placed in a cell.
Plaintiff requested medical care and was in excessive pain for over 20 hours before he
was finaliy taken to an x-ray technician at jail who diagnosed Plaintiff with what was
described as a triad break. Subsequently, two physicians with the jail and/or ACHS
stated that it was not possible to determine if it was broken and no treatment was
rendered by them to Plaintiff. Plaintiff was only given Tylenol a few days later, resulting
in severe and unnecessary pain to Plaintiff. Plaintiff made numerous written requests
thru the KIOSK system and subsequently Plaintiff attempted to retrieve such requests,
the requests were no longer visible and Plaintiff's KIOSK records were wiped clean as
there were no other records. After his release from Tulsa County Jail, it was confirmed
that Plaintiff had indeed broken his wrist.

11, After fracturing Plaintiff's wrist, individual employees of the Tulsa County

Jail exacerbated Plaintiff's condition by refusing to provide medical treatment to Plaintiff
also in violation of Plaintiff's constitutional rights under the Oklahoma Constitution.
Further, Plaintiff had mental health needs in that he was diagnosed with anxiety and had
other mental health issues that should have been adequately responded to.

12. Glanz was at all times relevant hereto, the Sheriff of Tulsa County,
Oklahoma, residing in Tulsa County, Oklahoma. Glanz, as Sheriff and the head of the
Tulsa County Sheriff's Department, was, at all times relevant hereto, responsible for
ensuring the safety and well-being of inmates detained and housed at the Tulsa County
Jail, including the provision of appropriate medical care and treatment to inmates in need
of such care, pursuant to 57 O.S. § 47.

13. In addition, Glanz was at ail times pertinent hereto, responsible for creating,
adopting, approving, ratifying, and enforcing the rules, regulations, policies, practices,
procedures, and/or customs of the Tulsa County Sheriff's Department and Tulsa County
Jail, including the policies, practices, procedures, and/or customs that violated Plaintiff's
rights under the Oklahoma Constitution as set forth in this Petition.

COUNT I

OKLAHOMA CONSTITUTION — BOSH CLAIM

 

As to Defendant BCCTC
14. In support of Count I, Plaintiff restates and re-alleges the foregoing
allegations in their entirety as though fully set forth herein.
15. That while incarcerated in the Tulsa County Jail, Plaintiff was subjected to
excessive force in violation of Oklahoma law by certain unknown individuals, John and

Jane Does, and once the responsible individuals are learned of and determined with
knowledge, a separate excessive force claim will be alleged as to them upon leave of the
Court at the time this information is discovered.

16. Plaintiff was injured by a Tulsa County Jail employee resulting in excessive
force and significant injuries to Plaintiff.

17, Defendants neglected Plaintiff's medical needs by failing to provide medical
assistance to Plaintiff after being requested to do so and having actual or constructive
knowledge of a medical need.

18. Defendants’ failure provide medical assistance resulted in signification
exacerbation of Plaintiff’s condition.

19. Additionally, and/or alternatively, Defendants BCCTC and ACHS violated
Plaintiff's rights under the Oklahoma Constitution, and a cause of action exists pursuant
to Bosh v. Cherokee County Building Authority, 2013 OK 9, 305 P.3d 994, for violating
Plaintiff's rights under Art. 2 §§ 7, 9, and 30 of the Oklahoma Constitution.

20. The above described conduct is a direct result of the inadequate training
and the failure to properly train employees of the Tulsa County Jail. This policy is set
forth and described in the Order of the Court by Honorable Judge John E. Dowdell in

Burke v. Glanz, et al., No. 11-CV-720-JED-PJC, Opinion and Order (N.D. Okla. July 20"

 

2016). Specifically, on three occasions, the staffing, medical treatment of inmates at the
Tulsa County Jail was found to be deficient. Further, Defendant ACHS violated the
constitutional rights of inmates by neglecting their medical needs. This resulted in a
pattern and policy and actual notice of the deficiencies such that the failure to correct

violates Oklahoma law.
21. Such policies, practices and/or customs include, but are not limited to:
a. The failure to promulgate, implement or enforce, adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff;
b. Inadequate medical triage screening that fails to identity inmates
with serious medical or mental health needs;
C. severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;
d, Untimely medical and mental health examinations and treatment;
é. Understaffing the medical unit; and
f. The failure to adequately train jail personnel and staff with respect
to the proper assessment, classification and treatment of inmates with serious medical
and mental health needs.
22. AS a result of the above conduct, Plaintiff has suffered injuries and
damages as alleged herein.
23.  Asaresult of Defendants’ conduct, Plaintiff has suffered actual damages in
excess of $10,000.00.
COUNT II
NEGLIGENCE
(As to Defendants BCCTC and ACHS)
24. ‘Plaintiff re-alleges and incorporates by reference the above paragraphs as

though fully set forth herein.
Yer

25. — Prior to filing this action, Plaintiff fully exhausted his rights pursuant to the
Oklahoma Governmental Tort Claims Act, 51 0.S. § 151 et. seg. (OGT CA).

26. Asa result of the negligence of Defendants BCCTC and ACHS, Plaintiff
sustained damages.

27. Defendants BCCTC and ACHS owed a duty to Plaintiff, and all other inmates
in custody, to use reasonable care to provide inmates in need of medical attention with
appropriate assessment, classification and treatment of inmates with serious needs. ACHS
was charged with implementing and assisting in developing the policies of the Tulsa
County Sheriff's Department with respect to the medical and mental health care of
inmates at the Tulsa County Jai! and has shared responsibility to adequately train and
supervise its employees.

28. The negligence and Oklahoma Constitutional violations Such policies,
practices and/or customs include, but are not limited to:

a. The failure to promulgate, implement or enforce adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff.

b. Inadequate medical triage screening that fails to identify inmates
with serious medical or mental health needs;

c. Severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;

d. Untimely medical and mental health examinations and treatment;

e. Understaffing the medical unit; and
f. The failure to adequately train ACHS and Tulsa County Jail
employees and/or agents with respect to the proper assessment, classification and
treatment of inmates with serious needs.

29. Defendants knew it was obvious that the maintenance of the
aforementioned policies, practices and/or customs posed an excessive risk to the health
and safety of inmates like Plaintiff,

30. Asa direct and proximate cause of the negligence of BCCTC and ACHS,
Plaintiff has suffered damages, in excess of $75,000.00.

WHEREFORE, Plaintiff requests an award of actual damages in excess of
$10,000.00 against all Defendants, an award of punitive damages against Defendant
ACHS in excess of $10,000.00, the costs of this action, and any other and further relief

that this Court deems proper.

Babe ph bro

Brendan M. McHi4gh, OBK #18422
Attorney for Plaintiff
P.O. Box 1392
Claremore, OK 74018
Tele: (918) 608-0111
Fax: (918) 803-4910
and

Dana Jim, OBA #19495
P.O. Box 1011.

Vinita, OK 74301
Tele: 918-457-6626
Fax: 918-517-3431
Co-Counsel for Plaintiff

  
Ye SEA:

04470991

IN THE DISTRICT COURT OF TULSA COUNTY

STATE OF OKLAHOMA
JOSHAWA CESSOR, )
Plaintiff,
V. ) Case No. CJ-2018-4673

BOARD OF COUNTY COMMISSION T ogra from Case No. CJ-2016-2442
OF TULSA COUNTY, a political s apy

division and municipal corporatiofi; 4 7A TORNEY LIEN CLAIMED
STANLEY GLANZ, individually; 109 p42

VIC REGALADO, in his official capacit EWRERRY, GHIROEERIAL DEMANDED
and ARMOR CORRECTIONAL H oye HLSAC

LA. TU
SERVICES, INC., a foreign corporation, )}
)
Defendants. )

SECOND AMENDED PETITION

The Plaintiff Joshawa Cessor (“Plaintiff”) hereby submits his Second Amended
Petition in the above captioned matter. In support thereof, Plaintiff alleges and states
as follows:

1. Plaintiff is an individual who is domiciled in the State of Arkansas and at
the time of the conduct alleged herein was a resident of Broken Arrow, Oklahoma.

2. Defendant Board of County Commissioners of Tulsa County (“BCCTC’) is a
political subdivision and municipal corporation. |

3. Defendant Vic Regalado (“Regalado”) is the Sheriff at Tulsa County Jail
and this action is against him in his official capacity as Sheriff of Tulsa County.

f

4, Defendant Stanley Glanz (“Glanz”) was the Tulsa County Sheriff during }

 

Plaintiff's incarceration and this action is against him in his individual capacity.

EXHIBIT C
5. Numerous John and Jane Does were employed at the Tulsa County Jail
during the events at issue herein.

6. That beginning in early September 2015 until approximately October of
2015 Plaintiff was incarcerated at the Tulsa County Jail as a pretrial detainee being held
on a warrant issued by the State of New Mexico.

7. Board of County Commissioners of Tulsa County (‘BCCTC’) is a political
subdivision and municipal corporation and the governing entity of Tulsa County Jail and
pursuant to 19 O.S. § 4 is the proper entity to be sued on behaif of Tulsa County Jail.

8. Defendant ARMOR CORRECTIONAL HEALTH SERVICES, INC. (ACHS) was,
at all times relevant hereto, a foreign corporation doing business in Tulsa County,
Oklahoma. ACHS was, at all times relevant hereto, responsible, in part, for providing
medical services and medication to Plaintiff while he was in the custody of the Tulsa
County Sheriffs Department. ACHS was additionally responsible, in part, for
implementing Tulsa County Jail policies regarding medical and mental health care,
assisting in developing those policies and in training and supervising its employees.

9, That Plaintiff previously filed this case in Tulsa County Case No. CJ-2016-
2442 and such matter was subsequently removed and dismissed without prejudice on
11/13/2017 and as such this re-filing is timely.

10. While incarcerated at the Tulsa County Jail, Plaintiff was subjected to cruel
and unusual punishment and an unreasonable seizure prohibited by the United States

Constitution and applicable in this context thru the 4% and 14 Amendments to the
United States Constitution to Plaintiff as a pretrial detainee. Such conduct is also
violative of Article 2, § 30 of the Oklahoma Constitution.

11. That on or about September 8 2015 while incarcerated in the Tulsa
County Jail, employees of the Tulsa County Jail handcuffed Plaintiff excessively resulting
in a fracture and displacement of his right hand as well as paresthesia. The conduct of
the individual employees of the jail is unlawful in that it is excessive force under the
United States and Oklahoma Constitutions. Specifically, while being processed into
Tulsa County Jail, Piaintiff disclosed that he was in the past hospitalized in New Mexico
for suicidal tendencies with depression, anxiety and mental health issues. This resulted
in Plaintiff being placed him in a medical/mental unit of the jail. Plaintiff was placed in
a jail cell with no clothes and a sheet to cover himself and the guard derisively laughed
at him while placing him in the cell with his clothing. While there, Plaintiff began to
threaten to call the Mayor and/or an attorney to complain about the conditions in the
jail and his treatment. Numerous deputies and Sheriff Glanz appeared and Plaintiff was
placed in handcuffs resulting in his hand making a loud popping/cracking sound.
Plaintiff immediately hollered in pain. Nevertheless, despite the need for medical
attention, Plaintiff was placed in a cell. Plaintiff requested medical care and was in
excessive pain for over 20 hours before he was finally taken to an x-ray technician at
jail who diagnosed Plaintiff with what was described as a triad break. Subsequently,
two physicians with the jail and/or ACHS stated that it was not possible to determine if
it was broken and no treatment was rendered by them to Plaintiff. Plaintiff was only

given Tylenol a few days later, resulting in severe and unnecessary pain to Plaintiff.
Plaintiff made numerous written requests thru the KIOSK system and subsequently
Plaintiff attempted to retrieve such requests, the requests were no longer visible and
Plaintiff's KIOSK records were wiped clean as there were no other records. After his
release from Tulsa County Jail, it was confirmed that Plaintiff had indeed broken his
wrist.

12. After fracturing Plaintiff's wrist, individual employees of the Tulsa County
Jail exacerbated Plaintiff's condition by refusing to provide medical treatment to Plaintiff
also in violation of Piaintiff's constitutional rights under the United States and Oklahoma
Constitutions. Further, Plaintiff had mental health needs in that he was diagnosed with
anxiety and had other mental health issues that should have been adequately
responded to.

13. Defendant Glanz was at all times relevant hereto, the Sheriff of Tulsa
County, Oklahoma, residing in Tulsa County, Oklahoma. Glanz, as Sheriff and the head
of the Tulsa County Sheriff's Department, was, at all times relevant hereto, responsible
for ensuring the safety and well-being of inmates detained and housed at the Tulsa
County Jail, including the provision of appropriate medical care and treatment to
inmates in need of such care, pursuant to 57 0.5. § 47.

14. In addition, Defendant Glanz was at all times pertinent hereto, responsible
for creating, adopting, approving, ratifying, and enforcing the rules, regulations,
policies, practices, procedures, and/or customs of the Tulsa County Sheriff's

Department and Tulsa County Jail, including the policies, practices, procedures, and/or
customs that violated Plaintiff's rights as set forth in this Petition. Defendant Glanz is

sued in his individual capacity.

 

15. In support of Count I, Plaintiff restates and re-aileges the foregoing
allegations in their entirety as though fully set forth herein,

16. That while incarcerated in the Tulsa County Jail, Plaintiff was subjected to
excessive force by certain unknown individuals, John and Jane Does, arid once the
responsibie individuals are learned of and determined with knowledge, a separate
excessive force claim will be alleged as to them upon leave of the Court at the time this
information is discovered.

17, The action and inaction by the Defendants named herein constitutes
deliberate indifference to the known federal constitutional rights of Plaintiff; specifically:

a. Plaintiff was injured by a Tulsa County Jail employee resulting in
excessive force and significant injuries to Plaintiff.

b. Defendants were deliberately indifferent to Plaintiff's medical needs
by failing to provide medical assistance to Plaintiff after being requested to do so and
having actual knowledge of a medical need,

C. Defendants’ faliure to provide medical assistance resulted in

signification exacerbation of Plaintiff's condition.
18. The above described conduct is a direct result of the inadequate training
and the failure to properly train employees of the Tulsa County Jail. This policy is set
forth and described in the Order of the Court by Honorable Judge John E. Dowdell in
Burke v. Glanz, et al., No. 11-CV-720-JED-PIC, Opinion and Order, (N.D. Okla. July 20°
2016). Specifically, on three occasions, the staffing, medical treatment of inmates at
the Tulsa County Jaif was found to be deficient. Further, Defendant ACHS violated the
constitutional rights of inmates by neglecting their medical needs. This resulted in a
pattern and policy and actual notice of the deficiencies.

19. Defendants had actual knowledge of all the above described conditions of
confinement and all three acted with reckless indifference for the rights of the Plaintiff.

.— Indivi ity Liability —

20. Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

21. There is an affirmative link between the aforementioned acts and/or
omissions of Defendants in being deliberately indifferent to Piaintiff’s serious medical
needs, health and safety and policies, practices and/or customs which Glanz
promulgated, created, implemented and/or possessed responsibility for.

22. Such policies, practices and/or customs include, but are not limited to:

a. The failure to promulgate, implement or enforce, adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff;
b. Inadequate medical triage screening that fails to identity inmates

with serious medical or mentai health needs;
c. Severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;

d. Untimely medical and mental health examinations and treatment;

e. Understaffing the medical unit; and

f. The failure to adequately train jail personnel and staff with respect
to the proper assessment, classification and treatment of inmates with serious medical
and mental health needs.

23. Glanz knew and/or it was obvious that the maintenance of the
aforementioned policies, practices and/or customs posed an excessive risk to the health
and safety of inmates.

24.  Glanz disregarded the known and/or obvious risks to the health and safety
of inmates like Plaintiff.

25.  Glanz, through his continued encouragement, ratification, and approval of
the aforementioned policies, practices, and/or customs, in spite of their known and/or
obvious inadequacies and dangers, has been deliberately indifferent to inmates’,
including Plaintiff's, serious medical needs.

26. There is an affirmative link between the unconstitutional acts of his
subordinates and Glanz’s adoption and/or maintenance of the aforementioned policies,

practices and/or customs.

27. Plaintiff re-alleges and incorporates by reference the above paragraphs as

though fully set forth herein.
28. ACHS and Regalado are each a “person” for purposes of 42 U.S.C. § 1983.

29. At ail times pertinent hereto, ACHS and Regalado were acting under color
of state law.

30. ACHS was charged with implementing and assisting in developing the
policies of the Tulsa County Sheriff's Department with respect to the medical and
mental health care of inmates at the Tulsa County Jail and has shared responsibility to
adequately train and supervise its employees. Sheriff Regalado Is the current office
holder as the Sheriff of Tulsa County and is in charge of the Tulsa Jail and is
accordingly sued in his official capacity.

31. There is an affirmative link between the deprivation of Plaintiff's right to
be free of cruel and unusual punishment and the policies, practices and/or customs that
Tulsa County Jail and ACHS promulgated, created, implemented and/or possessed
responsibility for.

32. Such policies, practices and/or customs include, but are not limited to:

a. The failure to promulgate, implement or enforce adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff.

b, Inadequate medical triage screening that faiis to identify inmates
with serious medical or mental heaith needs; |

C. Severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;

d. Untimely medical and mental health examinations and treatment;

e, Understaffing the medical unit; and
f. The failure to adequately train ACHS and Tulsa County Jail
employees and/or agents with respect to the proper assessment, classification and
treatment of inmates with serious needs.

33. Defendants knew it was obvious that the maintenance of the
aforementioned policies, practices and/or customs posed an excessive risk to the health
and safety of inmates like Plaintiff.

34. Defendants tacitly encouraged, ratified, and/or approved of the acts
and/or omissions alleged herein, knew and/or it was obvious that such conduct was
unjustified and would result in violations of constitutional rights, and was deliberately
indifferent to the serious medical and mental health needs of inmates.

35. As a direct and proximate result of unlawful policies, practices and/or
customs, Plaintiff has suffered injuries and damages as alleged herein.

36. That pursuant to 42 U.S.C. § 1983, Plaintiff's constitutional rights should
be vindicated.

37. Defendant Glanz has acted with conscious disregard to the federally
secured rights of Plaintiff and as such, punitive damages in excess of $10,000.00 should
be assessed against them.

38. As a result of Defendants‘ conduct, Plaintiff has suffered actual damages
in excess of $75.000.00.

39. Plaintiff has incurred attorney fees and costs pursuing this matter and
pursuant to 42 U.S.C. § 1988 Plaintiff should be reimbursed a reasonable award of

attorney fees and costs.
40. In the event that actual damages are not provable, nominal damages
should be issued as a means to redress the civil rights of Plaintiff.
COUNT IT OKLAHOMA CONSTITUTION — BOSH CLAIM
(As to Defendant BCCTC and ACHS)

41. Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

42. — Prior to filing this action, Plaintiff fully exhausted his rights pursuant to the
Oklahoma Governmental Tort Claims Act, $1 0.5. § 151 et seg. (OGTCA).

43. As a result of the negligence of Defendants BCCTC and ACHS, Plaintiff
sustained damages.

44. Defendants BCCTC and ACHS owed a duty to Plaintiff, and all other
inmates in custody, to use reasonable care to provide inmates in need of medical
attention with appropriate assessment, classification and treatment of inmates with
serious needs.

45. As a direct and proximate cause of the negligence of BCCTC and ACHS,
Plaintiff has suffered damages, in excess of $75,000.00.

46. Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

4/. Additionally, and/or alternatively, Defendants BCCTC and ACHS violated
Plaintiff's rights under the Oklahoma Constitution, and a cause of action exists pursuant

to Bosh v. Cherokee County Building Authority, 2013 OK 9, 305 P.3d 994, for violating

Plaintiff's rights under Art. 2, § 30 of the Oklahoma Constitution.

10
48. Defendant Regalado has waived any applicable immunity under the
OGTCA and therefore a Bosh claim is not alleged as to him.

WHEREFORE, Plaintiff requests an award of actual damages in excess of
$75,000.00 against all Defendants, an award of punitive damages against Defendant
Glanz in excess of $10,000.00, the costs of this action, pre and post judgment interest,
reasonable attorney fees and costs, that Defendants be jointly and severally liable, and

any other and further relief that this Court deems proper.

Sif

Brendan M. MbHugh, OBA #18422
Attorney for Plaintiff
P.O, Box 1392
Claremore, OK 74018
Tele: (918) 608-0111
Fax: (918) 803-4910
and

Dana Jim, OBA #19495
P.O. Box 1011

Vinita, OK 74301

Tele: 918-457-6626
Fax: 918-517-3431
Co-Counsel for Plaintiff

il
CERTIFICATE OF DELIVERY
This is to certify that the above document was mailed and delivered, postage

prepaid, on this 14 day of August 2019 to:

Matthew Kehoe

500 S Denver, Ste 900

Tulsa, OK 74103

Attorney for Defendant Board of County Commissioners

Sean Snider

9801 N. Broadway Extension

Oklahoma City, OK 73114

Attorney for Defendant Armor Correctional Health Seryices, Inc.

 

‘,

' Dana oN
OKLAHOMA

State Courts Network

 

The information on this page is NOT an official record. Do not rely on the correctness or completeness of this information.
Verify all information with the official record keeper. The information contained in this report is provided in compliance with the
Oklahoma Open Records Act, 51 O.S. 244.1. Use of this information is governed by this act, as well as other applicable state
and federal laws.

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA

- JOSHAWA CESSOR,

Plaintiff, ’ No, CJ-2018-4673

(Civil relief more than $10,000: NEGLIGENCE
(GENERAL))

Vv,
BOARD OF COUNTY COMMISIONERS,
Defendant, and
ARMOR CORRECTIONAL HEALTH SERVICES INC,
Defendant, and
STANLEY GLANZ,
Defendant, and
VIC REGALADO,
Defendant.

Filed: 11/13/2018

Judge: Civil Docket B

PARTIES

ARMOR CORRECTIONAL HEALTH SERVICES INC, Defendant
BOARD OF COUNTY COMMISIONERS, Defendant

CESSOR, JOSHAWA, Plaintiff

GLANZ, STANLEY, Defendant

REGALADO, VIC, Defendant

ATTORNEYS
Attorney Represented Parties
Kehoe, Matthew Steven (Bar #22615) BOARD OF COUNTY COMMISIONERS,

Assistant District Attorney
500 S. Denver, Ste, 900
Tulsa, OK 74103

Mc Hugh, Brendan M (Bar #18422) CESSOR, JOSHAWA
PO BOX 1392
CLAREMORE, OK 74017

SNIDER, SEAN P (Bar #22307) ARMOR CORRECTIONAL HEALTH SERVICES INC,
JOHNSON HANAN AND VOSLER
9801 N BROADWAY EXTENSION

OKLA CITY, OK 73114 EXHIBIT D
Attorney

Winter, Anthony C (Bar #32148)
Johnson Hanan and Vosler

9801 N Broadway Ext

Oklahoma City, OK 73114

EVENTS

Event

Represented Parties

Tuesday, July 30, 2019 at 11:00 AM
MOTION TO AMEND BRENDAN MCHUGH REP PL MATTHEW KEHOE REP DF

ISSUES

For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.

Issue # 1.

Issue: NEGLIGENCE (GENERAL) (NEGL)
Filed By: CESSOR, JOSHAWA
Filed Date: 11/13/2018

Party Name

Defendant:
BOARD OF COUNTY COMMISIONERS

Defendant:
ARMOR CORRECTIONAL HEALTH SERVICES INC

Defendant: GLANZ, STANLEY
Defendant: REGALADO, VIC

DOCKET

Date
11-13-2018
14-13-2018
11-13-2018
11-13-2018

11-13-2018
11-13-2018

11-13-2018

Code
TEXT

NEGL
DMFE
PFE1
PFE7
OCISR

OCJC

Description

CIVIL RELIEF MORE THAN $10,000 [INITIAL FILING.
NEGLIGENCE (GEN ERAL)

DISPUTE MEDIATION FEE

PETITION
Document Available (#1041734926) E\TIFF {4j/PDF

LAW LIBRARY FEE

OKLAHOMA COURT INFORMATION SYSTEM
REVOLVING FUND

OKLAHOMA COUNCIL ON JUDICIAL COMPLAINTS
REVOLVING FUND

Party Docket

Civil Docket B

Disposition [nformation

Count Party
1

ARMOR CORRECTIONAL HEALTH SERVICES INC,

Reporter

Amount

$ 7.00
$ 163.00

$ 6.00
$ 25.00

$ 1.55
Date
11-13- 2018

11-13-2018

11-13-2018

11-13-2018
11-13-2018
11-13-2018
11-13-2018

11-13-2018

11-13-2018

11-13-2018
11-13-2018
11-13-2018
11-13-2018

11-13-2018
11-13-2018

11-13-2018

Code Description Count Party
OCASA OKLAHOMA COURT APPOINTED SPECIAL
ADVOCATES
SSFCHSCPC SHERIFF S SERVICE FEE FOR COURTHOUSE
SECURITY PER BOARD OF COUNTY COMMISSIONER
CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON
COURTHOUSE SECURITY PER BOARD OF COUNTY
COMMISSIONER
CCADMINO155 COURT CLERK ADMINISTRATIVE FEE ON $1.55
COLLECTION
SJFIS STATE JUDICIAL REVOLVING FUND - INTERPRETER
AND TRANSLATOR SERVICES
DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE ON $1.55
COLLECTIONS
DCADMINOS DISTRICT COURT ADMINISTRATIVE FEE ON $5
COLLECTIONS
DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON
COURTHOUSE SECURITY PER BOARD OF COUNTY
COMMISSIONER
CCADMINO4 COURT CLERK ADMINISTRATIVE FEE ON
COLLECTIONS
LTF LENGTHY TRIAL FUND
SMF SUMMONS FEE (CLERKS FEE)
SMIP SUMMONS ISSUED - PRIVATE PROCESS SERVER
CNOTE CASE ISA REFILE OF CASE #CJ- 16-2442
EAA ENTRY OF APPEARANCE CESSOR,
Document Available (41042258680) E\TIFF <4/PDF JOSHAWA
TEXT OCIS HAS AUTOMATICALLY ASSIGNED JUDGE
FITZGERALD, MARY TO THIS CASE.
ADJUST ADJUSTING ENTRY: MONIES DUE TO ACO9-CARD

ALLOCATION

Amount

$ 5.00
$ 10.00

$ 1.00

$0.16
$ 0.45
$ 0.23
$ 0.75

$ 1.50

$ 0.50

$ 10.00
$ 20.00

$ 6.31
Date Code
11-13-2018 ACCOUNT

11-13-2018 ACCOUNT

11-19-2018 CTFREE

Description Count Party

ADJUSTING ENTRY: MONIES DUE TO THE
FOLLOWING AGENCIES REDUCED BY THE
FOLLOWING AMOUNTS:

CJ-2018-4673: AC88 SHERIFF'S SERVICE FEE FOR
COURT HOUSE SECURITY -$0.25

CJ-2018-4673: AC81 LENGTHY TRIAL FUND -$0.25
CJ-2018-4673: AC79 OCIS REVOLVING FUND -$0.63
CJ-2018-4673: AC67 DISTRICT COURT REVOLVING
FUND -$0.07

CJ-2018-4673: AC65 STATE JUDICIAL REVOLVING
FUND, INTERPRETER SVCS -$0.02

CJ-2018-4673: AC64 DISPUTE MEDIATION FEES CIVIL
ONLY -$0.18

CJ-2018-4673: AC59 COUNCIL ON JUDICIAL
COMPLAINTS REVOLVING FUND -$0.04
CJ-2018-4673: AC58 OKLAHOMA COURT APPOINTED
SPECIAL ADVOCATES -$0.13

CJ-2018-4673: AC31 COURT CLERK REVOLVING FUND
-$0.05 ‘

CJ-2018-4673: AC23 LAW LIBRARY FEE CIVIL AND
CRIMINAL -$0.15

CJ-2018-4673: ACO1 CLERK FEES -$4.54

RECEIPT # 2018-3853584 ON 11/13/2018.

PAYOR: DANA G JIM TOTAL AMOUNT PAID: $ 252.14.
LINE ITEMS:

CJ-2018-4673: $178.46 ON ACO1 CLERK FEES.
CJ-2018-4673: $6.31 ON ACO9 CARD ALLOCATIONS.
CJ-2018-4673: $5.85 ON AC23 LAW LIBRARY FEE CIVIL
AND CRIMINAL.

CJ-2018-4673: $1.61 ON AC31 COURT CLERK
REVOLVING FUND.

CJ-2018-4673: $4.87 ON AC58 OKLAHOMA COURT
APPOINTED SPECIAL ADVOCATES.

CJ-2018-4673: $1.51 ON AC59 COUNCIL ON JUDICIAL
COMPLAINTS REVOLVING FUND.

CJ-2018-4673: $6.82 ON AC64 DISPUTE MEDIATION
FEES CIVIL ONLY.

CJ-2018-4673: $0.43 ON AC65 STATE JUDICIAL
REVOLVING FUND, INTERPRETER SVCS.
CJ-2018-4673: $2.41 ON AC67 DISTRICT COURT
REVOLVING FUND.

CJ-2018-4673: $24.37 ON AC78 OCIS REVOLVING
FUND.

CJ-2018-4673: $9.75 ON AC81 LENGTHY TRIAL FUND.
CJ-2018-4673: $9.75 ON AC88 SHERIFF'S SERVICE
FEE FOR COURT HOUSE SECURITY.

FITZGERALD, MARY: TRANSFER ORDER ISSUED TO
JUDGE KUEHN

Amount
Date Code
11-27-2018 O

11-30-2018 AMP
02-09-2019 TEXT

04-02-2019 DWOP

04-25-2019 CM

04-29-2019 EAA

04-29-2019 MOD

05-01-2019 EAA

05-01-2019 EAA

05-01-2019 EAA

05-15-2019 MO

05-16-2019 NO

Description
TRANSFER ORDER ( TO JUDGE KUEHN - REFILE OF

CJ-16-2442)
Document Available (41042263276) E\TIFF ‘i4]PDF

FIRST AMENDED PETITION / ATO J
Document Available (#1042299880) E\TIFF (4/PDF

ADMINISTRATIVELY REASSIGNED BY AOC MIS PER
HELP DESK CONTACT HD81002

PLAINTIFF'S PARTIAL DISMISSAL WITHOUT
PREJUDICE
Document Available (41043385506) E\TIFF (AjPDF

CERTIFICATE OF MAILING / FIRST AMENDED
PETITION, SUMMONS, ENTRY OF APPEARANCE AND
PLAINTIFF'S PARTIAL DISMISSAL WITHOUT
PREJUDICE

Document Available (41043526141) E\TIFF jA/PDF

ENTRY OF APPEARANCE / MATT KEHOE ENTERING
AS COUNSEL / CERTIFICATE OF MAILING
Document Available (41043397815) EXTIFF iA/PDF

DEFENDNAT BOARD OF COUNTY COMMISSIONERS
OF TULSA COUNTY'S MOTION TO DISMISS / A TO J/
CERTIFICATE OF MAILING

Document Available (#1043397819) E|\TIFF (4/PDF

DEFENDANT ARMOR CORRECTIONAL HEALTH
SERVICES INC'S SPSECIAL ENTRY OF APPEARANCE
AND MOTION TO DISMISS / SEAN P SNIDER AND
ANTHONY C WINTER ENTERING AS COUNSEL /
Document Available (#1043528023) E)TIFF ‘i¢/PDF

SPECIAL ENTRY OF APPEARANCE / COVER SHEET
Document Available (#1043528011) fE]TIFF j4/PDF

SPECIAL ENTRY OF APPEARANCE / COVER SHEET
Document Available (41043528007) E\TIFF ‘<4JPDF

PLAINTIFF'S MOTION FOR LEAVE TO FILE SECOND
AMENDED PETTITION / CERTIFICATE OF DELIVERY
Document Available (41043759008) E\TIFF {§4)PDF

PLAINTIFF'S NOTICE TO COURT / CERTIFICATE OF
DELIVERY
Document Available (41043758610) E\TIFF (4/PDF

Count Party Amount

CESSOR,
JOSHAWA

CESSOR,
JOSHAWA

BOARD OF
COUNTY
COMMISIONERS

BOARD OF
COUNTY
COMMISIONERS

ARMOR
CORRECTIONAL
HEALTH
SERVICES INC

ARMOR
CORRECTIONAL
HEALTH
SERVICES INC

ARMOR

CORRECTIONAL
HEALTH
SERVICES ING

CESSOR,
JOSHAWA

CESSOR,
JOSHAWA
Date Code
06-03-2019 RESP

06-25-2019 CTFREE

06-25-2019 NOH

07-30-2019 CTFREE

07-31-2019 ©

Description

DEFENDANT ARMOR CORRECTIONAL HEALTH
SERVICES INC'S RESPONSE TO PLAINTIFF'S MOTION
TO AMEND

Document Available (41044076937) E\TIFF jAjJPDF

DRUMMOND, DOUG: PLS MOTION TO AMEND IS SET
ON 7-30-2019 AT 11:00. NOTICES SENT TO BRENDAN
MCHUGH, DANA JIM, MATHEW KEHOE, SEAN SNIDER

NOTICE OF HEARING / AFFIDAVIT OF MAILING
Document Available (#1044087137) E\]TIFF {4jPDF

DRUMMOND, DOUG: MOTION TO AMEND HELD,
BRENDAN MCHUGH PRESENT FOR PL, MATTHE
KENOE PRESENT FOR DF, ANTHONY WINTER
PRESENT FOR ARMOR. DECISION TAKEN UNDER
ADVISEMENT

ORDER / SECOND AMENDED PETITION TO BE FILED
GRANTED -- SHOULD BE FILED WITHIN 10 DAYS OF
THIS ORDER / DEFS' MOTION TO DISMISS MAY BE
RESUBMITTED OR SUPPLEMENTE WITH IN 30 DAY
OF THIS ORDER / PARTIES MUST SUBMIT
SHCEDUILING ORDER WITHIN 45 DAYS OF THIS
ORDER / AFFIDAVIT OF MAILING

Document Available (#1044483730) E\TIFF (&/PDF

Count Party Amount

ARMOR
CORRECTIONAL
HEALTH
SERVICES INC
Date Code

07-31-2019 CTFREE

08-14-2019 AMP

Description Count Party

DRUMMOND, DOUG: ORDER ENTERED/ THE TRIAL
COURT'S DISCRETION REGARDING WHETHER TO
ALLOW AN AMENDMENT IS LIMITED BY 12 0.8. §
2015, WHICH REQUIRES THAT LEAVE TO AMEND BE
GIVEN IF JUSTICE REQUIRES. IT ALSO IS CLEAR
THAT A COURT MAY DENY LEAVE IF THE LEAVE TO
AMEND IS BASED ON: 1) UNDUE DELAY; 2) BAD FAITH
OR DILATORY MOTIVE BY THE MOVANT; 3)
REPEATED FAILURE TO CURE DEFICIENCIES BY
AMENDMENTS PREVIOUSLY ALLOWED; 4) UNDUE
PREJUDICE TO THE OPPOSING PARTY; OR 5)
FUTILITY OF AMENDMENT. CITY OF BLACKWELL V.
WOODERSON, 2017 OK CIV APP 33, 5, 397 P.3D 491,
494. THE DEFENDANT ARGUES THAT THE
AMENDMENT CAUSES (1) UNDUE DELAY, (2) POINTS
OUT THE PLAINTIFF'S REPEATED FAILURE TO CURE
DEFICIENCIES BY AMENDMENTS PREVIOUSLY
ALLOWED AND (3) THE “FUTILITY” OF THE
PROPOSED AMENDMENT. THOSE ARE MOST
CERTAINLY LEGITIMATE ARGUMENTS, BUT, IN THE
INTEREST OF JUSTICE, THE COURT WILL GRANT
LEAVE TO FILE THE SECOND AMENDED PETITION.
THE AMENDED PETITION SHOULD BE FILED WITHIN
10 DAYS FROM THE DATE OF THIS ORDER. THE
DEFENDANTS' RESPECTIVE MOTIONS TO DISMISS
MAY BE RESUBMITTED AND/OR SUPPLEMENTED
WITHIN 30 DAYS FROM THE DATE OF THIS ORDER
AND THE PLAINTIFF WILL HAVE 14 DAYS TO
RESPONSE ONCE THE MOTIONS/SUPPLEMENTS ARE
FILED. THE PARTIES ALSO MUST SUBMIT A
SCHEDULING ORDER WITHIN 45 DAYS OF THE DATE
OF THIS ORDER. NOTICES SENT TO BRENDAN
MCHUGH, DANA JAM, MATTHEW KEHOE, SEAN
SNIDER

SECOND AMENDED PETITION CESSOR,
Document Available (#1044709915) fEJTIFF (AjPDF JOSHAWA

Amount
ru

80x

 

HN

586

 

 

42

uN

IN THE DISTRICT COURT OF TULSA COUNTY

STATE OF OKLAHOMA
JOSHAWA CESSOR, )
)
Plaintiff, DANA LYNN KUERN
Vv. ) - 6
) @7.2O18-040'73
BOARD OF COUNTY COMMISIONERS _ ) Refiled from Case No. CJ-2016-2442
OF TULSA COUNTY, a political sub- )
division and municipal corporation; ) ATTORNEY LIEN CLAIMED
and ) JURY TRIAL DEMANDED
ARMOR CORRECTIONAL HEALTH )
SERVICES, INC., a foreign corporation, )
)
Defendants. }

ENTRY OF APPEARANCE

COMES NOW Brendan M. McHugh and Dana Jim and hereby enters their

appearance as attorneys of record in the above captioned matter for the Plaintiff, Joshawa

Cessor.,

Brendan M. McHugh, OBA #18422
Attorney for Plaintiff

P.O, Box 1392

Claremore, OK 74018

Tele:(918) 608-0111

Fax: (918) 803-4910

Email: brendan@lawinok.com

 

 

Dana

im, OBA #19495
P.O, Boxn.git

EXHIBIT E

a

“(>
Vinita, Oklahoma 74301

Tele: (918) 457-6626

Fax: (918) 517-3431

Email: danajimlaw@gmail.com
Co-Counsel for Plaintiff
i

crva NACI

IN THE DISTRICT COURT OF TULSA COUNTY, STATE OF OKLAHOMA

Sos\nawra Cessauy
. , Plaintiff,

Net Nt et ee

vs. CaseNo. __ CS iS “G6 23
Reine Q ak Corea we Couruar CDePucys

Defendant, j DISTRIOn.¢ OURF

4 TRANSFER ORDER - NOV 27 agg

For good cause shown, the above styled and numbered case is hereby DON NEWBERRY, Court Cler
TRANSFERRED to the Presiding Jodge STATE OF OKLA. TULSA COUNT

Re Clare of C5 LZ AGY2

(Reason for Transfer)
RULE CV 2. (Check the following if applicable):

i, Transfer made pursuant to -12 O.S. 883

2. Refile-of case as stated in Rule CV: 1 (2)

0

Oo

| 3. Case transferred to Special Judges

Qa 4. Case consolidation for discovery purposes only-
0

5. Transfer only for trial where both transferring and

   

 

 

 

 

 

receiving jud this rule shall not apply.
Dated:
This case is hereby assigned to Judge eG c i uN
“At hs 4 wo Date Received:-__ {| ]-20-7 &
PRESIDING IJJDGE

CERTIFICATE OF MAILING
I, Sally Howe Smith, Coun Clerk of Tulsa County, hereby certify that on the | 4_ day of Moy
Qe (3 _, a twue and correct Copy of the foregoing Order was mailed to each of the attorneys listed below.

Bee Dass Yr’ tals Po Rox | 2¢2 Chece LAA Cre ate Dal

—

 

  

 

 

 

  

EXHIBIT F
OR

HAMANN

S *
IN THE DISTRICT COURT OF TULSA counryg? OpRg? ee
STATE OF OKLAHOMA

   

 

APR O2 2019

JOSHAWA CESSOR, } _
} DON NEWBERRY, Court Clerk
ee ; STATE OF OKLA. TULSA COUNTY
Plaintiff, }
)
vy, ) Case No. CJ-2018-4673
)
BOARD OF COUNTY COMMISIONERS _ ) Re-filed from Case haa. Lb tie 24d
OF TULSA COUNTY, a political sub- )
division and municipal corporation; ) ATTORNEY LIEN CLAIMED
STANLEY GLANZ, individually; )
VIC REGALADO, in his official capacity; ) JURY TRIAL DEMANDED
and ARMOR CORRECTIONAL HEALTH  }
SERVICES, INC., a foreign corporation, )}
5
i
Defendants. )

PLAINTIFF’S PARTIAL DISMISSAL WITHOUT PREJUDICE

COMES NOW the Plaintiff and dismisses without prejudice pursuant to

TURN KEY HEALTH, 2018 OK $0, _ oP. 3d. (not yet released for

publication) his claims predicated on art. 2 §§ 7 & 9 of the Oklahoma

Okiahama Constitution and all other claims set forth in his first amended petition.

Brendan M. McHugh, ¢ OBA #15422
Attorney for Plaintiff

P.O. Box 1392

Claremore, OK 74018

Tele:{918) 608-0114

Fax: (918) 803-4916

Attorneys for Plaintiffs

| EXHIBIT G
IN THE DISTRICT COURT OF TULSA COUNTY

NGL

DISTRICT COURT .
Feik © b

STATE OF OKLAHOMA
APR 28 2019
JOSHAWA CESSOR, )
) DON Newer, court Clerk
Plaintiff, ) TATE OF OKLA, TULSA COUNTY
V. ) Case No. CJ-2018-4673
)
BOARD OF COUNTY COMMISIONERS _ ) Refiled from Case No. CJ-2016-2442
OF TULSA COUNTY, a political sub- )
division and municipal corporation; ) ATTORNEY LIEN CLAIMED
and ) JURY TRIAL DEMANDED
ARMOR CORRECTIONAL HEALTH )
SERVICES, INC., a foreign corporation, )
)
Defendants. )

CERTIFICATE OF MAILING
I, Dana G. Jim, Attorney at Law, hereby certify:

1. That on the 9" day of April, 2019, I sent via certified mail, with sufficient
postage prepaid thereon, in Certified Mail No. 7016 1370 0001 5863 3627, to
Armor Correctional Health Services, Inc., c/o The Corporation Company,
Registered Agent, 1833 South Morgan Road, Oklahoma City, OK 73128, a true
and correct copy of the First Amended Petition, Summons, Entry of
Appearance, and Piaintiff’s Partial Dismissal Without Prejudice.

2. The said documents named in Paragraph 1 were received by Armor
Correctional Health Services, Inc. by and their Registered Agent on April 11,
2019, as indicated on the U.S. Mail Domestic Return Receipt attached hereto
in Certified Mail No. 7016 1370 0001 5863 3627, See Exhibit A.

DATED this |! t day of April, 2019.

 

SOLE
Brendan MAvictugh OBA #18422
Attorney for Plainti

P.O. Box 1392
Claremore, OK 74018

Tele:(918) 608-0111 “™

Fax: (918) 803-4910 |

Email: brendan@lawinok.com ' 7
EXHIBIT H
SENDER: COMPLETE THIS SECTION

    

   

 

m Complete items 1, 2, and a. 7]
mm Print your name and address on the reverse xP TG Agent
$6 that we can return the card to you. DO Addressee
B

 

ar
lm Attach this card to the back of the mallplece, ceived Ot ewe a 2 ae Spy’ ery
or on the front if space permits. 2. "
1. Article Addressed to: D. if delivery address different from Item 1? [I Yes

Chor Co rr ach On al Lf t alth, if YES, enter delivery address below: = [1] No
“San ces ; wi. .
g » Conpiyy, [Api ste Ageat
felis Case Seat aap

CITY, OK 28

kL. lend TY 3. Service Type
a Mail io
GURUUANUNTAVTTIAVIMTWN LAL (Se omey Spaeth
9590 9402 2433 6249 1102 92 (i Goes at resist 5> tO Retum Rect fr

Merchandise
71 Pnitent an Nelivery Flestricted Delivery C1 Signature Confirmation™

SOU L370 DODL S8b3 32? rewticed Deter 0 Seed Dene
. 1 (over SOuUU)
PS Form 3811, duly 2015 PSN 7530-02-000-9053 Domestic Return Receipt

 

 

 

 

 

 
IN THE DISTRICT COURT OF TULSA COUNTY

 

STATE OF OKLAHOMA
JOSHAWA CESSOR, )
)
Plaintiff, )
| 20.4
V. ) Cals. - £8-04673
)
BOARD OF COUNTY COMMISIONERS _ ) Refiled from Case No. CJ-2016-2442
OF TULSA COUNTY, a political sub- )
division and municipal corporation; ) ATTORNEY LIEN CLAIMED
and ) JURY TRIAL DEMANDED
ARMOR CORRECTIONAL HEALTH )
SERVICES, INC., a foreign corporation, )
)
Defendants. )
SUMMONS —

TO: ARMOR CORRECTIONAL HEALTH SERVICES, INC.

You have been sued by the above-named Plaintiff and you are directed to file a written answer to
the attached Petition in the court at the above address within twenty (20) days after service of this Summons
upon you, exclusive of the day of service. Within the same time, a copy of your answer must be delivered
or mailed to the attorney for the Plaintiff.

Unless you answer the Petition within the time Stated, judgment will be rendered against you with
costs of action.

Issued this 43 day or 1 __, 2018.

(Seal) DON NEWBERRY, DISTRICT COURT CLERK

By thx ctbetb-
Attorney for Plaintiff

_ Name: BRENDAN M. MCHUGH fy f
Addresst P.O, BOX 1392 L A, >
CLAREMORE, OK 74018 LN
Telephone: (918) 608-0111 Attorney for Plaintiff (/ fi

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED WITH THIS SUIT
OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE CONSULTED IMMEDIATELY SO THAT AN
ANSWER MAY BE FILED WITHIN THE TIME LIMIT STATED IN THE SUMMONS.

 

 
Cen

433 15

 

 

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

STATE OF OKLAHOMA
)
JOSHAWA CESSOR, )
)
Plaintiff, )
. )
vs, ) Case No. CJ-2018-4673
) Civil Docket B
)
BOARD OF COUNTY COMMISSIONERS _ } D
OF TULSA COUNTY, and ) E ist RIG? cgrRe
ARMOR CORRECTIONAL HEALTH )
SERVICES, INC, ) APR 2 9 2019
)
Defendants. ) STAN BERRY, TA ale

ENTRY OF APPEARANCE
Comes now undersigned counsel, who enters on behalf of Defendant Board of County
Commissioners of Tulsa County.

Respectfully submitted,

Ulla Whe

Matt Kehoe, OBA No. 22615

Assistant District Attorney | Civil Division
TULSA COUNTY DISTRICT ATTORNEY’S OFFICE
500 S Denver Ave, Ste. 800

Tulsa, OK 74103

(918) 596 - 4856 | mkehoe@tulsacounty.org

CERTIFICATE OF MAILING

I hereby certify that on Jar, , 2019, I caused a true and correct copy of this
document to be placed in the U.S, mail, first class postage fully pre-paid, addressed to the
following:

Brendan McHugh,

P.O. Box 1392 a
Claremore, OK 74018

Attorney for Plaintiff

Matt Kehoe |

EXHIBIT i

 
|

 

e190

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY

ROMA

STATE OF OKLAHOMA
)
JOSHAWA CESSOR, )
)
Plaintiff, )
)
vs. y Case No. CJ-2018-4673
) Civil Docket B
)
BOARD OF COUNTY COMMISSIONERS)
OF TULSA COUNTY, and ) DISTRICT CO
ARMOR CORRECTIONAL HEALTH ) F i L Eb
SERVICES, INC, )
) APR 2 9 2019
Defendants. DO
) BOW NEWBERRY. Cour 1 Clerk
DEFENDANT BOARD OF COUNTY COMMISSIONERS OF TULSA COUNTY’S

 

MOTION TO DISMISS
COMES NOW, Board of County Commissioners of the County of Tulsa (“BOCC”), and,

pursuant to 12 O.S. § 2012(B)(6) and respectfully requests that the Court dismiss Plaintiffs
Amended Petition filed November 30, 2018. The allegations in the Amended Petition are based on
the acts or omissions of a sheriff's deputies and detention officers at the jail — for which the Tulsa
County Sheriff in his official capacity is answerable under the doctrine of respondeat superior, not
the BOCC. Plaintiff also fails to state a claim for which relief can be eranted, as the BOCC is
statutorily immune from suit for his specific claims. In support of its motion, the BOCC submits

the following brief:

1.
INTRODUCTION

In his Amended Petition, Plaintiff alleges that after being arrested on an outstanding
warrant, his arm was broken by numerous unnamed Tulsa County deputies and former Sheriff

Stanley Glanz when he was placed in handcuffs at the jail. See Amended Petition, {| 10. Plaintiff

EXHIBIT J
further alleges that this injury was exacerbated by the negligence of jail employees in failing to
timely seek treatment or provide adequate treatment. Id, at ff] 10-1 1. He grounds his first claim
on the Oklahoma Supreme Court’s decision in Bosh v. Cherokee County Governmental Building
Authority, 2013 OK 9, 305 P.3d 994, alleging that the actions of jail employces violated his rights
under Article 2, § 30 of the Oklahoma Constitution’. /d. at ¢ 19. He bases his second claim on a

common law theory of negligence. Jd. at J] 26-28.

Plaintiff's claims must be dismissed. Pursuant to Oklahoma law, it is the Sheriff, not the
BOCC, who is answerable under the doctrine of respondeat superior for the official actions of his
deputies and detention officers. Plaintiff's claims made pursuant to the Bosh decision must be
dismissed. The Legislature, in defining the parameters of governmental immunity, placed all tort
causes of action against the State or its political subdivision, including “constitutional torts,” within
the scope of the Oklahoma Governmental Tort Claims Act’s (“GTCA”) provisions. Plaintiff's
claim made pursuant to Bosh now clearly fall within the GICA’s grant of immunity for claims or
losses arising from “the “{p]rovision, equipping, operation or maintenance of any prison, jail or
correctional facility...” Likewise, Plaintiff's claims of negligence fall within this grant of
immunity as well as the GTCA’s grant of immunity for acts of an independent contractor and for
failure to adopt or enforce any law, statute, regulation, or policy. Plaintiff fails to state a cognizable

claim against the BOCC. Accordingly, his claims should be dismissed.

 

Plaintiff had also alleged that his rights under Article 2, §§ 7 and 9 of the Oklahoma Constitution
had been violated. On April 2, 2019, Plaintiff dismissed his claims based on Article 2, §§ 7 and 9
of the Oklahoma Constitution without prejudice.

2
SHERIFF REGALADO, NOT THE BOCC, IS RESPONSIBLE
FOR THE OFFICIAL ACTS OF HIS DEPUTY SHERIFFS AND DETENTION OFFICERS
Plaintiff impermissibly seeks to impose vicarious liability upon the BOCC for the acts of
detention officers employed at the county jail. State law requires that the Sheriff answer for the
acts and/or omissions of such detention personnel. 19 O.S. § 513 provides that “[t]he Sheriff
shall have the charge and custody of the jail of his county, and all the prisoners in the same,
and shall keep such jail himself, or by his deputy or jailer, for whose acts he and his sureties

Shall be liable.” (Emphasis added). 19 O.S. § 547(A) further states that “[t]he sheriff shall be

responsible for the official acts of the undersheriff and deputy sheriffs.” (Emphasis added).

Suits against a county officer in his or her official capacity are expressly envisioned by 19
OS. § 6* and 12 O.S. § 2025(D)(2);? furthermore, a suit against the sheriff in his official capacity
is a suit against the county. See Pellegrino v. State ex rel. Cameron University ex rel. Board of
Regents of State, 2003 OK 2, 9 5, 63 P.3d 535, 537 (“A suit against a governmental officer in his
or her ‘official capacity’ is the same as a suit against the entity that the officer represents, and is
an attempt to impose liability upon that entity”). See also Speight v. Presley, 2008 OK 99, § 20,

203 P.3d 173 (“Suit against a government officer in his or her official capacity is actually a suit

 

2“When a judgment shall be rendered against the board of commissioners of any county, or against
any county officer in any action prosecuted by or against him in his official name, where the
same should be paid by the county, no execution shall issue upon the said judgment, but a tax
sufficient to pay same shall be levied and collected in like manner as other county taxes, and when
collected shall be paid by the county treasurer on the delivery of a proper receipt and the signing
of an acknowledgment on the court record of said judgment, by the party in whose favor the
judgment was rendered, or by his attorney of record, that same has been satisfied.” 19 O.S. § 6
(emphasis added).

“When a public officer sues or is sued in the official capacity of the public officer, the public
officer may be described as a party by the official title of the public officer rather than by name;
but the court may require the name of the public officer to be added.” 12 O.S. § 2025(D)(2).

3
against the entity that the officer represents and is an attempt to impose liability upon the

governmental entity”).*

Pursuant to 19 O.S. §§ 513 and 547(A), vicarious liability claims, such as the one alleged
by Plaintiff, must be brought against the county sheriff, not the board of county commissioners.
The dicta in Pelligrino that “designating an employee in his or official capacity as a named
defendant for this type of [governmental tort] claim is improper,” and in Speighz that “[d]esignating
an employee in his or her official capacity as a named defendant ... is improper under the GTCA,”
should be ignored by this Court because neither Pelligrino nor Speight concerned a county sheriff's

4

statutory liability for the official acts of his deputy or jailer under 19 O.S. §§ 513 and 547(A).

The above-mentioned dicta in Pelligrino and Speight arise from the admonition in 51 O.S.
§ 153(C) that: “In no instance shall an employee of the state or the political subdivision acting
within the scope of his employment be named as a defendant.” Pelligrino at | 6, and Speight at §
20. Rather than limiting their holding to the facts before them, which would have been all that
was necessary to render decision, both Courts ventured into theoretical territory by declaring any
“official capacity” suits improper under the GTCA. Clearly, however, neither opinion
contemplated suits against the county based on the official acts of a sheriff’s deputy or jailer,
because both 19 O.S. §§ 513 and 547(A) expressly provide that the sheriff shall be responsible for

the official acts of the deputies and shall be liable for the acts of his deputy or jailer.

The statutes imposing vicarious liability on the sheriff for the official acts of his deputies

and jailers and the GTCA’s admonition against suing employees acting within the scope of their

 

‘See also Lopez v. LeMaster, 172 F.3d 756, 762 (10th Cir. 1999) (suit against Jackson County
Sheriff in his official capacity is the equivalent of a suit against Jackson County, Oklahoma);
Kentucky v. Graham, 473 U.S. 159, 165-67, n.14 (1985) (an official capacity “suit is, in all respects
other than name, to be treated as a suit against the entity”).

4
employment can be easily squared with one another. “The goal of the court is always to construe
apparently conflicting legislative enactments dealing with the same subject together as a
harmonious whole so as to give effect to each provision.” McNeill v, City of Tulsa, 1998 OK 2,
9, 953 P.2d 329 (citing Abbott v. Board of Trustees of Oscar Rose, Etc., 1978 OK 129, 586 P.2d
1098). When the county sheriff is sued vicariously in his “official capacity” under the doctrine of
respondeat superior, he is not being sued for acts done by him within the scope of his employment,
but rather, for acts done by one of his deputies or jailers in the scope of their employment.
Moreover, when the party sued is the sheriff in his official capacity, it is not the county’s employee
that is being sued, but the county itself. See Pellegrino, at ] 5, and Speight at 20. Such lawsuits
do not violate § 153(C)’s bar against naming employees acting within the scope of their

employment as defendants.

The BOCC is not vicariously liable under the doctrine of respondeat superior for the acts
of a deputy sheriff or jailer. Under Oklahoma law, the BOCC has “no statutory duty to hire, train,
supervise or discipline the county sheriffs or their deputies.” Estate of Crowell ex. rel. Boen v.
Board of County Commissioners of the County of Cleveland, 2010 OK 5, J 23, 237 P.3d 134, 142.
“The District Attorney and the Sheriff are the only two [county] offices which involve any law
enforcement duties.” 1979 OK AG 98, § 1 (emphasis added). “Boards of county commissioners
derive their powers and authority wholly from the statutes, and acts performed by them must be

done pursuant to authority granted by valid legislative action.” Tulsa Exposition & Fair Corp. v.

Board of County Commissioners of Tulsa County, 1970 OK 67, J 27, 468 P.2d 501, 508.

Every deputy sheriff and detention officer is appointed to his or her job by the county
sheriff and serves at the pleasure of the county sheriff. See 19 O.S. § 162 (“Every county officer

... appoint[s] such regular and special deputies as are essential to the performance of the duties of

5
[his or her] office”); 19 O.S. § 161 “Deputy” means “employees appointed to assist a county
officer in the performance of the official duties of the county officer”); and 19 O.S. § 547(A)
(county sheriff “may revoke ... appointments [of the undersheriff and deputy sheriffs] at the
pleasure of the sheriff; ... and detention officers shall serve a five-year probationary period during
which the .., detention officer shall be considered an at-will employee”). The county sheriff is
an independently elected county official, 19 O.S. § 131, duty-bound to preserve the public peace,
19 O.S. § 516, responsible for training the jailers who work at the county jail, 19 O.S. § 513.1,
responsible for the official acts of his undersheriff and deputy sheriffs, 19 O.S. § 547(A), and liable

Jor the acts of his jailers, 19 O.S. § 513.

The plaintiff in Estate of Crowell ex rel. Boen v. Board of County Comm'rs of the County
of Cleveland, 2010 OK 5, 4 0, 237 P.3d 134, had sued both the Cleveland County Sheriff in his
official capacity and the Board of County Commissioners of Cleveland County for alleged
negligence and deliberate indifference under 42 U.S.C. § 1983 in tending to decedent’s medical
needs. Although judgments “were entered for all of the defendants on the issue of negligence,”
id. at fn. 12, plaintiff appealed the trial court’s grant of summary judgment regarding her civil

rights claim.

The Oklahoma Supreme Court in Estate of Crowell permitted the case to continue against
the Cleveland County Sheriff in his official capacity, but as a matter of Oklahoma law it upheld

the trial court’s grant of summary judgment to the Board of County Commissioners:

Upon review, we conclude the evidentiary material in the case at hand (1)
demonstrates material facts are in dispute that preclude summary judgment in favor
of the sheriff's employees on the issue of the deliberate indifference, and (2)
circumstantial evidence supports a reasonable inference that the Sheriff, as the
supervising authority, likewise acted with deliberate indifference.
We reach a different conclusion, however, concerning the personal representative’s
claims against the Board of County Commissioners of Cleveland County. Under
Oklahoma law, the sheriff is the final policymaker for a county jail. The sheriff,
and not the board, is responsible for medical care in Oklahoma. Also, the board
of county commissioners is not liable under 42 U.S.C. § 1983 because the board
has no statutory duty to hire, train, supervise, or discipline county sheriffs or
deputies. Therefore, the summary judgment in favor of the Board of County
Commissioners of Cleveland County was proper as a matter of law.

Id. at Ff] 22 and 23 (emphasis added),

Speight v. Presley, supra, adds further support to the BOCC’s position. In Speight, the
plaintiff brought suit under the GTCA against the Oklahoma County Court Clerk, alleging that the
negligent maintenance of court files led to the issuance of a warrant for plaintiff's arrest. Plaintiff
also sued the Board of County Commissioners under the doctrine of respondeat superior, despite
the fact that the Board had no power to control the court clerk nor responsibility for the court
clerk’s judicial functions. The Court in Speight explained that the State of Oklahoma was the
responsible entity under respondeat superior when it comes to the Clerk’s performance of

ministerial duties on behalf of the state court system, not the Board of County Commissioners:

In the processing of traffic cases, [the Court] Clerk is acting as an arm of the [state]
court system. The Board of County Commissioners is not part of the traffic court
process nor do they have supervisory control over the district court clerk when
engaged in that process. Neither is the Board the overseer of the Clerk’s office with
regard to court data that the Clerk inputs into the OCIS system. Plaintiffs have
pointed to no provisions that reflect any involvement of the Board of County
Commissioners in the district court clerk’s performance of ministerial duties on
behalf of the courts pursuant to Oklahoma law.
* * *

Oklahoma law recognizes the application of the doctrine of respondeat superior to
the Governmental Tort Claims Act. The respondeat superior rule rests on the
premise that when exercising delegated authority, the employee stands under the
complete control of the employer. /The] Board fof County Commissioners] cannot
be called upon to respond in damages under the doctrine of respondeat superior
for Clerk’s performance of judicial functions which are neither the Board’s
responsibility, nor within the Board's power to control.

Speight at 9] 13 & 14, 203 P.3d at 176-77 (citations omitted and emphasis added).

Vicarious liability for the official acts of a deputy sheriff or jailer is established as a matter
of Oklahoma law on the county sheriff. See 19 O.S. §§ 513 and 547(A). Accordingly, this Court
should dismiss any and all claims brought in Plaintiff's Amended Petition against the BOCC based
on respondeat superior arising from the official acts of any Tulsa County Sheriff's Office

employees at the county jail (a/k/a detention personnel).

THE BOCC IS IMMUNE FROM PLAINTIFF'S CLAIM MADE PURUSANT TO BOSH V,
CHEROKEE COUNTY GOVERNMENTAL BUILDING AUTHORITY

In Vanderpool v. State, the Oklahoma Supreme Court abrogated the judicially created
common law doctrine of governmental immunity from tort suits. 1983 OK 82, 672 P.2d 1153. In
doing so, it recognized that it was only abrogating the judicially created and recognized doctrine
of governmental immunity and not rendering ineffective the Legislature’s ability to establish
governmental immunity and define its terms and conditions by statute. Jd. at J 26, 672 P.2d at
1157; see also Fuller v. Odom, 1987 OK 64, J 3, 741 P.2d 449, 451; Perry v. City of Norman,
2014 OK 119, 7 13, 341 P.3d 689, 692.

The Legislature responded by explicitly adopting the doctrine of governmental immunity
from tort suits. See 51 O.S. § 152,1(A)(“The State of Oklahoma does hereby adopt the doctrine of
sovereign immunity.”).“The state, its political subdivisions, and all of their employees acting
within the scope of their employment, whether performing governmental or proprietary functions,

shall be immune from liability for torts.” Jd. The liability of a political subdivision under the

GTCA is exclusive and constitutes the extent of its tort liability. See 51 O.S. § 153(B). The
GTCA’s grant of immunity is waived on/y in the manner and to the extent provided for in the Act.
See 51 O.S. § 152.1(B). Accordingly, in tort cases involving political subdivisions of the State,
“the Court begins with the understanding that the [political subdivision] is immune from tort suit
unless the Legislature has expressly waived that immunity.” Barrios v. Haskell County Public
Facilities Authority, 2018 OK. 90, ¢ 8, 432 P.3d 233, 237; see also State ex rel. Williamson v.
Superior Court of Seminole County, 1958 OK 52, 4 6, 323 P.2d 979, 981 (“It is fundamental that
the State cannot be sued in any manner, or upon any liability, constitutional, statutory, or
contractual, unless there is express consent thereto.”); State ex rel. Department of Highways v.
McKnight, 1972 OK 3, § 34, 496 P.2d 775, 782 (“the statutes must clearly permit the state to be

sued or the right to do so will not exist.”).

In Bosh v. Cherokee County Governmental Buildings Authority, 2013 OK 9, 305 P.3d 994,
the Court addressed a conflict between an exemption in the GTCA and Article 2, § 30 of the
Oklahoma Constitution. Plaintiff, a pre-trial detainee, brought suit against the Cherokee County
Governmental Building Authority based on allegations that jailers had attacked and beat him while
he was handcuffed while awaiting to be booked into jail. 2013 OK 9, 99 2-3, 305 P.3d at 996.
Plaintiff brought suit in federal court alleging a claim of excessive force under Article 2, § 30. Jd.
at Jj 5-6, 305 P.3d at 997. In order to resolve the issue, the federal court certified three questions
to the Oklahoma Supreme Court, the first involving whether a cause of action existed under Article
2, § 30 of the Oklahoma Constitution in spite of the provisions of the GTCA. Jd. at ] 0, 305 P.3d

at 995

In answering that question, the Court observed that the GTCA had expressly provided for
immunity from liability arising from the operation of a jail pursuant to 51 O.S. § 155(25). Id. at

17, n. 28, 305 P.3d at 1000. It further observed that in its decision in Washington v. Barry, 2002

9
OK 45, 55 P.3d 1036, it held at a cause of action for prison inmates to recover for excessive force
may exist under the provisions of Article 2, § 9 of the Oklahoma Constitution, and that same cause
of action may also exist under Article 2, § 30 for pretrial detainees and arrestees, despite the
GTCA’s provisions. /d, at J 18, 21-22, 305. P.3d 1000-1001. The Court, in conformance with its
precedent, concluded that the GTCA could not be construed as “immunizing the state completely
from all liability for violations of the constitutional rights of its citizens,” and created a private
cause of action for excessive force under Article 2, § 30, despite the limitations of the GTCA. Jd.

at 123, 305 P.3d 1001.

Much like it did after Vanderpool, the Legislature, in response to Bosh, amended the GTCA
to redefine and clarify the boundaries of governmental immunity. Of particular relevance to
Plaintiff's claims, it amended the definition of “tort” to “a legal wrong, independent of contract,
involving violation of a duty imposed by general law, statute, the Constitution of the State of
Oklahoma, or otherwise, resulting in a loss to any person, association or corporation as the
proximate result of an act or omission of a political subdivision or the state or an employee acting
within the scope of employment.” Act of April 21, 2014, ch. 77, sec. 1, § 152(14), 2014 O.S.L. at
249 (codified at 51 O.S.Supp.2015 § 152(14))(emphasis added). When Bosh was decided, “tort”
was defined by the GTCA as “a legal wrong, independent of contract, involving violation of a duty
imposed by general law or otherwise, resulting in a loss to any person, association or corporation
as the proximate result of an act or omission of a political subdivision or the state or an employee
acting within the scope of employment.” See 51 O.S.Supp.2010 § 152(14),

In Barrios v. Haskell County Public Facilities Authority, the Court was faced with
determining whether or not the GTCA precluded suits based on violations of Article 2, §§ 7 and 9

of the Oklahoma Constitution. 2018 OK 90, | 1, 432 P.3d at 235. The Court first observed that it

10
had “long recognized that the Legislature has the final say in defining the scope of the State’s
sovereign immunity from suit.” Barrios, 2018 OK 90, 77, 432 P.3d 236-237, It also remarked that
in its decision in Vanderpool, it had carefully noted that the Court “lacked power to withdraw
immunity granted by legislative act.” Jd, (citing Vanderpool, 1983 OK 82, 24, 672 P.2d at 1157).
The Court then looked to the text of the GTCA to determine “whether its limited waivers of
sovereign immunity from tort suit encompass the particular tort at issue.” Barrios, 2018 OK 90, 4

8, 432 P.3d at 237.

The Court pointed out that it had done just that in reaching its decision in Bosh. Id. It
observed that the Bosh Court read the GTCA as “stopping short of ‘immunizing the state
completely from al! liability for violations of the constitutional rights of its citizens,’” Barrios,
2018 OK 90, | 9, 432 P.3d at 237 (citing Bosh, 2013 OK 9, 4 23, 305 P.3d at 1001.) It remarked
that the text of the GTCA at the time it decided Bosh did not expressly include tort claims arising
from alleged deprivations of rights guaranteed under the Oklahoma Constitution. Jd. “Immunity
cannot be read into a legislative text that is silent, doubtful, or ambiguous.” Gunn v. Consolidated
Rural Water & Sewer District No. 1, Jefferson County, 1992 OK 131, 97, 839 P.2d 1345, 1349.
As the text of the GTCA did not expressly provide for immunity for those claims alleging a
violation of Article 2, § 30, the Bosh Court recognized a common law tort remedy allowing suit

for those claims. Barrios, 2018 OK 90, 49, n. 14, 432 P.3d at 238.

Just as it had in Bosh, the Barrios Court looked to the text of the GTCA to determine the
contours of governmental liability enacted by the Legislature. 2018 OK 90, 4 10, 432 P.3d at 238.
It specifically noted after Bosh, the Legislature had amended the definition of “tort” in the GTCA
to include claims brought under the Oklahoma Constitution. Jd. It also observed that in describing

the scope of the State’s tort liability, the Legislature had provided that the liability of the State

11
“under the [GTCA] shall be exclusive and shall constitute the extent of tort liability of the state, a -
political subdivision or employee arising from common law, statute, the Oklahoma Constitution,
or otherwise.” Id. (citing Act of April 21, 2014, ch. 77, sec. 2, § 153(B), 2014 O.S.L. at 249
(codified at 51 O.S.Supp.2015 § 153(B))(emphasis added). It concluded that the Legislature’s
amendment specifying that the GTCA applies to tort suits alleging a violation of constitutional
rights was an exercise in the Legislature’s power to define the scope of the State’s sovereign
immunity. /d. Because “constitutional” torts now expressly fall within the GTCA’s definition of
tort, the Court concluded that the GTCA’s specific grant of immunity in 51 O.S. § 155(25) barred

plaintiff's claims under the Oklahoma Constitution. Jd.

Plaintiff grounds his first claim in the Oklahoma Supreme Court’s decision in Bosh,
alleging that he was subjected to excessive force by TCSO deputies while he was incarcerated at
the David L. Moss Criminal Justice Center. See Petition, {J 9-10, 15-16, 19, However, the Bosh
decision can no longer support Plaintiffs claim against Tulsa County under the GTCA. As
observed by the Barrios Court, the cause of action created in Bosh was not created by Article 2, §
30 itself, but rather by the Court through its common law power to create a cause of action. See
2018 OK 90, 79, n. 14, 432 P.3d at 238. By statutory mandate, the common law remains in full
force in this state, unless a statute explicitly provides to the contrary. See 12 O.S. § 2. However,
“the rule of the common law, that statutes in derogation thereof, shall be strictly construed, shall
not be applicable to any general statute of Oklahoma; but all such statutes shall be liberally
construed to promote their object.” Jd.; see also Fuller, 1987 OK. 64, [9 4-5, 741 P.2d at 451-452.
“Validly expressed legislative intent must a/ways control over contrary notions of unwritten law.”

Helderman v. Wright, 2006 OK 86, n. 15, 152 P.3d 855 (emphasis added).

12
The Legislature, in an exercise of its power to define the boundaries of governmental
immunity, expressly and unambiguously included claims made under the Oklahoma Constitution
within the GTCA’s definition of “tort.” See 51 O.S. 152(14); Barrios, 2018 OK 90, § 10, 432 P.3d
at 238. The Legislature’s expressed intent to include these claims within the GTCA’s grant of
immunity must control over any contrary common law determination of a court. See 12 O.S. § 2;
Helderman, 2006 OK 86, n. 15, 152 P.3d 855. As “torts” under the GTCA now encompass
“constitutional” torts, like the common law cause of action created in Bosh, those claims clearly
fall within the GTCA’s limits. See 51 O.S. §§ 152.1, 153(B). Plaintiff's claim alleging excessive
use of force by deputies at the jail necessarily falls within § 155(25)’s provision exempting a loss
or claim resulting from the “[p]rovision, equipping, operation or maintenance of any prison, jail
or correctional facility...” The express language of the GTCA now clearly and explicitly does not
permit Plaintiff to bring suit against the Tulsa County for this type of claim. See Barrios, 2018 OK.
90, | 8, 432 P.3d at 237; McKnight, 1972 OK 3, 9 34, 496 P.2d at 782; Williamson, 1958 OK 52,
{ 6, 323 P.2d at 981. This Court lacks the power to “withdraw immunity granted by legislative
act.” See Barrios, 2018 OK 90, 7, 432 P.3d 237; Vanderpool, 1983 OK 82, | 24, 672 P.2d at

1157. Accordingly, Plaintiff's claim made pursuant to Bosh must be dismissed.

Ii.
THE BOCC IS IMMUNE FROM PLAINTIFF’S NEGLIGENCE CLAIM

As noted above, the State and its political subdivisions retain immunity from liability for
certain claims or losses, as defined by statute. See 51 O.S. § 155. The State and its political
subdivisions retain immunity from suit for losses or claims resulting from the “[p]rovision,
equipping, operation or maintenance of any prison, jail or correctional facility...” 51 O.S. §
155(25); see also Redding v. State, 1994 OK 102, 822 P.2d 61 (State was immune from tort liability

allegedly occurring during provision of medical care to a prisoner for injuries suffered during

13
prison softball game); Medina v. State, 1993 OK 21, 871 P.2d 1379 (state employee dispensing
medicine to an inmate is an operative function of prison and State is exempt from liability under
GTCA); Purvey v. State, 1995 OK 103, 905 P.2d 770 (claim of negligence based on prison officials
issuing chain saws to prisoners on work program without proper training barred as an act
performed in the operation ofa penal institution); State ex rel. Department of Corrections v. Burris,
1995 OK 42, 894 P.2d 1122 (state immune from suit under this provision where plaintiff allegedly

tripped over curb in visitor parking lot operated and maintained by prison).

Plaintiff alleges that the BOCC was negligent by inadequately treating or failing to treat
Plaintiff's alleged injuries that occurred at the jail. See Amended Petition, ] 10-11, 27. However,
his claims regarding negligent treatment of his alleged injuries or failure to treat his alleged injuries
by the staff at the jail are necessarily claims resulting from the maintenance or operation of a jail.
Thus, they fall within the specific exemption for losses or claims resulting from the “[p]rovision,
equipping, operation or maintenance of any prison, jail or correctional facility...” 51 O.S. §
155(25). The BOCC is immune from liability under this provision of the GTCA for Plaintiff's

claim. See 51 O.S, § 155(25).

Additionally, the BOCC is statutorily exempt from liability for the negligence of any
Armor employee. Plaintiff alleges that Armor is a foreign corporation doing business in Tulsa
County and was responsible for providing medical services and medication to Plaintiff while he
was at the jail. See Amended Petition, {] 7. Pursuant to 51 O.S. § 155(18), the County shall not be
liable ifa loss or claim results from “{a]n act or omission of an independent contractor or consultant
or his or her employees, agents, subcontractors or suppliers or of a person other than an employee
of the [county] at the time the act or omission occurred.” “Section 155(18) facially protects [the

County] from liability flowing from the acts of its independent contractors.” Teeter v. City of

14
Edmond, 2004 OK 5, 4 24, 85 P.3d 817, 824 (political subdivision entitled to summary judgment
because § 155(18) of the GTCA precludes liability for the acts of an independent contractor). Thus,
the BOCC is immune from suit for any alleged acts or omissions of Armor or its employees that

resulted in injury to Plaintiff.

Plaintiff also appears to allege that the BOCC is liable for a number of allegedly deficient
policies at the jail. See Amended Petition, {[ 28. Pursuant to 51 O.S. § 155(4), the County shall not
be liable if a loss or claim results from the “failure to adopt or enforce a law, whether valid or
invalid, including, but not limited to, any statute, charter provision, ordinance, resolution, rule,
regulation or written policy.” See GJA v. Oklahoma Department of Human Services, 2015 OK CIV
APP 32, ¥ 18, 347 P.3d 310, 314 (DHS was immune from liability under this section as plaintiff's
allegations, viewed in a light most favorable to plaintiffs, only alleged that DHS failed to enforce
law); Felkins v. Oklahoma Firefighters Pension and Retirement System, 2005 OK CIV APP 39, J .
13, 116 P.3d 195, 198 (OFPRS trustees were immune from suit under this subsection where
plaintiffs alleged trustees failed to follow the law regarding certain military service retirement
credits). Plaintiff's claims of negligence, as it relates to policies allegedly adopted or not adopted
at the Jail regarding medical care clearly fall within this exemption. Therefore, the BOCC is

statutorily immune from Plaintiff's claim. Plaintiff's negligence claim must be dismissed.

Respectfully submitted,

QUT toh

Matt Kehoe, OBA No. 22615

Assistant District Attorney | Civil Division
‘TULSA COUNTY DISTRICT ATTORNEY’S OFFICE
500 8 Denver Ave, Ste. 800

Tulsa, OK 74103

(918) 596 - 4856 | mkehoe@tulsacounty.org

15
CERTIFICATE OF MAILING

I hereby certify that on Apoil 27 _, 2019, I caused a true and correct copy of this
document to be placed in the U.S. mail, first class postage fully pre-paid, addressed to the
following:

Brendan McHugh,
P.O. Box 1392
Claremore, OK 74018
Attorney for Plaintiff

MUA Mowe.

Matt Kehoe

16
KUEN

0435528023 %
DISTRICT COUR
Fite
IN THE DISTRICT COURT FOR TULSA COUNT Ay - 1 2019
STATE OF OKLAHOMA
DON NEWBERRY, Gourt Clerk
JOSHAWA CESSOR, ) BATE OF CLA. TULSA COUNTY
}
Plaintiff, )
)
v. } Case No. CJ-2018-4673
) '
BOARD OF COUNTY COMMISSIONERS __)
OF TULSA COUNTY, a political subdivision }
and municipal corporation; and ARMOR }
CORRECTIONAL HEALTH SERVICES, }
INC,, a foreign corporation, )
)
Defendants. )

DEFENDANT ARMOR CORRECTIONAL HEALTH SERVICES, INC.’S
SPECIAL ENTRY OF APPEARANCE AND MOTION TO DISMISS

COMES NOW, Defendant Armor Correctional Health Services, Inc. (hereinafter “Armor”
or “Defendant”) by and through the undersigned counsel, and specially appears solely for the purpose
to move this Court to dismiss this action against said Defendant pursuant to 12 0.5. § 2012(B)(6) of
the Oklahoma Pleading Code.

‘Defendant specifically reserves the right to assert all remaining defenses under the law,
including, but not limited to, those enumerated in OKLA. STAT. tit. 12 § 2012(B). Furthermore,
Defendant specifically reserves the right to answer Plaintiffs First Amended Petition and to assert
all affirmative defenses including those enumerated in OKLA. STAT. tit. 12 § 2008(C), should this
Motion be denied, In support thereof, Defendant respectfully states as follows:

| STATEMENT OF THE CASE
1. On Fuly 5, 2016, Plaintiff commenced his original action in Tulsa County District
Court as case number CJ-2016-2442; his original Petition named the Tulsa County Board of

Courity Commissioners, former Tulsa County Sheriff Stanley Glanz, the Tulsa County Sheriff's

1 EXHIBIT K

 
Office, Tulsa County Sheriff Vic Regalado, an unknown employee of the Tulsa County Sheriff's
Office, and Correctional Healthcare Management of Okljaboma, Inc. as defendants. See Exhibit 1,
Plaintiff's Petition.

2. On January 18, 2017, Defendant Regalado yemoved the original action, which
originated in the Tulsa County District Court, to the United States District Court for the Northern
District of Oklahoma. See Exhibit 2, Defendant Regalado’s Notice of Removal.

3. Defendant Regalado filed a Motion to Dismiss Plaintiff's Petition and in response,
Plaintiff filed an Amended Complaint on March 8, 2017. See Exhibit 3, Plaintiff's First Amended
Complaint.

4, Subsequently, Plaintiff voluntarily dismissed his claims against all defendants on
November 13, 2017. See Exhibit 4, Stipulation of Dismissal Without Prejudice.

5. On November 13, 201 8, Plaintiff refiled this action in Tulsa County District Court
as case number CJ-201 9.4673; naming only the Tulsa County Board of Commissioners and Armor
Correctional Health Services, inc. as Defendants. See Exhibit 5, Plaintiff's Petition.

6. On November 30, 2018, Plaintiff filed an Amended Petition in this action in which
he seems to assert a claim against this Defendant for negligence in providing Plaintiff medical care
and treatment while he was incarcerated at the Tulsa County Jail. See Exhibit 6, Plaintiff's First
Amended Petition.

7. On April 2, 2019, Plaintiff voluntarily dismissed certain claims in his action. See
Exhibit 7, Plaintiff's Partial Dismissal Without Prejudice. With this in mind, Plaintiff does not

appear to be asserting any claims based on the Oklahoma Constitution against this Defendant.

[Continued on next page]
ARGUMENTS AND AUTHORITIES

Motions to dismiss are intended to test the law governing the claim or claims as opposed
to the underlying facts. Dani v. Miller, 2016 OK 35, 10, 374 P.3d 779, 786-87 (Okla. 2016);
Indian Nat. Banky. State of Oklahoma Dep’t of. ‘Human Resources, 880 P.2d 371, 375 (Okla. 1994)
(“Generally, a petition may be dismissed as a matter of law for two reasons: 1) lack of any
cognizable legal theory; or 2) insufficient facts under a cognizable legal theory.”). Jn ruling on a
motion to dismiss, the Coutt must limit its inquiry to the “well-pled” allegations in the petition,
which are to be taken as true as well as the reasonable inferences drawn therefrom. Fanning v.
Brown, 2004 OK 7, 14, 85 P.3d 841, 844; Dill v. Rader, 522 P.2d 650, 652 (Okla. Ct. App. 1975);
Miller v. Miller, 1998 OK. 24, 9 15, 956 P.2d 887, 894.

In evaluating the pleadings on a motion to dismiss, the Court should not credit legal
conclusions and characterizations as factual allegations. Potential evidence that Plaintiff “might”
present at trial must be ignored; the only proper assessment is whether the petition is legally
sufficient to state a claim for which relief can be granted. See Miller v. Glanz, 948 F.2d 1562, 1565
(10 Cir. 1991), aff'd 989 F.2d 507 (10" Cir. 1991) (“The court's function on a Rule 12(6)(6)
motion is not to weigh potential evidence that the parties might present at trial, but to assess
whether the plaintiffs complaint alone is legally sufficient to state a claim for which relief may be
eranted.”}. Thus, a petition can properly be dismissed for lack of any cognizable legal theory or
failure to plead sufficient facts under a cognizable legal theory. Miller v. Miller, at § 15.
PROPOSITIONI: AS A STATUTORY EMPLOYEE OF THE STATE, DEFENDANT

ARMOR IS IMMUNE FROM LIABILITY IN TORT PURSUANT TO
THE OKLAHOMA GOVERNMENTAL TORT CLAIMS ACT.

Plaintiff's only identifiable claim against this Defendant must be dismissed as a matter of

law because, under the Oklahoma Governmental Tort Claims Act (“GTCA”), Defendant is
considered an “employee” of the state and therefore is immune from liability in tort. The GTCA

provides that “[t]he state, its political subdivisions, and all of their employees acting within, the

 

scope of their employment, whether performing governmental or proprietary functions, shail _be
immune from liability.” OKLA. STAT. tit. 51, § 152.1(A) (emphasis added), Under the GTCA, the
term “employee” includes “licensed medical professionals under contract with the city, county, or
state entities who provide medical care to inmates or detainees in the custody or control of law
enforcement agencies,” OKLA. STAT. tit. 51, § 152(7)(b}(7).

Here, Plaintiff asserts a negligence claim against Armor, alleging that it failed to provide
Plaintiff with prompt and adequate medical treatment, Exhibit 6, Plaintiff's First Amended Petition
4 28-29. Specifically, Plaintiffs allegations against this Defendant are in regards to jail
physicians allegedly stating that it was impossible to determine whether Plaintiff's bones were
broken (id. at J 10), and medical personnel allegedly not providing any medical treatment in
response to Plaintiff's injuries other than administering Tylenol (id.). Essentially these claims boil
down to criticisms/disagreements of the care and treatment provided by Armor who has been
alleged to have been “responsible, in part, for providing medical services and medication to
Plaintiff...” id at 97. As alleged, Defendant falls squarely within the language of OKLA. STAT.
tit 51 § 152(7)(b)(7) which provides that medical ptofessionals under contract with the city, county
or state are employees under the GTCA. Thus, as an employee, Defendant Armor is immune from
liability in tort pursuant to the GTCA. Accordingly, Plaintiff's tort claim against Defendant Armor
must be dismissed as a matter of law,

Moreover, in December of 2018, the Oklahoma Supreme Court encountered the issue of

whether a private correctional healthcare contractor such as Armor, and not just its employees, are
subject to the OGTCA immunity. See Barrios v. Haskell Cnty. Pub. Facilities Auth., 2018 OK 90.
In Barrios, the Court reasoned as follows:

Generally speaking. the staff of a healthcare contractor at a jail are “employees”
who ate entitled to tort immunity under the GICA by virtue of sections 152(7)(b),
153(A), and 155(25). See 51 O.8. Supp. 2015 § 152(7)(b} CAs used in The
Governmental Tort Claims Act: ... 7. ‘Employee’ means any person who is
authorized to act on behalf of a political subdivision or the state whether that
person is acting on a permanent or temporary basis, with or without being
compensated or on a full-time basis ... b. For the purpose of The Governmental
Tort Claims Act, the following are employees of this state, regardless of the place
in this state where duties as employees are performed: . . . (5) physicians who
provide medical care to inmates pursuant to a contract with the Department of
Corrections, [and] . . . (7) licensed medical professionals under contract with city,
county, or state entities who provide medical care to inmates or detainees in the
custody or control of Jaw enforcement agencies ...”); id. §§ 153(A), 155(25). We
have not been asked whether Turn Key Health, LLC [a private healthcare
contractor] or its staff are “employees” under section 152(7)(b) but have: assumed
that they are for purposes of answering the questions certified to us.

Id. at n. 5 (emphasis added).
As the Oklahoma Supreme Court explained, “in cases including tort claims against the

State and state actors, the Court begins with the understanding that the State is statutorily immune

 

from tort suit unless the Legislature has expressly waived that immunity.” Id. at 7 8 (emphasis
added). Pursuant to the Court’s reasoning in Barrios, private correctional healthcare contractors,
such as Armor, are considered state actors for the purposes of the GICA. See id. atn. 5.
According to the GTCA. immunity provisions, state actors are exempt as a matter of law
from liability for certain tort claims, such as those arising out of “[p]rovision, equipping, operation
or maintenance of any prison, jail or correctional facility.” OKLA. STAT. tit. 51, § 155(25). Based
on this insulation from tort afforded by the GTCA, Defendant Armor cannot be held liable for any
tort claims that arise out of providing healthcare services to inmates at Tulsa County jail, including
Mr. Cessor (which is the sole basis of Plaintiff's claims against Armor in this case.) Therefore,

consistent with the reasoning in Barrios, supra, the GTCA’s grant of immunity extends to private
corporations contracting with the state or its political subdivisions to provide healthcare services,
such as Armor, and not just their employees. See Barrios, 2018 OK 90, n. 5.

Finding the Court’s reasoning in Barrios persuasive, the United States District Court for
the Northern District of Oklahoma recently held that “Armor is an ‘employee’ under the GICA
and, therefore, is immune from tort liability,” dismissing Plaintiff's state law claims of negligence
on the basis of Armor’s immunity under the GTCA. Prince v. Turn Key, Case No, 18-CV-0282,
*9 (N.D, Okla. Jan. 16, 2.019)(the court’s Opinion and Order is attached as Exhibit 8). Likewise,
in its decision in Birdwell v. Glanz, Case No. 15-CV-304-TCK-FHM (N.D. Okla, Mar. 12,
2019)(the Court’s Opinion and Order is attached as Exhibit 9), the Northern District held that
Axmor Correctional Health Services, the private healthcare contractor providing medical services
io inmates at the Tulsa County jail, is an “employee” under the GTCA and is thus “entitled to
immunity from tort suits arising out of the ‘operation or maintenance of any prison, jail, or
correctional facility’.” See Id. at 18 (citing OKLA. STAT. tit. 51, §§ 152(14) and 155(25)). The Court
in Birdwedl farther expanded on the grounds for its ruling by stating that “the Barrios holding
provides a strong indication that the Oklahoma Supreme Court would find both Armor and its
employees... to be ‘employees’ under the GTCA who are entitled to immunity from tort liability.”
Jd. at 18. In Burke v. Reglaado et al., Case No. 18-CV-231-GKF-FHM (United States District
Court for the Northern District of Oklahoma, March 28, 2019){the Court’s Opinion and Order is
attached as Exhibit 10), Judge Frizzle, cited to Barrios, Birdwell, and Prince, as he summarily
dismissed the plaintiffs state constitutional claim and negligence claim against Armor at the
motion to dismiss stage. Accordingly, two (2) separate judges in the United States District Court
for the Northern District of Oklahoma have found that Armor, as the contracted health care

provider at the Tulsa County Jail, is an “employee” under the GTCA and immune from tort. It is
appropriate to take judicial notice of these findings of fact and conclusions of law and apply the
same to the instant matter at hand.

Additionally, an Oklahoma state district court for Creek County recently held that “Armor

 

is an ‘employee’ under the GICA” and is thus “immune under the Governmental Toxt Claims Act
51 OS. § 151 et seq.,” dismissing Plaintiff's negligence claim against Armor. Holland y. Armor,
Case No. CJ-2018-35, { I(E) (Creek Co. Dist. Ct. Okla. Feb. 25, 2019)(emphasis added)(the
Court’s Opinion and Order is attached as Exhibit 11).

The Oklahoma Supreme Court in Barrios spurred a landslide shift in both federal and state
forums on the issue of whether the grant of the GTCA immunity extends to private coxporations
providing health care services in correctional facilities, ‘such as Armor. See Prince v. Armor, 2019
WL 238153, *9 (N.D. Okla. Jan 16,2019); Holland v. Armor, Case No. CJ-2018-35, § H(E) (Creek
Co. Dist. Ct, Okla. Feb. 25, 2019); Birdwell v. Glanz, 15-CV-304-TCK-FHM (N.D. Okla. Mar.
12, 2019); and Burke v. Regalado, 18-CV-231-GKF-FHM (N.D. Okla. March 28, 2019). The
instant case and the above cited cases ali involve independent companies that provide health care
services to county jails, the same legal issue of whether the GTCA immunity extends to private
corporations like Armor that contract with the state or its political subdivisions to provide
healthcare services in correctional facilities, and a similar state law claim of negligence arising out
of the allegedly inadequate medical care provided to the plaintiff by Armor during his incarceration
in a county jail. As the allegations, arguments and corresponding analysis are nearly identical to
the issues, claims, and defenses in the case at bar, they are on point, instructive, and very persuasive
regarding Defendant’s grounds for dismissal. According to these rulings and the plain language of

Sections 152(7)(b)(7), 153(A), and 155(25) of the GTCA, Defendant Armor is immune from
liability for tort claims as a matter of law, and all such claims against Defendant Armor should be

dismissed as a matter of law with prejudice to refiling.

CONCLUSION

 

Dismissal of all of Plaintiff's claims against Armor is appropriate at this time as Plaintiff
has failed to state a claim against it upon which relief can be granted.

WHEREFORE, Defendant herein respectfully requests this Court to dismiss Armor from
this action. Defendant does not waive any other defenses in filing this Special Appearance and

Motion to Dismiss.

ca) lly submitted,

Hi

a P. SNIDER, OBA # 22307
ONY C. WINTER, OBA # 32148
TOHNSON HANAN AND VOSLER
9801 N. Broadway Extension
Oklahoma City, OK 73114
Telephone: (405) 232-6100
Facsimile: (405) 232-6105
E-Mail: ssnider(@johnsonhanan.com
E-Mail: awinter@johnsonhanan.com
Attorneys for Defendant Armor
Correctional Health Services, Inc.
CERTIFICATE OF MAILING
I, hereby certified that a true and correct copy of the above and foregoing was mailed via
first class mail on the Ist day of May, 2019, to the following:

Brendan M McHugh

P.O. Box 1392

Claremore, OK 74018
Telephone: (918) 608-0111
Facsimile: (918) 803-4910
and

Dana Jim

P.O, Box 1011

Vinta, OK 74301
Telephone: (918) 457-6626
Facsimile: (918) $17-3431

Aitorneys for Plaintiff vi il

Antfhy C. Winter

 
  

 

 

 

o335
ISTRICT COURT
IN THE DISTRICT COURT IN AND FOR TULSA cepN yy L i D
STATE OF OKLAHOMA :
; JUL ~ 5 206
JOSHAWA. CESSOR, an individual )
) COURT CLERK
Plaintiff, ) BE A TUReA COUNTY
)
¥. }
)
BOARD OF COUNTY )
COMMISSIONERS OF TULSA
COUNTY, a legislative entity, CJ-! 2 0 16.0 244 2.
. | )
CORRECTIONAL HEALTHCARE  ) .
MANAGEMENT OF OKLAHOMA, +) DANA LYNN KUEHN
INC., 2 foreign corporation; ) Judge:
)
TULSA COUNTY SHERIFF'S OFFICE, )
a governmental entity, and )
)
VIC REGALADO, in his official capacity )
As Tulsa County Sheriff, )
} ATTORNEY LIEN CLAIM
JOHN DOE, an individual and employee ) JURY TRIAL DEMANDED
of Tulsa County Sheriff*s Office, ),
)
Defendants. )
PETITION ES .

5102

COMES NOW, the Plaintiff, Joshawa Cessor, (hereinafter “Plaintiff’) by anditoagh i

226

*)
attorneys of record, Garrett Law Center, PLLC, and for his cause against the above" ‘ams

CDRA

34

 

erty “0
Defendants, hereby alleges and states as follows: Re =
I. PARTIES, JURISIDICTION, VENUE “ =
1 At the time of the incident, Plaintiff resided in Broken Arrow, Tulsa County,
Oklahoma.
2. Defendant Board of County Commissioners of Tulsa County, Oklahoma
(hereinafter “Commissioners”) is the legislative entity of Tulsa County, Oklahoma.
EXHIBIT

1

 

 

 
® e

3, | Defendant , Correctional Healthcare Management of Oklahoma, Inc, (“*CHMO”),
is a foreign corporation doing business within ‘Tulsa County, Oklahoma, and was at all times
relevant hereto, responsible, in part, for providing supervision and control over the medical unit
of the Tulsa jail wherein Tulsa County and other county inmates are and were housed during all
relevant times referred to herein. “

4. Defendant Tulsa County Sheriff s Department is a governmental entity providing
law enforcement to the residents of Tulsa County, including, without limitation, supervision. of
the David L. Moss Criminal Justice Center (“Tulsa jail”).

5. Defendant Vic Regalado is the current Tulsa County Sheriff.

6. - Defendant John Doe, an individual and employee of Tulsa County Sheriff's
Department , is an individual whose identity is unknown now but may be revealed through the
course of discovery.

7. The incident giving rise to this case occurred at David L. Moss Correctional
Center in the town of Tulsa, Tulsa County, State of Oklahoma,

8. The actions of Defendants and its agents and/or employees were objectively
unreasonable under the circumstances and exceeded the force necessary in violation of Article 2,
Section 30, of the Oklahoma Constitution for which MCC and its agents and/or employees is
liable in its capacity and for which Oklahoma Department of Corrections is liable under a theory
of respondeat superior. Bosh v. Cherokee County Building Authority, 305 P. 3d 994 (Okda. 2013).

9. Plaintiff has timely satisfied all the prerequisites for filing suit under the
Oklahoma Governmental Tort Claims Act, and jurisdiction and venue are proper. (1) Plaintiff
had (1) one year from the date of the incident to give notice of a claim. The incident occurred on

August 7, 2015, and Plaintiff gave notice on October 9, 2015. (2) Defendant accepted service of
e | @
the Notice on October 16, 2015, and had until January 14, 2016, to either approve or deny -
Plaintiff's claim, in which tie claim was constructively denied on January 14, 2016. (3) Plaintiff
has until July 12, 2016, 180 days after Plaintiff’s claim was constructively denied, to timely file
suit,

Ul. STATEMENT OF FACT
10.  Plaintiffye-alleges and incorporates Paragraphs 1-9.
41.  Onor about August 7, 2015, Plaintiff was taken into custody in Tulsa County for
warrants in New Mexico.
12. Plaintiff was transported to David L. Moss Criminal Justice Center.
13. While in custody at David L. Moss, a jailor used excessive force on Plaintiff and
broke Plaintiff’s-hand and arm in three (3) places.

14. After the incident, Plaintiff was then repeatedly denied medical care.

15, Defendants are liable under the Governmental Tort Claims Act, (the “Act” for

the negligent actions of Defendant Doe which are detailed above, and there are no exceptions to .
liability in the Act that are applicable to Plaintiff's claim. |

16, Inthe alternative, and to the extent that a jury determines that the actions of Doe
were malicious and outside the scope of his employment, the Act does not apply, and Doe is

personally liable under state law for the injuries to Plaintiff.

17. The force used by Defendant Doe was objectively unreasonable and needlessly
excessive under the circumstances in violation of the Fourth Amendment to the United States

Constitution.

 
18. The actions of Defendant Doe were malicious and carried out with the specific
intent to cause pain in violation of the due process clause of the Fourteenth Amendment to the
United States Constitution.

19. Defendant Doe’s brutal attack on Plaintiff while he was defenseless with no
ability to protect himself, is conduct sufficiently conscience shocking to violate the substantive
due process clause of the Fourteenth Amendment to the United States Constitution.

| Iii, NEGLIGENCE
20. Plaintiff re-alleges and incorporates Paragraphs 1-19.

21. Defendants had an affirmative duty to act reasonably and not place Plaintiff in

22, Defendants had an affirmative duty to act reasonably in treating, monitoring, and
evaluation Plaintiff's health.

23. Defendants breached their duty to Plaintiff.

24. Asa direct and proximate result of the allegation above, Plaintiffhas suffered
and continues to suffer damages including but not limited to severe emotional distress,
mental anguish, physical injury, lost income, and loss of consortium.

25. Each of the defendants involved in the incident giving rise to this litigation
were acting under the color of law at all relevant times.

26, The conduct of the government entities was in conscious disregard to the
substantial risk of harm to Plaintiff.

27, Defendants’ acts or omissions were deliberately indifferent to Plaintiff's safety

and well-being.

 

 
 

 

 

 

 

28. The government defendants further failed to properly train their employees in the
proper handling and procedures specific to the events giving rise to this litigation.

99. The failure to train resulted in a deliberate indifference to the rights of Plaintiff.

30, - Asadirect and proximate result of the allegation above, Plaintiff suffered a
deprivation of his rights, privileges, and immunities secured by the Constitution and laws.

31. Asa direct and proximate result of the allegations above, Plaintiff suffered severe
pain and suffering, great emotional distress, lost income, and medical expenses.

32, Defendants’ conduct was intentional, reckless, or callous disregard for Plaintiff's
rights and Plaintiff is therefore entitled to an award of Punitive damages.

WHEREFORE, premises considered, Plaintiff prays for judgment against Defendants in
an amount excess of Seventy-five Thousand Dollars ($75,000.00), together with costs, interest,
reasonable attorney’s fees, punitive damages, and any other relief which this Court deems just
and reasonable.

GARRETT LAW CENTER, PLLC

 

D. Mitchelr Garrett, JF, OBA #20704
Amber Peckio Garrett, OBA #19908
Garrett Law Center PLLC

P.O, Box 1349

Tulsa, Oklahoma 74101-1349
Phone (918) 895-7216

Fax (918) 895-7217

cn
4 Case 4:17-cv-00036-JHP-FHM Dacument 2 Filed in USDC ND/OK on 02/18/17 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT |
FOR THE NORTHERN DISTRICT OF OKLAHOMA = T L E D

' (1) JOSHAWA CESSOR, an individual, VAN 1 8
20{7
Mar.

U, S.,

Plaintiff, Ko. M
‘ oC,
DISTRICT Goqerk

vs.

(1) BOARD OF COUNTY COMMISSIONER
OF TULSA COUNTY, a legislative entity;

(2) CORRECTIONAL HEALTHCARE
MANAGEMENT OF OKLAHOMA, INC.,
a foreign corporation;

(3) TULSA COUNTY SHERIFF'S OFFICE,
a governmental entity, and

(4) VIC REGALADO, in his official capacity
as Tulsa County Sheriff;

(5) JOHN DOE, an individual and employee
of Tulsa County Sheriff's Office,

Case No.

17CV-036JHP - Fay

Defendants.

Ne Nt ee Nee Nemeth Soar” Ne Shee

NOTICE OF REMOVAL

 

Defendant Vic Regelado, in his official capacity, by and through his undersigned counsel,
pursuant to 28 U.S.C, §§ 1331, 1441 and 1446, hereby notifies this Court that he is removing the
above-captioned action currently pending in the District Court of Tulsa County, Oklahoma to the
United States District Court for the Northem District of Oklahoma. In support of this Notice of
Removal, Defendant states as follows:

1. Plaintiff filed his Petition against Defendants in the District Court for Tulsa
County, Oklahoma, on July 5, 2016 (the “State Court Lawsuit”), Defendant received service of
Plaintiff's Petition on or about December 29, 2016. Thus, this Notice of Removal is filed with
this Court within thirty (30) days of the receipt of Plaintiff's Complaint (or Petition) as required

by 28 U.S.C. § 1446(b).

 

EXHIBIT

2 we

 

 

 
Case 4:17-cv-00036-JHP-FHM Document 2 Filed in USDC ND/OK on OL/i8I17 Page 2 of 15

a

2. Defendant is filing a Status Report of Removed Action along with the filing of
this Notice of Removal. It is currently expected that, within seven (7) days of filing this Notice
of Removal, Defendant will also be filing his motion requesting an additional twenty (20) days to
file an answer or other responsive pleading. Pursuant to LCVR 81.2, clear and legible copies of
all documents filed or served in the case are attached as follows: Plaintiff's Petition as Exhibit
“1”, a copy of the summons served upon Defendant Regalado, in bis official capacity, as Exhibit
“9” and a copy of the Docket Sheet as Exhibit “3.”

3. The basis for removal to federal court is federal question jurisdiction pursuant to
28 U.S.C. § 1331.

4, In accordance with 28 U.S.C. § 1446), Defendant is promptly filing a copy of
this Notice of Removal with the Clerk of the District Court for Tulsa County, Oklahoma.

5. In accordance with 28 U.S.C. § 1446), Defendant is also giving written notice
to Plaintiff by promptly serving this Notice of Removal upon Plaintiff.

6. As required by 28 U.S.C. § 1441, Defendant seeks fo remove this case to the
United States District Court for the Northern District of Oklahoma, which is the District Court
embracing the place where the State Court Lawsuit has been filed.

FEDERAL QUESTION J URISDICTION

7. Plaintiff's Petition makes claims under 42 U.S.C. § 1983. See Plaintiff's Petition,
Exhibit “1.”

8. Accordingly, Plaintiff has invoked this Court’s original jurisdiction on “g claim or
right arising under the Constitution, treaties or laws of the United States.” 28 US.C. §§ 1331

and 1441.
ee ge ee

Case 4:17-cv-00036-JHP-FHM Document 2 Filed in USDC ND/OK on Qo1fis/1? Page 3o0f15

9. Venue lies in this Court because Plaintiff's action is peading in this district and
division. See 28 U.S.C. 8 1441(a).

WHEREFORE, Defendant respectfully requests that the above-captioned action Dow
pending in the District Court of Tulsa County, Oklahoma, be removed to the District Court for
the Northern District of Oklahoma, and that said District Court assume jurisdiction of this action
and enter such other and further orders as may be necessary to accomplish the requested removal
and promote the ends of justice.

Dated this 18" day of January, 2017.

Respectfully submitted,

int M. Hall

OK Bar Number 16100

Assistant District Attorney

Tulsa County District Attorney’s Office
500 S. Denver Ave., Suite 827

Tulsa, OK 74103
khall@tulsacounty.ore

(918) 596-4845

ATTORNEY FOR DEFENDANT

ERTIFICATE OF MAILING

Lhereby certify that on 18 day of January, 2017, I caused a true and correct Copy of this
document to be placed in the United States mail, first class postage fully pre-paid, addressed to:

Joshawa Cessor
318 S. Eva Lane
Bloomfield, NM 87413

M. Hail
a

Case 4:17-cv-00036-JHP-FHM Document 2 Filed in USDC ND/OK on 01/18/17 Page 4of15

s

 
 
 

IN THE DISTRICT COURT IN AND FOR TULSA C

 

 

STATE OF OKLAHOMA.
JOSHAWA CESSOR, an individual )
)
Plaintiff, )
)
¥. )
)
BOARD OF COUNTY )
COMMISSIONERS OF TULSA .
COUNTY, a legislative entity 23 = 2 0 1
, , ) Case No.: 6 = 0 244 e
CORRECTIONAL HEALTHCARE )
MANAGEMENT OF OKLAHOMA, ) DANA LYNN KUEHN
INC., a foreign corporation; ) Judge:
)
TULSA COUNTY SHERIFF'S OFFICE, )
a governmental entity, and }
)
VIC REGALADO, in his official capacity )
As Tulsa County Sheriff, )
, } ATTORNEY LIEN CLAIM
JOHN DOE, an individual and employee ) JURY TRIAL DEMANDED
of Tulsa County Sheriff's Office, ),
}
Defendants. }
PETITION cp =
oe .
COMES NOW, the Plaintiff, Joshawa Cessor, (hereinafter “Plaintif®’) by and{gafough i
. wd a5 t
attorneys of record, Garrett Law Center, PLLC, and for his cause against the above naméd
Mes ==
Defendants, hereby alleges and states as follows: RE =
= oS
I. PARTIES, JURISDICTION, VENUE *

1. At the time of the incident, Plaintiff resided in Broken Arrow, Tulsa County,
Oklahoma.
2. Defendant Board of County Commissioners of Tulsa County, Oklahoma

(hereinafter “Commissioners”) is the legislative entity of Tulsa County, Oklahoma.

CN eT
AU

a
Case 4:17-cv-00036-JHP-FHM Document 2 Filed in USDC ND/OK on 01/18/17 Page 5 of 15

3. "Defendant , Correctional Healthcare Management of Oklahoma, Inc. (“CHMO”),
ig a foreign corporation doing business within Tulsa County, Oklahoma, and was at all times
relevant hereto, responsibie, in part, for providing supervision and control over the medical unit
of the Tulsa jail wherein Tulsa County and other county inmates are and were housed during all
relovant times referred to herein.

4, Defendant Tulsa County Sheriff's Department is a governmental entity providing
law enforcement to the residents of Tulsa County, including, without limitation, supervision of
the David L. Moss Crininal Justice Center (“Tulsa jail”). |

5, Defendant Vic Regalado is the current Tulsa County Sheriff.

6. Defendant John Doe, an individual and employee of Tulsa County Sheriff's
Department , is an individual whose identity is unknown now but may be revealed through the
course of discovery. |

7. The incident giving rise to this case occurred at David L. Moss Correctional
Center in the town of Tulsa, Tulsa County, State of Oklahoma,

8, The actions of Defendants and its agents and/or employees were objectively
unreasonable under the circumstances and exceeded the force necessary in violation of Article 2,
Section 30, of the Oklahoma Constitution for which MCC and its agents and/or employees is
liable in its capacity and for which Oklahoma Department of Corrections is liable under a theory
of respondeat superior. Bosh v. Cherokee County Building Authority, 305 P.3d 994 (Okla, 2013).

9. Plaintiff has timely satisfied all the prerequisites for filing suit under the
Oklalioma Governmental Tort Claims Act, and jurisdiction: and venue are proper. (1) Plaintiff
had (1) one year from the date of the incident to give notice of a claim. The incident accurred on

August 7, 2015, and Plaintiff gave notice on October 9, 2015. (2) Defendant accepted service of
 

Case 4:17-cv-00036-JHP-FHM Document 2 Filed in USDC ND/OK on 01/18/17 Page 6 of 15

 

'

the Notice on October 16, 2015, and had until January 14, 2016, to either approve or deny
Plaintiff's claim, in which the claim was constructively denied on January 14, 2016. (3) Plaintiff

has until July 12, 2016, 180 days after Plaintiff's claim was constructively denied, to timely file

suit.
I. STATEMENT OF FACT
10. Plaintiff re-alleges and incorporates Paragraphs 1-9.
11,  Onor about August 7, 2015, Plaintiff was taken into custody in Tulsa County for
warrants in New Mexico.

12, Plaintiff was transported to David L. Moss Criminal Justice Center.

13. While in custody at David L. Moss, # jailor used excessive force on Plaintiff and
broke Plaintiff's hand and arm in three (3) places. |

14. After the incident, Plaintiff was then repeatedly denied medical care.

15. Defendants are liable under the Governmental Tort Claims Act, {the “ Act”) for
the negligent actions of Defendant Doe which are detailed above, and there are no exceptions to |
liability in the Act that are applicable to Plaintiff's claim.

16. Inthe alternative, and to the extent that a jury determines that the actions of Doe
were malicious and outside the scope of his employment, the Act does not apply, and Doe is
personally liable under state law for the injuries to Plaintiff.

17. The force used by Defendant Doe was objectively unreasonable and needlessly
excessive under the circumstances in violation of the Fourth Amendment to the United States

Constitution.
Case 4:17-cv-00036-JHP-FHM Document 2 Filed In USDC ND/OK on 01/18/17 Page 7 of 15

1%, The actions of Defendant Doe were malicious and carried out with the specific
intent to cause pain in violation of the due process clause of the Fourteenth Amendment to the
United States Constitution.

19. Defendant Doe’s brutal attack on Plaintiff while he was defenseless with no
ability to protect himself, is conduct sufficiently conscience shocking to violate the substantive
due process clause of the Fourteenth Amendment to the United States Constitution.

Il. NEGLIGENCE

20. Plaintiff re-alleges and incorporates Paragraphs 1-19.

21. Defendants had an affirmative duty to act reasonably and not place Plaintiff in
harm. |

22, Defendants had an affirmative duty to act reasonably in treating, monitoring, and
evaluation Plaintiff's health.

23. Defendants breached their duty to Plaintiff.

24,  Asadirect and proximate result of the allegation ebove, Plaintiff has suffered
and continues to suffer damages including but not limited to severe emotional distress,
mental anguish, physical injury, lost income, and loss of consortium.

95, Bach of the defendants involved in the incident eiving rise to this litigation
were acting under the color of law at all relevant times.

26. The conduct of the government entities was in conscious disregard to the
substantial risk of harm to Plaintiff.

27. Defendants’ acts or omissions were deliberately indifferent to Plaintiff's safety
and well-being.

 

 

 

 
 

aes ee ee

Case 4:17-cv-00036-3HP-FHM Document 2 Filed in USDC ND/OK on 01/18/17 Page 8 of 15

r. ® ®

 

28, The government defendants further failed to properly train their. employees in the
proper handling and procedures specific to the events giving rise to this litigation.

29, The failure to train resulted in a deliberate indifference to the rights of Plaintiff.

30, - Aga direct and proximate result of the allegation above, Plaintiff suffered &
deprivation of his rights, privileges, and immunities secured by the Constitution and laws.

31,  Asadirect and proximate result of the allegations above, Plaintiff suffered severe
pain and suffering, great emotional distress, lost income, and medical expenses.

32, Defendants’ conduct was intentional, reckloss, or callous disregard for Plaintiff's
rights and Plaintiff is therefore entitled to an award of Punitive damages. |

WHEREFORE, premises considered, Plaintiff prays for judgment against Defendants in
an amount excess of Seventy-five Thousand Dollars ($75,000.00), together with costs, interest,
reasonable attorney’s fees, punitive damages, and any other relief which this Court deems just
and reasonable. |

GARRETT LAW CENTER, PLLC

 

D. Mitchel Garrett, JP, OBA #20704
Amber Peckio Garrett, OBA #19908
Garrett Law Center PLLC

P, O. Box 1349 -

Tulsa, Oklahoma 74101-1349

Phone (918) §95-7216

Fax (918) 895-7217
Case 4:17-cv-00036-JHP-FHM Document 2 Filed in USDC ND/OK on O1/19/17 Page 9 of 15

fn

“mal TTOSUE ge
JN THE DISTRICT COURT IN AND FOR TULSA COURGYIST Cree iI}
STATE OF OKLAHOMA oi

!

} Zug

Piaintitl, , BEC 29 Al if: 3p
¥- }
BOARD OF COUNTY,
COUNTY, ( - \ 9° of

a bgictce ents ; Case Not Ss u2

CORKECTIONAL | HEALTHCARE )
MARKAGEMENT OF GKLABOMA, } ¥ it In nN
TNC, a foreign eorporetions } . Judge:
TULSA COUNTY SHERIFF'S OFFICE, }
a pevecsenecta ety, ond } DISTRICT COURT
YICHEGALADO, lay ft capecly } FILED.
JONN DOK, sn Individual and enpleyte ; DEC 9.9 2016
of Toke Coanty Sheriii's Oftiee, }

Detiadsnts } OE OE RON

SUMMONS
wo fa rhoveramed Detadinty: Vic. Regalado Tuan County Sheifts offiwe

s7ou hve been mon by So sbove-suaplbty) and you ne directed to fea ia earner 088 a 5
Ye be ben md yh Shim eat (20) cage eae ervoo of thls acme pan yoo sedans ee
day of service, cE a ee yet oar sare tbe elveced Cr sald he atorsey fr Se Be
Unless you xawer the petition, within the tire vated judgment will be rendeced agsinat you with the costs of fhe action.

  
 

answer ths interrngtiories and produce the doounnents
Tnterrogetneiee sd Request for Production of Document,

second thnx). day ot
!

{Sent}
Attomy(s) for Plaitis(e) .
Rew: GARRETT LAW CENTER, PLLC,
Addver: P.O. Box 1349 ‘

Tules, OK 74101-1349 re

(918) 495-7216 i ey

‘ versio pecving sommmon)
YOUMAY SHBK THE ADVICH OF AN ATTORNEY ON ANY MATTER OO

INNECTED WITH THIS Sut cx
YOUR ANSWER. SUCH ATTORNEY SHOULD BE CONSULTED IMMEDIATELY SO SHAT AN ANS WHR MAY
BE FILED WITHIN THE TIMB LIMIT BTATED IN THE SUMMONS.
Case 4:17-cv-00036-JHP-FHM Document 2 Filed in USDC ND/OK on 01/18/17 Page 10 of 15

4

! RETURN OF SERVICE
PERSONAL SERVICE

: | 1 Gestify that T received the fbegoing mammuoms on the day of 2016, end that I
delivered a. copy of sald sumunous with a copy of the petition siiached to ouch of tho following named defondante
; County at the addrpes and on the date set forth opposite exch nama, to wit
' parva Date of Service:

EUR ee a eee eee eee

 

 

by:

; RETURN OF SERVICE
USUAL PLACE OF RESIDENCE

T cectify E received the foregoing summons 00 the. .s..-000 GHYOE ce seesecernvererenerenes ten
2075, end that Ob ccc enone p LEV ec ceaeeree pe beeen seneneee a erneeaneeaen by leaving & copy of
geld eummons with « copy ofthe petition attached at cevscesaverersencos s Which is his ustat plage of
seaidonce, With ....sessesecss ose oj Mpecnon over fifteen (15) yours of age who resides therein,

RETURN OF SERVICE
CERTIFICATE OF SERVICE BY MAL '

J cextify that J matiad coples of the foregoing aummons wiih a copy of the petition attached te the following
sumed defisndant(s} at the addresa show: by certified mall, addressee only, return receipt requested on thy ......6++

day Of... +005. deeveseanens , 2016, and Teonipt thareof on the dates shown:

Address: Date of Service:

 

 

 

 
Case 4:17-cv-00036-JHP-FHM Document 2 Filed in USDC ND/OK on 01/18/17 Page 11 of 15

"Rte PROOF OF SERVICE

 

 

 

 

 

i Docements Serra: T, belng diy arom, coniy thet | recetved tire foregoing, 4082

= Sic Chole, Ain | teeny ohana, CL pemcone wy healt ec Cornel an Be fe Race

: paen Rasa nal Cie Regt, : . :

od! OF Stereos: Seat raents_ I Sican at ee ”__Fracieenl Rein 400i
! (A) Thet on Den aer 2% 2 10D Gr Lome’ tems na oct oh i et et ——

io Ke Rains r 1453, (ik
(a) Additonal, 00 a a ee

comet ~ ES
oe ———— a ary =

! NAMBIEN OF SERVICES ha cane noporokg to wewrtn te folowing manner, 10 vA
by delivery atrus copy of aald procesate Hm above nerand and sobering each oeman oFtivelr eoniaete,
awed Place of teekiense

by leaving 1 copy of said process forthe. ebcve named wits a

a tesktant/ Gariiy merrber, who te Slane yore of age or obser, eh ie shows Daher mibSroan whist be fre mann plac of renkionos of Tis
1 soe oily aso set fang wich pen oo

 
 
 
 

dolfverieg 0 copy of all process tj LE :

Se mentees nt ete per om ts

mecordiertie ebove nemedt / individual, and tefberning stich pensar of febr contents .
Poetad Gervice

hs cae ag atu oem on races bn nen tin eich ha pots ofa nad rl
fo Series J Not Pound

J process WAS NOT SERVED oo fm howe rare fr reasons att: ___ Fading Servion, __Preparl waver

—_Patetren We seedtom,__sebeCantel___

“(Otter Infarmation:,

 

Gudecrbed and shown to hebrt ros Tile Undarsiqned dackeree tinder pacaily of peasy

Latoya

 

 

 

 

 
Case 4:17-cv-00036-JHP-FHM Document 2 Filed in USDC ND/OK on 01/18/17

OKLAHOMA

State Courts Network

 

Page 12 of 15-

The Information on this page is NOT an official record. Do not rely on the correctness or completeness of this Information.
Verify all Information with the official record keeper. The Information contained In this report is provided in compliance with the
Oklahoma Open Records Act, 54 O.S. 24A.1. Use of this information is governed by this act, as wall as other applicable state

and federal laws.

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA

JOSHAWA CESSOR,
Plaintiff,
ve
BOARD OF COUNTY COMMISIONERS OF TULSA
COUNTY,
Defendant, and
CORRECTIONAL HEALTHCARE MANAGEMENT OF
OKLAHOMA ING,
Defendant, and
TULSA COUNTY SHERIFF'S OFFICE,
Defendant, and
VIG REGALADO,
Defendant, and
JOHN DOE
Defendant.

PARTIES —

No. CJ-2016-2442
(Civil relief more than $10,000: NEGLIGENCE

_ (GENERAL))

Filed: 07/05/2016

Judge: Kuehn, Dana

BOARD OF COUNTY COMMISIONERS OF TULSA COUNTY, Defendant

CESSOR, JOSHAWA, Plaintiff

CORRECTIONAL HEALTHCARE MANAGEMENT OF OKLAHOMA INC, Defendant

REGALADO, VIC, Defendant
TULSA COUNTY SHERIFF'S OFFICE, Defendant

ATTORNEYS
—
EVENTS
ae

ISSUES

For casor Iitad before 1/4/2000, ancillary issues may not appeat except In the docket.

 
Case 4:17-cv-00036- _JHP-FHM Document 2 Filed in USDC ND/OK on 01/18/17 Page 13 of 15 —

Issue #1. * \ssue: NEGLIGENCE (GENERAL) (NEGL}
Filed By: CESSOR, JOSHAWA
Filed Date: 07/05/2016

Party Name Disposition Information
Defendant
BOARD OF COUNTY COMMISIONERS OF TULSA COUNTY

Defendant:

CORRECTIONAL HEALTHCARE MANAGEMENT OF OKLAHOMA ING
Defendant: TULSA COUNTY SHERIFF'S OFFICE

Defendant: REGALADO, VIC

DOCKET

Date Code . Description Count Party Amount

07-06-2016 TEXT CIVIL RELIEF MORE THAN $10,000 INITIAL FILING. 1

07-05-2016 NEGI. NEGLIGENCE (GENERAL)

07-05-2016 DMFE DISPUTE MEDIATION FEE $ 7.00

07-05-2016 PFE1 PETITION $ 163.00
Document. Available (#1033879731) RATIFF iaPDF

07-06-2016 PFE? LAW LIBRARY FEE $ 6.00

07- -05-2016 ‘OCISA OKLAHOMA COURT INFORMATION SYSTEM $ 25,00
REVOLVING FUND

07-05-2016 OCJC OKLAHOMA COUNCIL ON JUDICIAL COMPLA' NTS $ 1.55
REVOLVING FUND

07-05-2016 OCASA OKLAHOMA COURT APPOINTED SPECIAL $ 6.00
ADVOGATES

07-05-2016 SFCHSCPC SHERIFF s SERVICE FEE FOR COURTHOUSE. $ 10.00
(SECURITY PER BOARD OF GOUNTY COMMISSIONER

07-05-2016 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON $ 1,00

COURTHOUSE SECURITY PER BOARD OF COUNTY

COMMISSIONER

o7-0 05-2016 CCADMINO185 COURT CLERK ADMINISTRATIVE FEE ON $1.55 $0.16
COLLECTION

07-05-2016 SJFIS STATE JUDICIAL REVOLVING FUND - NTERPRETER $ 0.45
AND TRANSLATOR SERVICES |

07-05-2016 DISTRICT COURT ADMINISTRATIVE FEE ON $1. 55 $0.23
COLLECTIONS

07-05-2016 DISTRICT COURT ADMINISTRATIVE FEE ON $5 $ O.7E

COLLECTIONS
Case 4:17-cv-00036-JHP-FHM Document 2 Filed in USDC ND/OK on 01/18/17 Page 14 of 15
Count Party —

Date Gade
07-05-2016

07-05-2016 CCADMING4

07-05-2016 LTF
ocis HAS AUTOMATICALLY ASSIGNED JUDGE

07-05-2016 TEXT

07-05-2016 ACCOUNT

07-05-2016 ADJUST

07-05-2016 ACCOUNT

07-05-2016 ACCOUNT

Description |

DISTRICT COURT ADMINISTRATIVE FEE ON
COURTHOUSE SECURITY PER BOARD OF COUNTY

COMMISSIONER

COURT CLERK ADMINISTRATIVE FEE ON.
COLLECTIONS

LENGTHY TRIAL FUND

KUERN, DANA’ TO THIS CASE.

RECEIPT # 201 6. 9367206 ON 07/08/2016.
PAYOR:GARRETT LAW CENTER TOTAL AMOUNT
PAID: $224.66,

LINE ‘TEMS:

CuJ-2016-2442: $163.00 ON ACO1 CLERK FEES.
GJ-2016-2442: $6.00 ON AC23 LAW LIBRARY FEE.
CJ-2016-2442: $1.66 ON AC31 COURT CLERK
REVOLVING FUND.

CJ-2016-2442: $5.00 ON AC58 OKLAHOMA COURT
APPOINTED SPECIAL ADVOCATES.

CJ-2016-2442: $1.55 ON AC59 COUNCIL ON JUDICIAL
COMPLAINTS REVOLVING FUND,

GuJ-2016-2442: $7.00 ON AC64 DISPUTE MEDIATION
FEES.

GJ-2016-2442: $0.45 ON AG65 STATE JUDICIAL
REVOLVING FUND, INTERPRETER SVCS.,
CJ-2016-2442: $2.48 ON AC67 DISTRICT COURT
REVOLVING FUND.

CJ-2016-2442; $25.00 ON AC79 OCIS REVOLVING
FUND.

CJ-2016-2442: $10.00 ON AC81 LENGTHY TRIAL FUND.

CU-2016-2442: $2.52 ON AC88 SHERIFF'S SERVICE
FEE FOR COURT HOUSE SECURITY,

ADJUSTING ENTRY: MONIES DUE TO ACO9-CARD.

ALLOCATION

ADJUSTING ENTRY: MONIES DUE TO THE
FOLLOWING AGENCIES REDUCED BY THE
FOLLOWING AMOUNTS:

Cu-2016-2442: AC88 SHERIFF'S SERVICE FEE FOR
COURT HOUSE SECURITY “$0. 19

RECEIPT # 201 6-3367208 ON 07/05/2016.

PAYOR:D GARRETT TOTAL AMOUNT PAID: $7.48.
LINE ITEMS:

CJ-2016-2442: $0.19 ON ACO9 CARD ALLOCATIONS.
CJ-2016-2442: $7.29 ON AC88 SHERIFF'S SERVICE

FEE FOR COURT HOUSE SECURITY.

Amount

$ 1.50

$ 0.50

$ 40.00

$ 0.19
Case 4:17-cv-00036-JHP-FHM Document 2 Fi

Date ‘Code . Description . - Count Party

42-20-2016 SMF

12-20-2016 ACCOUNT

42-29-2016 S

12-29-2016 S

01-05-2017 MO

01-05-2017 CTFREE

01-11-2017 P

SUMMONS FEE-4

RECEIPT # 2016-3469648 ON 12/20/2016.
PAYOR: GARRETT LAW CENTER PLLC TOTAL
AMOUNT PAID: $ 40.00.

LINE ITEMS:

CJ-2016-2442: $40.00 ON ACO1 CLERK FEES.

PARTY HAS BEEN SUCCESSFULLY SERVED. BOARD BOARD OF

OF COUNTY COMMISSIONERS OF TULSA COUNTY COUNTY
SERVED / CORP SERV TO VICK! ADAMS / ON 12-29-16 COMMISIONERS
BY PS OF TULSA
Document Avaliable (#103521901 2) EVTIFF (JPDF COUNTY

PARTY HAS BEEN SUCCESSFULLY SERVED. VIC REGALADO, VIG

REGALADO SERVED / CORP SERV TO VIC
REGALADO / ON 12-27-16 BY PS
Document Available (#1035219014) FTIFF YaPDF

MOTION TO WITHDRAW AS ATTORNEY OF RECORD /

A2J

* Document Available (#103521 4656) RATIFF {POF

KUEHN, DANA: ORDER ENTERED ALLOWING
GARRETT LAW CENTER, P.L.L.C. TO WITHDRAW AS
COUNSEL OF RECORD FOR PLAINTIFF JOSHAWA
CESSOR.

PLAINTIFF HAS 30 DAYS TO ENTER AN APPEARANCE
OF A NEW ATTORNEY OR WILL BE DEEMED TO
REPRESENT HIMSELF PRO SE. FAILURE TO LITIGATE
WILL RESULT IN DISMISSAL.

PETITION ORDER ALLOWING WITHDRAWAL /
GARRET LAW CENTER PLLG / CERTIFICTE OF JOSHAWA
SERVICE

vem er ee

Document Available (#1035224865) EXQTIFF {giPDF

CESSOR,

led in USDC ND/OK on 01/18/47 Page 15 of 15

Amount
$ 40.00
Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page

IN THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF OKLAHOMA

(1) JOSHAWA CESSOR, }
| )
Plaintiff, )
)
v. )
)
(1) BOARD OF COUNTY COMMISIONERS }
OF TULSA COUNTY, a political sub- )
division and municipal corporation, )
(2) STANLEY GLANZ, individually, } Case No. 17-CV-036-JHP-FHM
(3) VIC REGALADO, in his official capacity; )
(4) CORRECTIONAL HEALTHCARE ) ATTORNEY LIEN CLAIMED
MANAGEMENT OF OKLAHOMA, INC., ) ;
a foreign corporation, j
} URY. ALD NDE
Defendants. )
RST ED A

1of 12

The Plaintiff Joshawa Cessor (“Plaintiff”) hereby submits his First Amended Complaint in

the above captioned matter. In support thereof, Plaintiff alleges and states as follows:

1. Plaintiff is an individual who is domiciled in the State of New Mexico and at the

time of the conduct alleged herein was a resident of Broken Arrow, Oklahoma.

3, Defendant Board of County Commissioners of Tulsa County CBCCTC") Is a

political subdivision and municipal corporation.

4. Defendant Vic Regalado (‘Regalado”) is the Sheriff at Tulsa County Jail and this

action is against him in his official capacity as Sheriff of Tulsa County.

5. Defendant Stanley Glanz CGlanz”) was the Tulsa County Sheriff during Plaintiff's

incarceration and this action is against him in his individual capacity.

6. Numerous John and Jane Does were employed at the Tulsa County Jall during

the events at issue herein.

 

' EXHIBIT

 

3

 

 
Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 2 of 12

7. That beginning in early September 2015 until approximately September 15"
2015 Plaintiff was incarcerated at the Tulsa County Jail as a pretrial detainee being held on a
warrant issued by the State of New Mexico,

8. Board of County Commissioners of Tulsa County (BCCTC’) is a_ political
subdivision and municipal corporation and the governing entity of Tulsa County Jail and
pursuant to 19 O.S. § 4 is the proper entity to be sued on behalf of Tulsa County Jail.

9, Defendant Correctional Healthcare Management of Oklahoma, Inc, (*CHMO”},

- was, at all times relevant hereto, a foreign corporation doing business in Tulsa County,
Oklahoma. CHMO was, at all times relevant hereto, responsible, in part, for providing medical
services and medication to Plaintiff while he was in the custody of the Tulsa County Sheriff's
Department. CHMO was additionally responsible, in part, for implementing Tulsa County Jail
policies regarding medical and mental health care, assisting In developing those policies and in
training and supervising its employees. |

10. —— Plaintiff files this first amended complaint pursuant to Fed. R. Civ. P. 15 which
allows the filing of an amendment within 21 days of service of a motion to dismiss under Rule
12. Plaintiff abandons all claims and assertions of his Petition not expressly alleged herein. The
filing of this first amended complaint supercedes Plaintiff’s Petition filed July 5" 2016 in Tulsa
County District Court and renders moot the motion to dismiss filed by Defendant Vic Regalado
on February 15" 2017 [Doc. No. 8]. Accordingly, Plaintiff will not respond to that motion.

ii. While incarcerated at the Tulsa County Jail, Plaintiff was subjected to cruel and
unusual punishment and an unreasonable seizure prohibited by the United States Constitution
and applicable in this context thru the 4" and 14 Amendments to the United States
Constitution to Plaintiff as a pretrial detainee. Such conduct is also violative of Article 2, § 30 of

the Oklahoma Constitution.
Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 3 of 12

12, That on or about September 8" 2015 while incarcerated in the Tulsa Gounty Jail,
employees of the Tulsa County Jail handcuffed Plaintiff excessively resulting in a fracture and
displacement of his right hand as well as paresthesia. The conduct of the individual employees
of the jai! is unlawful in that it Is excessive force under the United States and Oklahoma
Constitutions. Specifically, while being processed into Tuisa Jail, Plaintiff disclosed that he was
in the past hospitalized In New Mexico for suicidal tendencies with depression, anxiety and
mental health issues. This resulted in Plaintiff being placed him in a medical/mental unit of the
jail. Plaintiff was placed in a jail cell with no clothes and a sheet to cover himself and the guard
derisively laughed at him while placing him in the cell with his clothing. While there, Plaintiff
began to threaten to call the Mayor and/or an attorney to complain about the conditions tn the
jail and his treatment. Numerous deputies and Sheriff Glanz appeared and Plaintiff was placed
in handcuffs resulting in his hand making a loud popping/cracking sound. Plaintiff Immediately
hallered in pain. Nevertheless, despite the need for medical attention, Plaintiff was placed in a
cell. Plaintiff. requested medical care and was in excessive pain for over 20 hours before he was
finally taken to an x-ray technician at jail who diagnosed Plaintiff with what was described as a
triad break. Subsequently, two physicians with the jail and/or CHMO stated that it was not
possible to determine if it was broken and no treatment was rendered by them to Plaintiff.
Plaintiff was only given Tylenol a few days later after his mother, resulting in severe and
unnecessary pain to Plaintiff. Plaintiff made numerous written requests thru the KIOSK system
and subsequently Plaintiff attempted retrieve such requests, the requests were no longer visible
and Plaintiff's KIOSK records were wiped clean as there were no other records. After his

release from Tulsa Jail, it was confirmed that Plaintiff had indeed broken his wrist.
Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 4 of 12

13. After fracturing Plaintiffs wrist, individual employees of the Tulsa County Jail
exacerbated Plaintiff's condition by refusing to provide medical treatment to Plaintiff also in
violation of Plaintiff's constitutional rights under the United States and Oklahoma Constitutions.
Further, Plaintiff had mental health needs in that he was diagnosed with anxiety and had other
mental health issues that should have been adequately responded to. ©

44. The jurisdiction of this Court is proper under 28 U.S.C. § 1331 because Plaintiff's

’ daims arise under the Constitution of the United States, particularly the 4" and a4
Amendments to the United States Constitution as actionable thru and 42 U.S.C. § 1983.

15. This Court has supplemental jurisdiction over the state law claims asserted
herein pursuant to 28 U.S.C. § 1367, since the state claims arise from the same case or
controversy.

16. Venue is proper in this district because a substantial part of the events or
omissions giving rise to Plaintiff's claims occurred in this District.

17. Defendant Glanz was at all times relevant hereto, the Sheriff of Tulsa County,
Oklahoma, residing in Tulsa County, Oklahoma. Glanz, as Sheriff and the head of the Tulsa
County Sheriff's Department, was, at all times relevant hereto, responsible for ensuring the
safety and well-being of inmates detained and housed at the Tulsa County Jail, including the
provision of appropriate medical care and treatment to inmates in need of such care, pursuant
to 57 0.5. § 47.

18. In addition, Defendant Glanz was at all times pertinent hereto, responsible for
creating, adopting, approving, ratifying, and enforcing the rules, regulations, policies, practices,
procedures, and/or customs of the Tulsa County Sheriff's Department and Tulsa County Jail,
including the policies, practices, procedures, and/or customs that violated Plaintiff's rights as set

forth in this Amended Complaint. Defendant Glanz is sued in his individual capacity.
Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on o3/08/17 Page 5 of 12

CQUNTI
4 . - T THe 4™ AND 14" AM T. T ITE
STATE STITUT

  

is officia c CHMO

19, In support of Count I, Plaintiff restates and re-alleges the foregoing allegations in
their entirety as though fully set forth herein.

20. That while incarcerated in the Tulsa Jail, Plaintiff was subjected to excessive
force by certain unknown individuals, John and Jane Does, and once the responsible individuals
are learned of and determined with knowledge, a separate excessive force claim will be alleged
as to them upon leave of the Court at the time this information is discovered.

21. The action and inaction by the Defendants named herein constitutes deliberate
indifference to the known federal constitutional rights of Plaintiff; specifically:

a. Plaintiff was injured by a Tulsa County Jail employee resulting in
excessive force and significant injuries to Plaintiff.

b. Defendants were deliberately indifferent to Plaintiff's medical needs by
failing to provide medical assistance to Plaintiff after being requested to do so and having actual
knowledge of a medical need.

c. Defendants’ failure provide medical assistance resulted in signification
exacerbation of Plaintiff's condition.

92, The above described conduct is a direct result of the inadequate training and the
failure to properly train employees of the Tulsa County Jail. This policy is set forth and
described in the Order of the Court by Honorable Judge John E. Dowdell in Burke v. Glanz, et
al., No. 41-CV-720-JED-PIC, Opinion and Order, (N.D. Okla. July 20" 2016) [Doc. No. 304].

Specifically, on three occasions, the staffing, medical treatment of inmates at the Tulsa Jail was
Case 4:1.7-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 6 of 12

found to be deficient. Further, Defendant CHMO violated the constitutional rights of inmates by
neglecting their medical needs. This resulted in a pattern and policy and actual notice of the
deficiencies.

23. Defendants had actual knowledge of all the above described conditions of
confinement and all three acted with reckless indifference for the rights of the Plaintiff,

A. Individual Capacity Liability- Defendant Glanz

24, Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

25. There is an affirmative link between the aforementioned acts and/or omissions of
Defendants in being deliberately indifferent to Plaintiff's serious medical needs, health and
safety and policies, practices and/or customs which Glanz promulgated, created, implemented
and/or possessed responsibility for.

26. Such policies, practices and/or customs include, but are not limited to:

a, The failure to promulgate, implement or enforce, adequate mental health
policies responsive to the serious medical needs of inmates Ike Plaintiff;

b. Inadequate medical triage screening that fails to identity inmates with
serious medical or mental health needs;

c. Severe limitation of the use of off-site medical, mental health and

diagnostic service providers, even in emergency situations;

d. Untimely medical and mental health examinations and treatment;
e, Understaffing the medical unit; and
f. The failure to adequately train jail personnel and staff with respect to the

proper assessment, classification and treatment of inmates with serious medical and mental

health needs.
Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 7 of 12

27,  Glanz knew and/or it was obvious that the maintenance of the aforementioned
policies, practices and/or customs posed an excessive risk to the health and safety of inmates.

28.  Glanz disregarded the known and/or obvious risks to the health and safety of
inmates like Plaintiff.

29,  Glanz, through his continued encouragement, ratification, and approval of the
aforementioned policies, practices, and/or customs, in spite of their known and/or obvious
inadequacies and dangers, has been deliberately indifferent to inmates’, including Piaintiff's,
serious medical needs.

30. There is an affirmative link between the unconstitutional acts of his subordinates
and Glanz’s adoption and/or maintenance of the aforementioned policies, practices and/or
customs.

B. Official Capacity Liability — Defendant Regalado & Municipal Liability —
Defendant CHMO

31. Plaintiff _re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

32,  CHMO and Regalado are each a “person” for purposes of 42 U.S.C, § 1983.

33. At all times pertinent hereto, CHMO and Regalado were acting under color of
state law.

34,  CHMO was charged with implementing and assisting in developing the policies of
the Tulsa County Sheriff's Department with respect to the medical and mental health care of
inmates at the Tulsa County Jail and has shared responsibility to adequately train and supervise
its employees. Sheriff Regaldo is the current office holder as the Sheriff of Tulsa County and is

in charge of the Tulsa Jail and is accordingly sued in his official capacity.

 
Case 4:17-cy-00036-JHP-FHM Document 14 Filed in USDC ND/OK on 03/08/17 Page 8 of 12

35, There Is an affirmative link between the deprivation of Plaintiff's right to be free
of cruel and unusual punishment and the policies, practices and/or customs that Tulsa Jail and
CHMO promulgated, created, implemented and/or possessed responsibility for.

36. Such policies, practices and/or customs include, but are not limited to:

a. The failure to promulgate, implement or enforce adequate mental health
policies responsive to the serious medical needs of inmates like Plaintiff.

b. | Inadequate medical triage screening that falls to identify inmates with
serious medical or mental health needs;

c Severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;

d. Untimely medical and mental! health examinations and treatment;

a. Understaffing the medical unit; and

f. The failure to adequately train CHMO and Tulsa Jail employees and/or
agents with respect to the proper assessment, classification and treatment of Inmates with
serious needs.

37, Defendants knew it was obvious that the maintenance of the aforementioned
policies, practices and/or customs posed an excessive risk to the health and safety of Inmates
like Plaintiff,

38. Defendants tacitly encouraged, ratified, and/or approved of the acts and/or
omissions alleged herein, knew and/or it was obvious that such conduct was unjustified and
would result in violations of constitutional rights, and was deliberately indifferent to the serious
medical and mental health needs of inmates.

39. As a direct and proximate result of unlawful policies, practices and/or customs,

Plaintiff has suffered injuries and damages as alleged herein.
Case 4:17-cv-00036-JHP-FHM Decument 11 Filed in USDC ND/OK on 03/08/17 Page 9 of 12

40, That pursuant to 42 U.S.C. § 1983, Plaintiff's constitutional rights should be
vindicated.

41. Defendant Glanz has acted with conscious disregard to the federally secured
rights of Plaintiff and as such, punitive damages in excess of $10,000.00 should be assessed
against them.

42, As a result of Defendants’ conduct, Plaintiff has suffered actual damages in
excess of $75.000,00.

43. Plaintiff has incurred attorney fees and costs pursuing this matter and pursuant
to 42 U.S.C, § 1988 Plaintiff should be reimbursed a reasonable award of attorney fees and
costs.

44, In the event that actual damages are not provable, nominal damages should be
issued as a means to redress the civil rights of Plaintiff.

COUNTIL
NEGLIGENCE
As to Defendants B and CHMO

45. Plaintiff re-alleges and incorporates by réference the above paragraphs as
though fully set forth herein.

46, Prior to filing this action, Plaintiff fully exhausted his rights pursuant to the
Oklahoma Governmental Tort Claims Act, 51 0.S. § 151 ef. seq. (OGTCA).

47, Asa result of the negligence of Defendants BCCTC and CHMO, Plaintiff sustained
damages.

48. Defendants BCCTC and CHMO owed a duty to Plaintiff, and all other inmates in
custody, fo use reasonable care to provide inmates In need of medical attention with

appropriate assessment, dassification and treatment of inmates with serious needs.
Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 10 of 12

49. As a direct and proximate cause of the negligence of BCCTC and CHMO, Plaintiff
has suffered damages, in excess of $75,000.00.
T If
OKLAHOMA CONSTITUTION-BO LAI
s fe Cc H

50. Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

51. Additionally, and/or alternatively, Defendants BCCTC and CHMO violated
Plaintiff's rights under the Oklahoma Constitution, and a cause of action exists pursuant to Bosh
yv. Cherokee Co Building Authority, 2013 OK 9, 305 P.3d 994, for violating Plaintiff's rights
under Art. 2, § 30 of the Oklahoma Constitution.

52. Defendant Regalado has waived any applicable immunity under the OGTCA and
therefore a Bosh claim is not alleged as to him.

WHEREFORE, Plaintiff requests an award of actual damages in excess of $75,000.00
against all Defendants, an award of punitive damages against Defendant Glanz in excess of
$10,000.00, the costs of this action, pre and post judgment interest, reasonable attorney fees
and costs, that Defendants be jointly and severally liable and any other and further relief that

this Court deems proper.

$/Brendan M, McHugh

Brendan M, McHugh, OBA #18422
Attorney for Plaintiff

P.O. Box 1392

Claremore, OK 74018

Tele: (918) 608-0111

Fax: (918) 803-4910

and

Dana Jim, OBA #19495

10
Case 4:1.7-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 11 of 12

P.O. Box 1011

Vinita, OK 74301
Tele: 918-457-6626
Fax: 918-517-3431
Co-Counsel for Plaintiff

CERTIFICATE OF ELECTRONIC DELIVERY

I certify that I delivered via this Court's ECF system a true and correct copy of this document on
the 8" day of March 2017 to:

Kim Hall, OBA # 16100

Assistant District Attorney, Civil Division

Tulsa County, District Attorney's Office

500 S. Denver, Ste. 827

Attorney for Defendant Regaldo in his official capacity

S/Brendan M. McHugh

11
Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 12 of 12

12
Case 4:17-cv-00036-JHP-FHM Document 34 Filed in USDC ND/OK on 11/13/17 Page 1of2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

(1) JOSHAWA CESSOR,
Plaintiff,

)
)
}
)
v. )
) CASE NO. 17-CV-036-JHP-FHM
(1) BOARD OF COUNTY COMMISSIONERS of }
TULSA COUNTY, a political subdivision and )
_ Municipal corporation, }
(2) STANLEY GLANZ, individually, )
(3) VIC REGALADO, in his official capacity; }
(4) CORRECTIONAL HEALTHCARE )
MANAGEMENT OF OKLAHOMA, INC, )
a foreign corporation, }
)
)

- Defendants.

STIPULATION OF DISMISSAL WITHOUT PREJUDICE

IT IS HEREBY STIPULATED and agreed by and between the undersigned attorneys for
Plaintiff and Defendants that Plaintiff's claims are dismissed in their entirety without prejudice

pursuant Fed, R. Civ. P. 41(aj(1).

Respectfully submitted,

Dated: November 13, 2017 s/Terry S, O’Donnell
Terry S. O’Donnell, OBA#13110
Savage, O’Donnell, Affeldt,

Weintraub & Johnson

110 West 7" Street, Suite 1010
Tulsa, OK 74119
918 599 $400
918 599 8444 (Facsimile)

TSO@SAVAGELAW.CC
Counsel for Vic Regalado and Stanley Glanz

 

4 EXHIBIT
4

 

 

 

 
Case 4:17-cv-00036-JHP-FHM Document

Dated: November 13, 2017 .

Dated: November 13, 2017

31 Filed in USDC ND/OK on 41/13/17 Page 2 0f2

s/Brendan M. McHugh —
Brendan M. Mckugh, OBA#1 8422

2.0, Box 1392
Claremore, OK. 74018
Counsel for Plaintiff

s/Dana Jim

Dana Jin, OBA#I 9495
P.O, Box 1011

Vinita, OF 74301
Counsel for Plaintiff

 
DISTRICT COURT
IN THE DISTRICT COURT OF TULSA COUNTY LE Dp
STATE OF OKLAHOMA NOV 18 2018
JOSHAWA CESSOR, ) DON NEWBERRY, Court Clerk

. __ STATE OF OKLA, TULEA COUNTY
Plaintiff, DANA LYNN KUEHE:

Vv. ) Cm 2 Oed6 ~ 04673

BOARD OF COUNTY COMMISIONERS  ) Refiled from Casé No. C)-2016-2442
OF TULSA COUNTY, a political sub-
division and municipal corporation;

and

)

) ATTORNEY LIEN CLAIMED

)
ARMOR CORRECTIONAL HEALTH )

)

)

)

JURY TRIAL DEMANDED
SERVICES, INC., a foreign corporation,

Defendants.

PETITION

The Plaintiff Joshawa Cessor (“Plaintiff”) hereby submits his Petition in the above

Sd P18?

5
Fy
*

bar

)

captioned matter. In support thereof, Plaintiff alleges and states as follows: me

1. Plaintiff is an individual who sustained injuries while in the Tulsa County 2

RE
Jail and resided In Broken Arrow, Oklahoma at all material times herein.
: WO
2. Defendant Board of County Commissioners of Tulsa County (“BCCTC’) is a
political subdivision and municipal corporation.

3. Stanley Glanz (Glanz”) was the Tulsa County Sheriff during Plaintiff's

incarceration.

4, Numerous John and Jane Does were employed at the Tulsa County Jail

during the events at Issue herein.

 

 

5

EXHIBIT

 

 

 
5. That beginning in early September 2015 until approximately September
15'4 2015 Plaintiff was incarcerated at the Tulsa County Jail as a pretrial detainee being
held on a warrant issued by the State of New Mexico.

6. Board of County Commissioners of Tulsa County (“BCCTC") Is a political
subdivision and municipal corporation and the governing entity of Tulsa County Jail and
pursuant to 19 O.S. § 4 Is the proper entity to be sued on behalf of Tulsa County Jail.

7. Defendant ARMOR CORRECTIONAL HEALTH SERVICES, INC. (ACHS) was,
at all times relevant hereto, a foreign corporation doing business in Tulsa County,
Oklahoma. ACHS was, at all times relevant hereto, responsible, in part, for providing
medical services and medication to Plaintiff while he was in the custody of the Tulsa
County Sheriffs Department. ACHS was additionally responsible, in part, for
implementing Tulsa County Jail policies regarding medical and mental health care,
assisting in developing those policies and in training and supervising its employees.

8. That Plaintiff previously filed this case in Tulsa County Case No. CJ-2016-
2442 and such matter was subsequently removed and dismissed without prejudice on
11/13/2017 and as such this re-filing Is timely.

9. While incarcerated at the Tulsa County Jail, Plaintiff was subjected to an
unreasonable selzure prohibited by the Oklahoma Constitution, specifically art. 2§§7&
30 as a pretrial detainee.

40. That on or about September 8° 2015 while incarcerated in the Tulsa
County Jall, employees of the Tulsa County Jail handcuffed Plaintiff excessively resulting

in a fracture and displacement of his right hand as well as paresthesia. The conduct of
the Individual employees of the jail Is unlawful in that it is excessive force prohibited by
the Oklahoma Constitution. Specifically, while being processed into Tulsa County Jali,
Plaintiff disclosed that he was in the past hospitalized in New Mexico for suicidal
tendencies with depression, anxiety and mental health issues. This resulted in Plaintiff
being placed him in a medical/mental unit of the jail. Plaintiff was placed In a jall cell
with no clothes and a sheet to cover himself and the guard derisively laughed at him
while placing him in the cell with his clothing. While there, Plaintiff began to threaten
to call the Mayor and/or an attorney to complain about the conditions in the jail and his
treatment. Numerous deputies and Sheriff Glanz appeared and Plaintiff was placed in
handcuffs resulting In his hand making a loud popping/cracking sound. Plaintiff
immediately hollered in pain. Nevertheless, despite the need for medical attention,
Plaintiff was placed in a cell. Plaintiff requested medical care and was in excessive pain
for over 20 hours before he was finally taken to an x-ray technician at jail who
diagnosed Plaintiff with what was described as a triad break. Subsequently, two
physicians with the jail and/or ACHS stated that it was not possible to determine if it
was broken and no treatment was rendered by them to Plaintiff. Plaintiff was only
given Tylenol a few days later, resulting in severe and unnecessary paln to Plaintiff.
Plaintiff made numerous written requests thru the KIOSK system and subsequently
Plaintiff attempted to retrieve such requests, the requests were no longer visible and
Plaintiff's KIOSK records were wiped clean as there were no other records. After his
release from Tulsa County Jail, it was confirmed that Plaintiff had indeed broken his

wrist.
 

 

11. After fracturing Plaintiff's wrist, individual employees of the Tulsa County
Jail exacerbated Plaintiff's condition by refusing to provide medical treatment to Plaintiff
also In violation of Plaintiff's constitutional rights under the Oklahoma Constitution.
Further, Plaintiff had mental health needs In that he was diagnosed with anxiety and
had other mental health issues that should have been adequately responded to.

42, Glanz was at all times relevant hereto, the Sheriff of Tulsa County,
Oklahoma, residing In Tulsa County, Oklahoma. Glanz, as Sheriff and the head of the
Tulsa County Sherlff's Department, was, at all times relevant hereto, responsible for
ensuring the safety and well-being of inmates detained and housed at the Tulsa County
Jail, including the provision of appropriate medical care and treatment to inmates in
need of such care, pursuant to 57 O.S. § 47,

13. In addition, Glanz was at ail times pertinent hereto, responsible for
creating, adopting, approving, ratifying, and enforcing the rules, regulations, policies,
practices, procedures, and/or customs of the Tulsa County Sheriffs Department and
Tulsa County Jail, including the policies, practices, procedures, and/or customs that
violated Plaintiffs rights under the Oklahoma Constitution as set forth in this Petition.

COUNT I
OKLAHOMA CONSTITUTION — BO 1
As to Defendant BCCTC
14. In support of Count I, Plaintiff restates and re-alleges the foregoing

allegations in their entirety as though fully set forth herein.
15. That while incarcerated In the Tulsa County Jail, Plaintiff was subjected to
excessive force in violation of Oklahoma law by certain unknown individuals, John and
Jane Does, and once the responsible individuals are learned of and determined with
knowledge, a separate excessive force claim will be alleged as to them upon leave of
the Court at the time this information is discovered.

16. Plaintiff was injured by a Tulsa County Jail employee resulting in excessive
force and significant injuries to Plaintiff.

17. Defendants neglected Plaintiff's medical needs by falling to provide
medical assistance to Plaintiff after being requested to do so and having actual or
constructive knowledge of a medical need,

18. Defendants’ fallure provide medical assistance resulted in signification
exacerbation of Plaintiff's condition. .

19. Additionally, and/or alternatively, Defendants BCCTC and ACHS violated
Plaintiff's rights under the Oklahoma Constitution, and a cause of action exists pursuant

to Bosh v. Cherokee County Building Authority, 2013 OK 9, 305 P.3d 994, for violating
Plaintiff's rights under Art. 2, § 30 and Art. 2 § 7 of the Oklahoma Constitution

20. The above described conduct fs a direct result of the inadequate training

and the failure to properly train employees of the Tulsa County Jall. This policy is set
forth and described In the Order of the Court by Honorable Judge John E. Dowdell in
Burke vy. Glanz, et al., No. 11-CV-720-JED-PIC, Opinion and Order, (N.D. Okla, July 20%
2016). Specificatly, on three occasions, the staffing, medical treatment of inmates at

the Tulsa County Jail was found to be deficient. Further, Defendant ACHS violated the
constitutional rights of inmates by neglecting their medical needs. This resulted in a
pattern and policy and actual notice of the deficiencies such that the failure to correct
violates Oklahoma law.
21. Such policies, practices and/or customs include, but are not Ilmited to:
a. The fallure to promulgate, implement or enforce, adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff;
b. Inadequate medical triage screening that falls to identity inmates
with serious medical or mental health needs;
C. Severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;
d. Untimely medical and mental health examinations and treatment;
e. Understaffing the medical unit; and
f. The failure to adequately train jail personnel and staff with respect
to the proper assessment, classification and treatment of Inmates with serious medical
and mental health needs.
22, Asa result of the above conduct, Plaintiff has suffered Injuries and
damages as alleged herein.
23. Asa result of Defendants’ conduct, Plaintiff has suffered actual damages
in excess of $10,000.00.
COUNT Il

LIGENCE
As to Defendants BCCTC and ACH
24, Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

25. Prior to filing this action, Plaintiff fully exhausted his rights pursuant to the
Oklahoma Governmental Tort Claims Act, 51 0.S. § 151 et. seg. (OGTCA).

26. Asa result of the negligence of Defendants BCCTC and ACHS, Plaintiff
sustained damages.

27. Defendants BCCTC and ACHS owed a duty to Plaintiff, and all other
inmates in custody, to use. reasonable care to provide inmates in need of medical
attention with appropriate assessment, classification and treatment of inmates with
serious needs. ACHS was charged with implementing and assisting in developing the
policies of the Tulsa County Sheriff's Department with respect to the medical and
mental health care of inmates at the Tulsa County Jail and has shared responsibility to
adequately train and supervise its employees.

28. The negligence and Oklahoma Constitutional Such policles, practices
and/or customs include, but are not limited to:

| a. The failure to promulgate, implement or enforce adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff.
b, Inadequate medical trlage screening that fails to identify inmates
with serlous medical or mental health needs;
C. Severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;

d. Untimely medical and mental health examinations and treatment;
 

e. Understaffing the medical unit; and

f. The fallure to adequately train ACHS and Tulsa County Jail
employees and/or agents with respect to the proper assessment, classification and
treatment of inmates with serious needs.

29. Defendants knew it was obvious that the maintenance of the
aforementioned policies, practices and/or customs posed an excessive risk to the health
and safety of inmates like Plalntiff. |

30. Asa direct and proximate cause of the negligence of BCCTC and ACHS,

Plaintiff has suffered damages, in excess of $75,000.00.

WHEREFORE, Plaintiff requests an award of actual damages in excess of.

. $10,000.00 against ali Defendants, an award of punitive damages against Defendant

ACHS in excess of $10,000.00, the costs of this action, and any other and further relief

put jhd pAalp-

Brendan M. McHiigh, OBA #18422 (/
Attorney for Plaintiff |
P.O. Box 1392

Claremore, OK 74018

Tele: (918) 608-0111

Fax: (918) 803-4910

and

Dana Jim, OBA #19495

P.O. Box 1011

Vinita, OK 74304

Tele: 918-457-6626

Fax: 918-517-3431

Co-Counsel for Plaintiff

that this Court deems proper.
 

 

 

 

FIRST AMENDED PETITION

The Plaintiff Joshawa Cessor (“Plaintiff”) hereby submits his First Amended Petition
in the above captioned matter. In support thereof, Plaintiff alleges and states as follows:

1. Plaintiff is an individual who sustained Injuries while in the Tulsa County Jail
and resided in Broken Arrow, Oklahoma at all material times hereln.

2. Defendant Board of County Commissioners of Tulsa County (BCCTC’) is a
political subdivision and municipal corporation.

3. Stanley Glanz (“Glanz”) was the Tulsa County Sheriff during Plaintiff's

incarceration.

4. Numerous John and Jane Does were employed at the Tulsa County Jail
during the events at issue herein.

5. That beginning in early September 2015 until approximately September 15h

2015 Plaintiff was incarcerated at the Tulsa County Jail as a pretrial detainee being held /

on a warrant issued by the State of New Mexico.

 

A EXHIBIT
6

 

 

 

IN THE DISTRICT COURT OF TULSA COUNTYDISTRICT COURT
STATE OF OKLAHOMA ih & ©
JOSHAWA CESSOR, ) NOV 3 0 2016
} DON NEWBERRY, Court Clerk
Plaintiff, ) STATE OF OKLA. TULSA COUNTY
}
Vv. ) Case No. CJ-2018-4673
)
BOARD OF COUNTY COMMISSIONERS  ) Refiled from Case No. CJ-2016-2442
OF TULSA COUNTY, a political sub- }
division and municipal corporation; ) ATTORNEY LIEN CLAIMED
_and ARMOR CORRECTIONAL HEALTH = ) JURY TRIAL DEMANDED
SERVICES, INC., a foreign corporation, )
)
Defendants. }

grein
6. Board of County Commissioners of Tulsa County (*BCCTC”) is a political
subdivision and municipal corporation and the governing entity of Tulsa County Jail and
pursuant to 19 0.5. § 4 is the proper entity to be sued on behalf of Tulsa County Jail.

7. Defendant Armor Correctional Health Services, Inc. (ACHS) was, at all times
relevant hereto, a foreign corporation doing business In Tulsa County, Oklahoma. ACHS
was, at all times relevant hereto, responsible, in part, for providing medicat services and
medication to Plaintiff while he was In the custody of the Tulsa County Sheriff's
Department. ACHS was additionally responsible, in part, for implementing Tulsa County
Jail policies regarding medical and mental health care, assisting In developing those
policies and in training and supervising Its employees.

8. That Plaintiff. previously filed this case In Tulsa County Case No. C)-2016-
2442 and such matter was subsequently removed and dismissed without prejudice on
November 13, 2017, and as such this re-filing is timely. Further, Plaintiff filed his Petition
in Tulsa County Case No. CJ-2018-4673 on November 13, 2018, and amendment is
permissible under 12 0.S. § 2015. |

9. While incarcerated at the Tulsa County Jail, Plaintiff was subjected to an
unreasonable seizure prohibited by the Oklahoma Constitution, specifically Art. 2 §§ 7, 9,
and 30 as a pretrial detainee. .

10. That on or about September 8" 2015 while incarcerated in the Tulsa County
Jail, employees of the Tulsa County Jail handcuffed Plaintiff excessively resulting In a
fracture and displacement of his right hand as well as paresthesia. The conduct of the

individual employees of the jail Is unlawful in that it is excessive force prohibited by the

 

2 | EXHIBIT
6

 

 

 
Oklahoma Constitution. Specifically, while being processed into Tulsa County Jail, Plaintiff
disclosed that he was in the past hospitalized in New Mexico for suicidal tendencies with
depression, anxiety and mental health issues, This resulted in Plaintiff being placed him
in a medical/mental unit of the jail. Plaintiff was placed in a jail cell with no clothes and
a sheet to cover himself and the guard derisively laughed at him while placing him in the
cell with his clothing. While there, Plaintiff began to threaten to call the Mayor and/or an
attorney to complain about the conditions in the jall and his treatment. Numerous
deputies and Sheriff Glanz appeared and Plaintiff was placed in handcuffs resulting in his
hand making a loud popping/cracking sound. Plaintiff immediately hollered in pain.
Nevertheless, despite the need for medical attention, Plaintiff was placed in a cell.
Plaintiff requested medical care and was in excessive pain for over 20 hours before he
was finally taken to an x-ray technician at jail who diagnosed Plaintiff with what was
described as a triad break, Subsequently, two physicians with the jail and/or ACHS
stated that it was not possible to determine if it was broken and no treatment was
rendered by them to Plaintiff. Plaintiff was only given Tylenal a few days Jater, resulting
in severe and unnecessary pain to Plaintiff. Plaintiff made numerous written requests
thru the KIOSK system and subsequently Plaintiff attempted to retrieve such requests,
the requests were no longer visible and Plaintiff's KIOSK records were wiped clean as
there were no other records. After his release from Tulsa County Jail, it was confirmed
that Plaintiff had Indeed broken his wrist.

11, After fracturing Plaintiff's wrist, individual employees of the Tulsa County

Jail exacerbated Plaintiffs condition by refusing to provide medical treatment to Plaintiff
also in violation of Plaintiffs constitutional rights under the Oklahoma Constitution.
Further, Plaintiff had mental health needs in that he was diagnosed with anxiety and had
other mental health issues that should have been adequately responded to.

12, Gianz was at all times relevant hereto, the Sheriff of Tulsa County,
Oldahoma, residing in Tulsa County, Oklahoma. Glanz, as Sheriff and the head of the
Tulsa County Sheriff's Department, was, at all times relevant hereto, responsible for
_ ensuring the safety and well-being of inmates detalned and housed at the Tulsa County
Jall, including the provision of appropriate medical care and treatment to inmates in need
of such care, pursuant to 57 O.S. § 47.

13. In addition, Glanz was at all times pertinent hereto, responsible for creating,
adopting, approving, ratifying, and enforcing the rules, regulations, policies, practices,
procedures, and/or customs of the Tulsa County Sheriff’s Department and Tulsa County
Jail, including the policies, practices, procedures, and/or customs that violated Plaintiff's
rights under the Oklahoma Constitution as set forth in this Petition.

COUNTI
OKLAHOMA CONSTITUTION — BOSH CLAIM
As to Defendant BCCTC

14. In support of Count J, Plaintiff restates and re-alleges the foregoing
allegations in their entirety as though fully set forth herein.

15. That while incarcerated in the Tulsa County Jail, Plaintiff was subjected to
excessive force in violation of Oklahoma law by certain unknown individuals, John and

Jane Does, and once the responsible individuals are learned of and determined with
knowledge, a separate excessive force claim will be alleged as to them upon leave of the
Court af the time this information is discovered.

16. Plaintiff was injured by a Tulsa County Jail employee resulting In excessive
force and significant injuries to Plalntiff.

17. Defendants neglected Plaintiff's medical needs by failing to provide medical
assistance to Plaintiff after being requested to do so and having actual or constructive
knowledge of a medical need.

18. Defendants’ failure provide medical assistance resulted In signification
exacerbation of Plaintiff’s condition.

19, Additionally, and/or alternatively, Defendants BCCTC and ACHS violated
Plaintiff's rights under.the Oklahoma Constitution, and a cause of action exists pursuant
to Bosh v, Cherokee County Building Authority, 2013 OK 9, 305 P.3d 994, for violating
Plaintiff's rights under Art. 2 §§ 7, 9, and 30 of the Oklahoma Constitution.

20, The above described conduct is a direct result of the inadequate training
and the failure to properly train employees of the Tulsa County Jail. This policy is set
forth and described in the Order of the Court by Honorable Judge John £. Dowdell in
Burke v. Glanz, et al,, No. 11-CV-720-JED-PIC, Opinion and Order {N.D. Okla. July 20"
2016}. Specifically, on three occasions, the staffing, medical treatment of inmates at the
Tulsa County Jalil was found to be deficient. Further, Defendant ACHS violated the
constitutional rights of inmates by neglecting their medical needs. This resulted in a
pattern and policy and actual notice of the deficiencies such that the failure to correct

violates Oklahoma law.
21. Such policies, practices and/or customs include, but are not limited to:
a. The failure to promulgate, implement or enforce, adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff;
b. Inadequate medical triage screening that fails to identity inmates
with serious medical or mental health needs;
C. Severe [Imitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;
dG. Untimely medical and mental health examinations and treatment:
e Understaffing the medical unit; and
f.. The failure to adequately train jail personnel and staff with respect
to the proper assessment, classification and treatment of inmates with serious medical
and mental health needs.
22. As a result of the above conduct, Plaintiff has suffered injuries and
damages as alleged herein.
23. Asa result of Defendants’ conduct, Plaintiff has suffered actual damages in
excess of $10,000.00,
COUNT If
NEGLIGENCE
(As to Defendants BCCTC and ACHS)

24, Plaintiff re-aileges and incorporates by reference the above paragraphs as

though fully set forth herein.
ter!

25. Prior to filing this action, Plaintiff fully exhausted his rights pursuant to the
Oklahoma Governmental Tort Claims Act, 51 0.S. § 151 et seg. (OGTCA).

26. Asa result of the negligence of Defendants BCCTC and ACHS, Plaintiff
sustained damages.

27. Defendants BCCTC and ACHS owed a duty to Plaintiff, and all other inmates
in custody, to use reasonable care to provide inmates In need of medicat attention with
appropriate assessment, classification and treatment of inmates with serious needs, ACHS
was charged with implementing and assisting in developing the policies of the Tulsa
County Sheriff’s Department with respect to the medical and mental health care of
inmates at the Tulsa County Jall and has shared responsibility to adequately train and
supervise its employees.

28. The negligence and Oklahoma Constitutional violations Such policies,
practices and/or customs include, but are not limited to:

a. The failure to promulgate, implement or enforce adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff.

b. inadequate medical triage screening that fails to identify inmates
with serious medical or mental health needs;

c, Severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;

d, Untimely medical and mental health examinations and treatment;

e, Understaffing the medical unit; and
f. The failure to adequately train ACHS and Tulsa County Jail
employees and/or agents with respect to the proper assessment, classification and
treatment of inmates with serious needs.

29. Defendants knew it was obvious that the maintenance of the
aforementioned policies, practices and/or customs posed an excessive risk to the health
and safety of inmates like Plaintiff.

30. As-a direct and proximate cause of the negligence of BCCTC and ACHS,
Plaintiff has suffered damages, in excess of $75,000.00.

WHEREFORE, Plaintiff requests an award of actual damages in excess of
$10,000.00 against all Defendants, an award of punitive damages against Defendant
ACHS in excess of $10,000.00, the costs of this action, and any other and further relief

that this Court deems proper.

  
 

 

Pub fohi buys

Brendan M, McHigh, OBK #18422
Attorney for Plaintiff
P.O. Box 1392 -
Claremore, OK 74018
Tele: (918) 608-0111
Fax: (918) 803-4910
and

Dana Jim, OBA #19495
P.O. Box 1011

Vinita, OK 74301
Tele: 918-457-6626
Fax: 918-517-3431
Co-Counsel for Plaintiff
Oe

gy ,
IN THE DISTRICT COURT OF TULSA counryg ye? a

STATE OF OKLAHOMA
APR O2 2013

JOSHAWA CESSOR, ) a
) DON NEWBERRY, Court Clerk
ee STATE OF OKLA, TULSA COUNTY
Plaintiff, }
)
Y ) Case No, C}-2018-4673
-)
BOARD OF COUNTY COMMISIONERS _ ) Re-filed from Case ph... Chadbondd de
OF TULSA COUNTY, a political sub- }
division and municipal corporation; } ATTORNEY LIEN CLAIMED
STANLEY GLANZ, individually; )
VIC REGALADO, In his official capacity; ) JURY TRIAL DEMANDED
and ARMOR CORRECTIONAL HEALTH — }
SERVICES, INC., a foreign corporation, }
}
Defendants. }

PLAINTIFF'S PARTIAL DISMISSAL WITHOUT PREJ UDICE
COMES NOW the Plaintiff and dismisses without prejudice pursuant to

BARRIOS v, HASKELL COUNTY PUBLIC FAC ILITIES AUTHORITY: FOUTCH v.

A al

publication) his claims predicated on art. 2 §§ 7 & 9 of the Oklahorna

Constitution, Plaintiff still asserts his Bosh claim predicated on art. 2 § 30 of the

Oklahoma Constitution and all other claims set forth in his first arnended petition.

Brendan M. McHugh, OBA # 18422
Attorney for Plaintiff
P.O. Box 1392
Claremore, OK 74018
* Tele:(918) 608-0114
Fax: (918} 603-49 10
Attorneys for Plaintiffs

 

 

EXHIBIT

7

 

 
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 1 of 21

UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OKLAHOMA

WESLEY PRINCE,
Plaintiff,
Case No. 18-CV-0282-CVE-JFJ

¥.

TURN KEY HEALTH CLINICS, LLC,

Samet Nome Nome” Suge! Neuer! Sipe” amar” peer” eee”

Defendant."
OPINION AND ORDER

Now before the Court is defendant Turn Key Health Clinics, LLC’s motion to dismiss (Dkt.

# 23) the amended complaint (Dkt, # 20) pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Plaintiff filed a response in opposition to Turn Key’s motion (Dkt, # 38), and Turn Key

filed a reply (Dkt. #44). Tur Key subsequently filed a notice of supplemental legal authority (Dkt.
#49).

I,

On July 18, 2018, plaintiff filed an amended complaint (Dkt. # 20) against, inter alia, Turn

Key asserting a cause of action for negligence under the Oklahoma Governmental Tort Claims Act

(OGTCA) and common law (count one), and a cause of action for deliberate indifference and

conditions of confinement pursuant to 42 U.S.C. § 1983 (count two). Id. at 9-13.

 

Plaintiff originally brought this action against sixteen defendants. On June 18, 2018, plaintiff
filed an amended complaint (Dkt. # 20), terminating defendants Board of County
Commissioners for the County of Tulsa and Tulsa County Sheriff Vic Regalado. On July 23,
2018, plaintiff filed a stipulation of dismissal (Dkt. # 39) without prejudice as to defendants

_ William Cooper, Flint Junod, Jesse White, Jane Kirby, Jon Echols, Trent Smith, Cindy
Bilyeu, Nicole Cobb, Tamera Jackson, Danny Hickman, and Rhett Burnett. On August 17,
2018 and August 20, 2018, plaintiff filed joint stipulations of dismissal (Dkt. ## 45, 48) as
to defendants City of Tulsa and Stephen Tidwell, respectively. Therefore, defendant Turn
Key Health Clinics, LLC is to sole defendant remaining in this case.

 

EXHIBIT
8

 

 

 
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 2 of 21

Defendant Tum Key is an Oklahoma for-profit corporation that has contracted with the Board
of County Commissioners for Tulsa County (“the Board”) and Tulsa County Sheriff Vic Regalado
to deliver mental and medical healthcare to arrestees at the David L. Moss Criminal Justice Center
(DLMCIC), Id. at 2-3. Plaintiffalleges that, through these government contracts, Turn Key assumes
responsibility for the government’s obligation under state and federal law to provide healthcare
services to people who are not free to seek healthcare for themselves. Id. at 3-4. Plaintiff alleges
that Turn Key has implemented policies, procedures, customs, or practices to reduce the cost of
healthcare services in a manner that would maintain or increase their profit margin. Id. at 4.
Plaintiff claims that Turn Key’s contract does not contain any provisions creating or establishing a
mandatory minimum expenditure for the provision of healthcare services, and that the contract
incentivizes cost-cutting measures in the delivery of healthcare services at DLMCIC in order to
benefit Turn Key’s investors. Id. at 4-5, Plaintiff alleges that, as a result, DLMCIC arrestees are
deprived of adequate medical care. Id. at 5,

Plaintiffalleges that, on the evening of January 9, 2017, he became disoriented and wandered
off of his job-site as a result of acute symptoms associated with renal failure and the onset of
respiratory failure due to pneumonia. Id. Plaintiff asserts that at around 11:00 p.m. he encountered
a Tulsa Police Department (TPD) officer, who, concerned for plaintiff's “obvious distress,” called
an ambulance to evaluate him. Id. Plaintiff claims that another TPD officer arrived shortly

thereafter and arrested plaintiff on suspicion of public intoxication.” Id.

 

2 Plaintiff alleges that the arresting officer did not administer a field test or permit the medical
providers to evaluate him prior to arresting him. Dkt. #20, at 5. The allegations regarding
the acts or omissions of the TPD officers are no longer at issue, however, because the City
of Tulsa has been terminated as a defendant in this case, Dkt. #45.

2
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 3 of 21

Plaintiff was processed into DLMCIC at 12:10 a.m. on January 10, 2017, and, approximately
four hours later, he received an intake screening by Turn Key’s intake employee. Id. at 6. Plaintiff
alleges that he informed Turn Key’s intake employee that (1) he was not a drug user; (2) he was
suffering from a medical emergency; and (3) he was in need of immediate medical assistance. Id.
Plaintiff claims that Turn Key’s intake employee disregarded plaintiff's statements, physical
conditions, and “obvious signs of distress” by failing to properly screen, diagnose, or treat plaintiff
for his “serious, life-threatening” condition. Id. According to plaintiff, Turn Key’s intake employee
noted that plaintiff was intoxicated and potentially a danger to himself, and placed plaintiff on
suicide watch, but failed to order any drug screen or have plaintiff assessed by a medical doctor. Id.
Plaintiff claims that the Turn Key intake employee’s decision not to order a drug screen was directly
related to Turn Key’s cost-saving practices, and that such practices exposed plaintiff to a “substantial
risk of serious harm by failing to take reasonable steps to determine the nature of [plaintif? s|
worsening medical condition.” Id.

Plaintiff alleges that Turn Key recommended him for general population housing, which
plaintiff argues was in violation of Oklahoma jail standards requiring close supervision of persons
in need of medical care. Jd, Plaintiff alleges that Turn Key’s classification of plaintiff was
inadequate, and was directly caused by Turn Key’s failure to provide adequate training and resources
to the intake employee related to the Oklahoma jail standards, the National Commission on
Correctional. Health Care (NCCHC) standards, and “basic constitutional duties regarding the
provision of adequate medical care and supervision.” Jd. at 7.

Plaintiff alleges that at approximately 10:00 a.m. on January 10, 2017, a Turn Key therapist

noted that plaintiff appeared to be getting more intoxicated, was unsure of where he was or how he
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 4 of 21

got there, and was unable to take care of himself. Id, Plaintiff alleges that, despite this note, plaintiff
was not administered a drug test or provided care, and was placed back in general population. Id.
Plaintiff alleges that when he retumed to the general population, he and other inmates at DLMCJC
begged “Jailers” to get help for plaintiff. Id,

Plaintiff alleges that on January 11, 2017 at approximately 6:06 p.m., plaintiff was moved
to the infirmary at DLMCIC, Id, Plaintiff alleges that, despite not administering a drug test, Turn
Key put plaintiff on an opiate withdrawal protocol. Id. Further, plaintiff alleges that Turn Key
ordered multiple medications, despite the fact that no testing was done, no hands-on medical care
was provided by a physician, and no diagnosis had been made. Id. Plaintiffalleges that, for the next
six days, his condition continued to worsen as his kidneys and lungs began shutting down. Id.
Plaintiff alleges that his condition had deteriorated to a point where he was unresponsive,
disoriented, and having difficulty breathing, Id. at8. Plaintiffalleges that Turn Key did not conduct
further testing or inquiry into plaintiff's condition. Id. at 7.

Plaintiff alleges that, on January 17, 2017, Turn Key diagnosed plaintiff with pneumonia and
administered two liters of norma! saline. Id, at 8. At some point on January 17, plaintiff was
transported to St. John Medical Center (SIMC). Plaintiff claims that SIMC hospital records do not
memorialize any effort at DLMCIC to initiate antibiotics prior to his arrival at the emergency
department. Id, Plaintiff alleges that the SJMC records further indicate that Turn Key employees
were well aware that plaintiff's conditions had begun seven days prior to his arrival at the emergency

department, Id, Plaintiff alleges that the emergency department determined that plaintiff was

 

3 Plaintiff does not define the term “Jailers.” The Court assumes that plaintiff is referring to
jail officials, rather than Tum Key employees.

4
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 5 of 21

suffering from renal and respiratory failure and, therefore, he was intubated and admitted to the
intensive care unit (ICU) in critical condition. Id. Plaintiff alleges that, due to his kidney failure,
he was placed on hemodialysis at least once per day from January 17 - 21, 2017, and again on
January 23, 2017. Id. at 9. Plaintiff alleges that he was moved from the ICU to a regular patient
room on January 22, 2017, and remained there for another six days until his discharge on January
28,2017. Id.

I.

In considering a motion to dismiss under Rule 12(b)(6), a court must determine whether the
claimant has stated a claim upon which relief may be granted. A motion to dismiss is properly
granted when a complaint provides no “more than labels and conclusions, and a formulaic recitation
of the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S, 544, 555 (2007). A
complaint must contain enough “facts to state a claim to relief that is plausible on its face” and the
factual allegations “must be enough to raise a right to relief above the speculative level.” Id.
(citations omitted). “Once a claim has been stated adequately, it may be supported by showing any
set of facts consistent with the allegations in the complaint.” Id. at 562. For the purpose of making
the dismissal determination, a court must accept all the well-pleaded allegations of the complaint as .
irue, even if doubtful in fact, and must construe the allegations in the light most favorable to a
claimant. Id. at 555; Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007); Moffett
y. Halliburton Energy Serys., Inc., 291 F.3d 1227, 1231 (10th Cir. 2002).

HL
Defendant seeks dismissal of plaintiff's amended complaint pursuant to Rule 12(b)(6),

arguing that piaintiff has failed to state a claim upon which relief can be granted under federal law
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 6 of 21

or Oklahoma state law. Dkt. #23. The Court first addresses defendant’s arguments for dismissing
plaintiff's federal law claim (count two), and then turns to defendant’s arguments for dismissing
plaintiff's Oklahoma state law claim (count one),

A. 42 U.S.C, § 1983

In order to state a viable claim under § 1983, a plaintiff must plead that the conduct

. complained of was committed by a person acting under color of state law, and that such conduct
deprived the plaintiff of a right, privilege, or immunity secured by the Constitution and laws of the
United States. West v. Atkins, 487 U.S. 42, 48 (1988).
1. Acting Under Color of State Law

“Under Section 1983, liability attaches only to conduct occurring ‘under color of state law.’
Thus, the only proper defendants in a Section 1983 claim are those who ‘represent [the state] in some
capacity, whether they act in accordance with their authority or misuse it.’” Gallagher v. Neil Young |
Freedom Concert, 49 F.3d 1442, 1447 (10th Cir, 1995) (quoting Nat’! Collegiate Athletic Ass’n v.
Tarkanian, 488 U.S. 179, 191 (1998)) (alteration in original), Asa grounds for its motion to dismiss,
Turn Key argues that it is not the proper defendant for plaintiff's § 1983 claim based on conditions
of confinement,‘ because the requirement to provide humane conditions of confinement applies to

jail officials and the sheriff, not to a private medical contractor such as Turn Key. Dkt. #23, at 17.

 

4 Plaintiff asserts two bases for his § 1983 claim: deliberate indifference and conditions of
. confinement. Although defendant argues that Turn Key is not the proper defendant for the
“conditions of confinement” basis only, both the “deliberate indifference” basis and the
“conditions of confinement” basis relate to the government’s obligation to provide adequate
medical care to detainees. See Wilson v. Seiter, 501 U.S. 294, 299 n.J (1991) (“[I]f an
individual prisoner is deprived of needed medical treatment, that is a condition of his
continement”). Therefore, the analysis for determining whether Tur Key can be considered
to have been acting under color of state law in providing medical care to plaintiff and, thus,
whether Turn Key is a proper defendant for plaintiff's § 1983 claim is the same for both

bases of plaintiff's § 1983 claim,
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 04/16/19 Page 7 of 24.

Most defendants in § 1983 suits are public employees, but in certain circumstances, private
persons can also act under color of state law. In West, the Supreme Court held that a private doctor,
who had contracted with the state to medical services to inmates, was acting under color of state law
for purposes ofa § 1983 suit. West, 487 US. at 44, 54-55. The Court reasoned that, because “[t]he
State was constitutionally obligated to provide medical treatment to injured inmates, . - . the
delegation of that traditionally exclusive function to a private physician gave rise to a finding of state
action.” Am, Mfrs, Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 55 (1999) (summarizing the Court’s
reasoning in West). Thus, as a matter of law, aprivate party that has contracted to provide healthcare
services to inmates and pretrial detainees is acting under color of state law in providing those
services and is, therefore, a proper defendant in a § 1983 suit.

Here, plaintiff alleges that the Board and the Tulsa County Sheriff are obligated under state
and federal law to provide medical care to inmates and pretrial detainees, and that Turn Key, a
private corporation, has assumed responsibility for this obligation by contracting with the Board and
the sheriff to deliver those healthcare services, Dkt. # 20, at 2-4. The Court finds that such.
allegations are sufficient to plausibly allege that Turn Key was acting under color of state law for
purposes of § 1983 when undertaking its duties to provide medical care to plaintiff. Accordingly,
the Court finds that Turn Key is the proper defendant for plaintiff's § 1983 claim.

2. “Persons” to Whom § 1983 Applies and Municipal Liability Theory

Before turning to whether plaintiffhas sufficiently alleged the deprivation ofa constitutional
right, the Court must first consider whether a corporation—as opposed to an individual-acting under
color of state law can be considered a “person” subject to liability under § 1983, and, if so, under

what theory. In Monell v. Department of Social Services of New York, 436 U.S. 658 (1978), the
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 8 of 24

Supreme Court held that a municipality is “included among those persons to whom § 1983 applies,”
but jt cannot be held liable under § 1983 solely because it employs a tortfeasor (i.¢., pursuant to a
resp ondeat superior theory). Jd. at 690-91. Rather, a municipality can be held liable under § 1983
only if it has an “official municipal policy of some nature” that “causes’ an employee to violate

another’s constitutional rights.” Id. at 691-92. The Tenth Cireuit has held that Monell’s municipal

 

liability theory applies equally to private entities acting under color of state law. Dubbs v. Head
Start, Inc., 336 F.3d 1194, 1216 n.13 (10th Cir, 2003), Thus, in order to maintain a § 1983 claim
against Turn Key, plaintiff must sufficiently allege a theory of municipal liability.’

Defendant argues that plaintiff has failed to allege facts sufficient to state a constitutional
claim based on municipal liability. To establish municipal liability, a plaintiff must show (1) the
existence of a policy or custom, and (2) that there is a direct causal link between the policy or custom
and the constitutional injury alleged. Bryson v. Oklahoma City, 627 F.3d 784, 788 (2010). “When
the asserted policy consists of the failure to act, the plaintiff must demonstrate that the municipality’s
inaction was the result of ‘deliberate indifference’ to the rights of its inhabitants.” Hinton v. City
of Elwood, Kan., 997 F.2d 774, 782 (10th Cir, 1993). The Tenth Circuit has described several types

of actions which may constitute a municipal policy or custom:

 

Accordingly, Turn Key may not be sued under § 1983 based on a theory of respondeat
superior. Nonetheless, plaintiff argues that the federalism concerns that compelled the
Supreme Court’s bar against respondeat superior liability in Monell are not present here and,
therefore, the Court may impose respondeat superior liability for constitutional violations
committed by corporate entities. Dkt. #38, at 11, However, the Tenth Circuit case law
clearly establishes that private corporations acting under color of state law cannot be held
liable under § 1983 based on a theory of respondeat superior. This Court is bound by that
clearly established precedent. ;
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 9 of 21

(1) “a formal regulation or policy statement”; (2) an informal custom
_“amoun(ting] to ‘a widespread practice that, although not authorized
by written law or express municipal policy, is so permanent and well
settled as to constitute a custom or usage with the force of law’”; (3)
“the decisions of employees with final policy-making authority”; (4)
“the ratification by such final policymakers of the decisions~and the
basis for them~of subordinates to whom authority was delegated
subject to these policymakers’ review and approval”; or (5) the
“failure to adequately train or supervise employees, so long as that
failure results from ‘deliberate indifference’ to the injuries that may
be caused.”
Bryson, 627 F.3d at 788 (quoting Brammer-Hoelter v, Twin Peaks Charter Acad., 602 F.3d 1175,
1189-90 (10th Cir. 2010)). Plaintiff relies on the first and the fifth of these potential grounds for
municipal liability.®
a. Formal Policy or Regulation
Plaintiff alleges that Turn Key has a policy of reducing the cost of healthcare services in a
manner that would maintain or increase its profit margin. Dkt. #20, at 4, Plaintiff further alleges
that Turn Key’s contract incentivizes cost-cutting measures in the delivery of healthcare services at
DLMCIC to benefit Turn Key’s investors, while depriving arrestees at DLMCIC from receiving
adequate medical care. Id. at 5. Talcing the allegations in plaintiff's complaint as true, the Court

finds that plaintiff has alleged facts sufficient~albeit, minimally sufficient-to plausibly allege the

existence of a policy or custom of cost-saving.

 

Defendant argues that plaintiff cannot maintain a § 1983 claim against Turn Key under a
municipal liability theory because Turn Key did not have final decision-making authority for
DLMCIC, As noted, however, Bryson provides that “the decisions of employees with final
policy-making authority” and “the ratification by such final policymakers of the decisions
.. . of subordinates” are simply two of five alternative grounds for establishing municipal
liability. Where a plaintiff relies on any of the three remaining grounds for municipal
liability, as plaintiff does here, the defendant need not have final decision-making authority.
Accordingly, the Court rejects defendant’s argument that the § 1983 claim must be dismissed
because Turn Key does not have final decision-making authority for DLMCIJC.

9
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 10 of 21

Tn terms of causation, plaintiffalleges that Turn Key’s cost-saving practices directly resulted
in the Turn Key intake employee’s decision not to order a drug screen at intake, However, this
allegation, without more, fails to directly link the cost-saving practices to the constitutional injury
alleged. As discussed in more detail below, the constitutional injury alleged is the denial of adequate
medical care. Plaintiff does not assert that his constitutional injury resulted from an intake
employee’s decision not to order a drug screen at intake (and, in any case, the Court assumes that
the failure to order a drug screen, without more, would not state a prima facie claim of Lighth
Amendment cruel and unusual punishment based on the denial of medical care). Even assuming,
for the purposes of analysis, that the alleged failure to order a drug screen is onc of many alleged acts
or omissions that, combined, amount to a denial of medical care, plaintiff fails to allege any other
specific acts or omissions that were directly caused by Tun Key’s cost-saving practice. Similarly,
the Court finds that plaintiff's allegation that the cost-saving practices “exposed plaintiff to a
substantial risk of serious harm by failing to take reasonable steps to determine the nature of
plaintiff's worsening medical condition” is generalized and speculative. To sufficiently allege
causation for the purposes of municipal liability, plaintiff must allege the specific treatments or care

that he was denied as a result of the cost-saving practices.’ Moreover, to move beyond the realm of

 

, In Sherman y. Klenke, 653 Fed. App’x 580 (10th Cir. 2006), the Tenth Circuit stated that it
“find[s] persuasive the Third Circuit’s decision in Winslow v. Prison Health Services|, 406
Fed. App’x 671 (3d Cir. 2011).]” Id, at 592 (This and other cited unpublished decisions are
not precedential, but may be cited for their persuasive value. See Fed. R. App. P. 32.1; 10th
Cir. R. 32.1.). In Winslow, the Third Circuit explained that, to sufficiently plead that a cost-
cutting policy caused the alleged violation, the complaint must allege “(1) what the relevant
policies are, (2) what basis [plaintiff] has for thinking that policies to save money affected
his medical treatment, [and] (3) what specific treatment he was denied as a result of these
policies.” Winslow, 406 Fed. App’x at 674. This Court agrees with the Tenth Circuit that
the Third Circuit’s decision in Winslow is persuasive.

10
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 11 of 21

speculation, plaintiffmust allege his basis for asserting that the denial of those treatments or care was
aresult of the cost-saving practices.’ Accordingly, the Court finds that plaintiff failed to sufficiently
allege that Tum Key has a formal policy or custom that directly caused the constitutional injury
alleged.
b. Failure to Adequately Train Employees —

Plaintiff also relies on the fifth of the potential grounds for municipal liability, which is the
failure to adequately train or supervise employees. In City of Canton v. Harris, 489 U.S. 378 (1989),
the Supreme Court set forth the requirements for maintenance of an action for failure to adequately
train: plaintiff must identify a particular deficiency in the training program and show a causal link
between the training deficiency and the plaintiff's constitutional injury. Id, at 391. Here, plaintiff
alleges that Turn Key failed to “provide adequate training and resources to the intake employee
related to the Oklahoma Jail Standards, the NCCHC standards, and basic constitutional duties
regarding the provision of adequate medical care and supervision.” Dkt. # 20, at 7. As an initial
matter, it is relevant that plaintiff alleges that Turn Key failed to provide adequate training and
zesources to “the intake employee,” as opposed to all employees or all intake employees.
Id. (emphasis added). In Canton, the Supreme Court explained that the fact “Te}hat a particular
officer may be unsatisfactorily trained will not alone suffice to fasten liability on the city, for the
officer’s shortcomings may have resulted from factors other than a faulty training program.” Canton,

489 U.S. at 390-91. Therefore, to the extent plaintiff alleges that Turn Key failed to provide

 

The Monell opinion stresses the importance of the “causation” element for municipal
liability. The Court explains that “Congress did not intend § 1983 liability to attach where
such causation was absent.” Monell, 436 U.S. at 692. Moreover, the “causation” clement

is the factor that distinguishes the municipal liability theory from the respondeat superior
theory.

11
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 12 of 21

adequate training to only the Tum Key intake employee that assisted plaintiff, such an allegation is
insufficient to establish a policy or custom for municipal liability. Assuming, for the purposes of
analysis, that plaintiffis alleging that Turn Key’s training program for all employees is inadequate,
the particular deficiency identified by plaintiff is the failure to train on the Oklahoma Jail Standards,
the NCCHC standards, and basic constitutional duties regarding the provision of adequate medical
care and supervision. In terms of causation, plaintiff alleges that the failure to adequately train
“directly caused” Turn Key’s “inadequate classification” of plaintiff when recommending him for
general population housing, because such a classification violated the Oklahoma jail standards.
However, the Court finds that such an allegation fails to show a causal link between the training
deficiency and the constitutional injury alleged. The constitutional injury alleged is not that plaintiff
was placed in general population housing. As discussed, the constitutional injury alleged is the
denial of adequate medical care. Accordingly, plaintiff must allege how the failure to adequately
train directly caused the denial of adequate medical care.

Moreover, as noted, “nounicipal liability based on a policy of inadequate training requires
proof of the municipality’s ‘deliberate indifference’ to its inhabitants—.e. the failure to train must
‘reflect a “deliberate” or “conscious” choice by a municipality.’”” Barney v. Pulsipher, 143 F.3d
1299, 1307 (10th Cir. 1998).

The deliberate indifference standard may be satisfied when the
municipality has actual or constructive notice that its action or failure
to actis substantially certain to result in a constitutional violation, and
it consciously or deliberately chooses to disregard the risk of harm.
In most instances, notice can be established by proving the existence
of a pattern of tortious conduct. In a “narrow range of
circumstances,” however, deliberate indifference may be found absent

a pattern of unconstitutional behavior if a violation of federal rights
is “highly predictable” or “plainly obvious” consequence of a

12
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 13 of 21

municipality’s action or inaction, such as when a municipality fails to

train an employee in specific skills needed to handle recurring

situations, thus presenting an obvious potential for constitutional

violations.
Id. at 1307-08. Plaintiff does not allege any facts whatsoever that would allow the Court to
reasonably infer that the alleged failure to provide adequate training resulted from Turn Key’s
deliberate indifference. Although plaintiff alleges that “Turn Key knew from prior incidents that its
practices caused constitutional violations, and that future constitutional violations were a highly
predictable or plainly obvious consequence of enforcing them,” plaintiff does not explain whether
he is referring to the alleged cost-saving practices or the alleged failure to train, and does not identify
those “prior incidents.” Moreover, plaintiff's allegation is merely a bare recitation of Barney’s
requirements for establishing deliberate indifference in the municipal liability context. See Ashcroft
v, Iqbal, 556 U.S. 662, 578 (2009) (holding that complaints that offer no more than “labels and
conclusions” or “a formulaic recitations of the elements of action will not do”). Accordingly, the
Court finds that plaintiff failed to sufficiently allege municipal liability based on either a formal
regulation ot policy statement, or a failure to provide adequate training to employees.

3. Conduct Violated a Constitutional Right

Even if plaintiff had sufficiently alleged municipal liability, plaintiff must also sufficiently

allege that he was deprived of a right, privilege, or immunity secured by the Constitution and laws
of the United States. Plaintiffs amended complaint purports to state a claim for deliberate

indifference? and conditions of confinement relating to the provision of adequate medical care and

supervision. Dkt. #20, at7, 11. It is well-established that states have a duty, imposed under either

 

, “Deliberate indifference . . . is defined differently for Eighth Amendment and municipal

liability purposes.” Barney, 143 F.3d at 1307 n.5.

13
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 14 of 21

the Eighth Amendment (as applied to the states through the Fourteenth Amendment) with respect
to convicted prisoners, or the Due Process Clause of the Fourteenth Amendment with respect to
pretrial detainees in state custody, to “provide humane conditions of confinement by ensuring
inmates receive the basic necessities of adequate . . . medical care... .” Bamey v. Pulsipher, 143
F.3d 1299, 1310 (10th Cir. 1998) (citing Farmer v. Brennan, 511 U.S, 825, 832-33 (1994)). Because
plaintiff was a pretrial detainee, the Due Process Clause governs his claim of unconstitutional
medical care; however, the Eighth Amendment standard provides the benchmark for such claims.
Craig v. Eberly, 164 F.3d 490, 495 (10th Cir. 1998). Therefore, the Court considers whether plaintiff
has sufficiently alleged a claim under the Eighth Amendment.’

To demonstrate a prima facie case of Eighth Amendment cruel and unusual punishment
based on the denial of medical care, a plaintiff must establish that the defendant acted with
“deliberate indifference to [his] serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).
There are two components to this standard: first, a plaintiff must make an “objective” showing that
the deprivation was “sufficiently serious”; and, second, aplaintiffmust make a“subjective” showing —

that the defendant acted with “a sufficiently culpable state of mind.” Wilson, 501 U.S. at 298.

 

Asa grounds for its motion to dismiss, defendant argues that plaintiff's amended complaint
does not articulate the specific constitutional right of which he was allegedly deprived. The
Court notes that, although plaintiff does not use the phrases “Bighth Amendment,” “Due
Process Clause,” or “Fourteenth Amendment” in his amended complaint, the failure to cite
to specific constitutional provisions does notnecessitate dismissal. Plaintiff clearly identifies
deliberate indifference to his medical needs and conditions of confinement as the bases of
his § 1983 claim. As noted, itis well-established that pretrial detainees have a constitutional
right to adequate medical care, In fact, defendant concedes that “it is reasonable to infer
from the plain language of the Complaint that Plaintiff is asserting an Fighth Amendment
violation based on his claim of inadequate medical care.” Dkt. #23, at 10. Therefore, the
Court finds that plaintiff sufficiently identified a constitutional right.

14
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 15 of 21

Plaintiff argues that he does not need to establish the subjective component of the deliberate
indifference standard for an Eighth Amendment violation, because “deliberate indifference in the
entity context is an objective standard.” Dkt. # 20, af 6. Plaintiff is correct that “deliberate
indifference” in the municipal liability context is an objective standard; however, plaintiff fails to
realize that he is required to allege municipal liability in addition to the underlying constitutional
violation. See Monell, 436 U.S. at 692. Therefore, the “deliberate indifference” standard in the
municipal liability context is separate from, and in addition to, the “deliberate indifference” standard
in the Eighth Amendment context. Accordingly, plaintiffis required to sufficiently allege both the
objective component and the subjective component of the deliberate indifference standard for an
Eighth Amendment violation.

a, Objective Component ©

To satisfy the objective component, an inmate must allege facts to demonstrate that the
deprivation was “sufficiently serious.” Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000).
“A medical need is sufficiently serious ‘if it is one that has been diagnosed by a physician as
mandating treatment or one that is so obvious that even a lay person would easily recognize the
necessity for a doctor’s attention.” Id. (quoting Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th Cir.
1999)). “[T]he question raised by the objective prong of the deliberate indifference test is whether
the alleged harm (such as heart damage) is sufficiently serious .. ., rather than whether the symptoms
displayed to the prison employee are sufficiently serious... .” Mata v. Saiz, 427 F.3d 745, 753
(10th Cir. 2005). Even when there is a sufficiently serious medical need, however, delayed “medical
care only constitutes an Kighth Amendment violation where the plaintiff can show that the delay

resulted in substantial harm.” Id. at 1210.

15
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 16 of 21

Plaintiff alleges that he was suffering from renal and respiratory failure due to pneumonia.
The Court finds that when an individual is suffering from renal and respiratory failure due to
pneumonia, which is a potentially fatal medical condition, the need for medical care is so obvious
that even a lay person would recognize the necessity fora doctor’s attention. Therefore, plaintiffhas
shown that his medical need was sufficiently serious to require prompt medical attention.

Second, the Court must consider whether plaintiff has alleged facts sufficient to show that
the delay in medical care resulted in substantial harm. “[T]he substantial harm requirement may be
satisfied by lifelong handicap, permanent loss, or considerable pain.” Garrett v. Stratman, 254 F.3d
946, 950 (10th Cir. 2001). Plaintiff does not allege that he suffered lifelong handicap or permanent
loss. Thus, the only basis for satisfying the “substantial harm” requirement is by showing that
plaintiff suffered considerable pain. However, nowhere in plaintiff's amended complaint does he
allege that he was in any pain, let alone considerable pain."! While the Court assumes that an
individual suffering from renal and respiratory failure is not comfortable, the plaintiff is the only
person who can allege whether and to what extent he was experiencing pain, The Court cannot
simply assume that plaintiff was suffering considerable pain absent any allegations to reasonably
support such an inference. The Court finds that plaintiff has failed to allege facts sufficient to show
that the delay in medical care resulted in substantial harm. Accordingly, plaintiff has failed to
sufficiently plead the objective component ofa claim for denial of adequate medical care under the

Eighth Amendment.

 

u In his response to the motion to dismiss (Dkt. # 38), plaintiff alleges for the first time that
the medical conditions plaintiff was suffering were “painful.” Even if the response to a
motion to dismiss could amend plaintiffs complaint, which it cannot, plaintiff still fails to
allege “considerable” pain.

16
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 17 of 21

b. Subjective Component

To satisfy the subjective component, plaintiff must allege facts to demonstrate that a Turn
Key employee, acting ovrauent to Turn Key policy or custom, “knfew] of and disregard[ed] an
excessive risk to inmate health or safety.” Sealock, 218 F.3d at 1209 (quoting Farmer, 511 U.S, at
837). “[T]he official must both be aware of facts from which the inference could be drawn that a
substantial risk of serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at

837.

In connection with his argument that he need not allege the subjective component of his
claim for denial of adequate medical care, plaintiff argues that he “is not required to establish the
individual liability of any single employee.” Dkt. # 38, at 10. The Court agrees that an individual
employee need not be held liable sn order to hold Turn Key liable under § 1983; however, plaintiff
is still required to allege that an individual employee or employees violated plaintiff's constitutional
tights. As Monell makes clear, a municipality can be held liable under § 1983 only if it has an
“official municipal policy of some nature” that “‘causes’_an employee to violate_another’s
constitutional rights.” Monell, 436 U.S. at 691-92 (emphasis added). “TA] municipality will not be

held liable [for constitutional violations} where there was no underlying constitutional violation by

17
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 18 of 21

any of its officers.”"? Hinton, 997 F.2d at 782; see also Martinez v. Beggs, 563 F.3d 1082, 1091
(10th Cir. 2009); Olsen y. Layton Hills Mall, 312 F.3d 1304, 1318 (10th Cir. 2002) (“Although
Appellant may indeed show that Officer King has committed the prerequisite underlying Bighth
Amendment violation, Appellant has not taken the subsequent step of linking the possible violation

to a municipality custom or policy.”).

Here, plaintiff identifies only one Turn Key employee, the Tum Key intake employee, whose
acts and omissions were allegedly taken pursuant to a Turn Key policy or custom. Therefore, the
Court must consider whether plaintiff has sufficiently alleged that the Tarn Key intake employee
knew of and disregarded an excessive risk to inmate health or safety. Plaintiff alleges that he
informed the Turn Key intake employec that (1) he was not a drug user; (2) he was suffering from
a medical emergency; and (3) he was in need of immediate medical assistance. Moreover, plaintiff
alieges that, atthe time, he was demonstrating obvious signs of distress, and that approximately five
hours earlier, a TPD officer had called an ambulance to evaluate him out of concern for plaintiff's

“obvious distress.” Plaintiffalleges that, despite his express plea for medical assistance, his physical

 

2 Plaintiff cites to Garcia v. Salt Lake County, 768 F.3d 303 (10th Cir. 1985), as support for
his argument that plaintiff is not required to establish the individual liability of any single
employee. In Garcia, the Tenth Circuit concluded that “[allthough the acts or omissions of
no one employee may violate an individual's constitutional rights, the combined act or
omissions of several employees acting under a governmental policy or custom may violate
an individual’s constitutional rights.” Id. at 310. Plaintiff did not allege this “collective
action/inaction” theory in his amended complaint; rather, plaintiff raises the “collective
action/inaction” theory for the first time in his response to the motion to dismiss (Dkt. #38).
Moreover, plaintiff identifies only one Tum Key employee (the intake employee) whose acts
or omissions were allegedly taken pursuant to a Turn Key policy or custom and allegedly
violated plaintiff’s constitutional rights. Even if plaintiff is not able to name or identify
additional individuals, plaintiff must, at the very least, allege the acts or omissions taken by
other individuals in order to rely on a “collective action/inaction” theory.

18
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 19 of 21

. conditions, and his obvious signs of distress, the intake employee did not take any steps to screen,
diagnose, or treat plaintiff, did not have plaintiffassessed bya medical doctor, and assigned plaintiff
to general population housing. The Court finds that such allegations are sufficient to plausibly allege

that the Turn Key employee knew of and disregarded an excessive risk to inmate health or safety.

Although the Court has determined that plaintiff failed to sufficiently allege all elements of
his § 1983 claim based on municipal liability, itis mindful of the difficulty a plaintiff may encounter
in trying navigate the pleading requirements for a § 1983 claim based on a violation of the Eighth
Amendment where the action is brought against a private corporation based on municipal liability.
Accordingly, this Court finds that defendant’s motion to dismiss count two of the amended
complaint should be granted, but that plaintiff should be granted leave to file a second amended
complaint to correct the insufficiencies identified herein, ifhe can do so under Federal Rule of Civil

Procedure 11.3

 

3 Because the Court has dismissed count two, defendant’s argument related to punitive
damages is moot, However, if plaintiff does file a second amended complaint, the following
analysis will apply to punitive damages. Defendant argues that, even though it is a private
corporation, it should be afforded the immunity from punitive damages that is afforded to
municipalities. Defendant does not cite any authority that addresses whether punitive
damages may be recovered when an § 1983 action is brought against a private corporation
based ona theory of municipal liability. In response, plaintiff cites to Revilla v. Glanz, 8 F.
Supp. 3d 1336 (N.D. Okla. 2014), in which this Court held that a private entity is not entitled
to the punitive damages bar that applies to governmental entities. The Supreme Court’s
reasoning in City of Newpott v. Fact Concerts, Inc., 453 U.S. 247 (1981), which held that
local governments are immune from punitive damages under § 1983, largely hinged upon the
fact that the traditional purposes of punitive damages would not be served by imposing
punitive damages upon local governments, because taxpayers would foot the bill,
governments would likely have to increase taxes or reduce public services, and such an
award would place the local government’s financial integrity in serious risk. Id. at 267-70.
As this Court explained in Revilla, those same purposes do not apply to a private
corporation.

19
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 20 of 21

B. Oklahoma State Law

Plaintiff also brings a claim for negligence under the Oklahoma Governmental Tort Claims
Act (OGTCA) and common law (count one). Defendant argues that plaintiff has failed to plead
sufficient facts to establish the elements of causation and damages in his negligence claim against
Turn Key. Moreover, defendant argues that, pursuant to the OGTCA, Tum Key is immune from
liability for any claims of negligence under state law. Defendant filed a notice of supplemental legal
authority (Dkt. # 49), bringing to the Court’s attention the Oklahoma Supreme Court’s recent
decision, in Barrios v. Haskell County Public Facilities Auth, et al,, 2018 OK 90 (Okla. Dec. 4,
2018). In Bartios, the Oklahoma Supreme Court explains that the OGTCA, as amended in 2014,
specifies that the state’s immunity from suit extends even to torts arising from alleged deprivations
of constitutional rights. The question, however, is whether this immunity extends to private
corporations, such as Turn Key, that contract with the state to provide healthcare services. The
Barrios opinion states that “the staff of a healthcare contractor at a jail are ‘employees’ who are
entitled to tort immunity under the GICA.... We have not been asked whether Turn Key Health,
LLC or its staff are ‘employees’ under section 152(7)(b), but have assumed they are for purposes of
answering the questions certified to us.” Id. at 5n.5, Although the Oklahoma Supreme Court did
not definitively hold that Turn Key is an “employee” under the OGTCA, the Court finds persuasive
the court’s reasoning for assuming that Turn Key is an “employee.” The Court finds that Tum Key
is an “employee” under the OGTCA and, therefore, is immune from tort liability. Accordingly,
defendant’s motion to dismiss plaintiff's state law claim for negligence under common law and the

OGTCA (count one) should be granted.

20
Case 4:18-cv-00282-CVE-JFJ Document 50 Filed in USDC ND/OK on 01/16/19 Page 21 of 21

ITIS THEREFORE ORDERED that defendant's motion to dismiss (Dkt. #23) is granted.
IT IS FURTHER ORDERED that plaintiff is granted leave to file a second amended
complaint alleging his claim under 42 U.S.C. § 1983 only, no later than January 25, 2019.
DATED this 16th day of January, 2019.
Chee V¥ fehl

CLAIRE V.EAGAN (J
UNITED STATES DISTRICT JUDGE

val
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 1of19

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

SCOTT BIRDWELL,
Plaintiff,

vs. Case No. 15-CV-304-TCK-FUM

STANLEY GLANZ, in his personal capacity; )
VIC REGALADO, SHERIEF OF TULSA )
COUNTY, in his official capacity; BOARD )
OF COUNTY COMMISSIONERS OF )
TULSA COUNTY; ARMOR

CORRECTIONAL HEALTH SERVICES, )
INC.; NURSE CUNNINGHAM; and JOHN )

ABRAHAM, M.D., )
)
Defendants. }

OPINION AND ORDER

 

Before the Court are Defendants Stanley Glanz’s and Vic Regalado’s Motion for Summary
Judgment (Doc. 118), Defendant Armor Correctional Health Services, Inc.’s Motion for Summary
Judgment (Doc. 120), Defendant John Abraham’s Motion for Summary Judgment (Doc. 121) and
Defendant Nurse Cunningham’s Motion for Summaty Judgment (Doc. 122}.! For reasons
discussed below, these Motions for Summary Judgment are GRANTED.

L Statement of Undisputed Material Facts

This case concerns the adequacy of the medical care that Plaintiff received in the Tulsa
County Jail (“Jail”) during three weeks in June of 2014. During this time, medical services and
medication in the Jail were provided in part by Defendant Armor Correctional Health Services,

Inc. (“Armor”). Defendants John Abraham (“Dr. Abraham”) and Nurse Cunningham were

 

| Defendant Board of County Commissioners of Tulsa County (“BOCC”) also filled a
Motion for Summary Judgment. (Doc. 115.) After BOCC filed its Motion for Summary
Judgment, Plaintiff withdrew his claims against BOCC. (Doc. 149.)

 

EXHIBIT
9

 

 

 
Case 4:15-cv-00304-TCK-EHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 2 of 19

employees of Armor. (Doc. 74, ¢ 5-7.) On June 7, 2014, while Plaintiff Scott Birdwell
(“Plaintiff”) was incarcerated in the Jail, he was assaulted by another inmate with an unknown
object and sustained a serious laceration above his left eye. (Doc. 118, pg. 2; Doc. 118-3, pg. 11;
Doc. 143-1 pg. 2). Upon his entry into the infirmary, Plaintiff asked to be sent to the hospital.
(Doc. 143-2, pg. 7.) John Abraham (“Dr. Abraham”), the medical director of the Jail, told Plaintiff
that he didn’t think Plaintiff needed to go to the emergency room. (Doc. 143-2, pg. 8; Doc. 143-
4, pg. 2-7.) Plaintiff disagreed with this assessment. (Doc. 143-2, pg. 1 1.)

Dr. Abraham immediately administered local anesthetic and sutured up the laceration in
the Jail infirmary. He did not have Plaintiff sign a written informed consent form, and Plaintiff
felt as if he did not have a choice. (Doc. 143-2, pg. 10.) Dr. Abraham took 90 minutes to put in
23 stitches (also called “sutures”). (Doc. 143-2, pg. 5.) Due to the length of the procedure, Dr.
Abraham had to pause to administer additional anesthesia? (Doc. 118-3, pg. 12-13.) According
to Dr. Abraham’s note describing the sututing, he used lidocaine with epinephrine to anesthetize
the area he was suturing. Epinephrine was not the appropriate anesthetic to use, as it presents the
risk of tissue death, (Doc. 120-6, pg. 131-132; Doc. 145-3, pg. 83.) After suturing up Plaintiff’ s
wound, Dr. Abraham prescribed Plaintiff acetaminophen with codeine, as well as naproxen. (Doc.
143-3, pg. 83; Doc. 120, | 48, 49; Doc, 145, ] 48, 49.) However, Dr. Abraham’s notes on the

procedure do not indicate that he tested Plaintiffs visual acuity. (Doc. 145-3, pg. 83.)

 

2 In his briefing, Plaintiff contends that Dr. Abraham's suturing caused him pain. See, e.g.,
Doc. 146, pg. 8-9. However, this fact is contradicted by Plaintiff's own testimony, in which he
testified that when the initial dose of local anesthetic started to wear off, Dr. Abraham paused the
suturing procedure to readminister anesthetic. (Doc. 146-2, pg. 4-5 .) Where a factual contention
is contradicted by Plaintiffs own testimony, it is “blatantly contradicted by the record,” and the
Court will not adopt it. See George v. Newman, 726 F. App’x 699, 704 (10th Cir. 2018)
(unpublished) citing Scott, 550 U.S, at 380. See infra n. 4.

2
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 3 of 19

The parties agree that the eyebrow is a very difficult area to suture over and suturing is a
painful procedure. (Doe. 120, 4 30; Doc, 145, § 30.) Plaintiff, however, testified he believed that
‘Dr. Abraham was not experienced enough to perform the suturing. (Doc. 143-2, pg. 10.) Plaintiff
has also testified that Nurse Gail Osburn told him that Dr. Abraham told her that he should have _
sent Plaintiff to the hospital. (Doc. 147-2, pg. 11-12.)

After the suturing procedure, Plaintiff told Dr. Abraham that he “had a funny feeling” and
that he thought there was a more serious underlying condition. Dr. Abraham, however, responded
to Plaintiff that these symptoms are to be expected, that the symptoms were directly related to the
laceration, and that he believed that Plaintiff's symptoms would go away in a couple of days. (Doc.
120, 7 40, 41; Doc, 145, | 40, 41.) Additionally, after the suturing procedure, Dr. Abraham said,
in the presence of both Plaintiff and Nurse Latrice Cunningham (“Nurse Cunningham”), that
Plaintiff should have his sutures removed “after five days.” (Doc. 120-5, pg. 22; Doc. 145-4, pg.
34-35.) Though it is not clear from: the record on whom the responsibility to initiate Plaintiff's
appointment to have the sutures removed was imposed, for the purposes of these motions for
summary judgment, the Court will assume that it was the Jail medical staff's responsibility to
arrange the appointment for removing the stitches. However, the parties agree that Plaintiff did
not report any ear drainage to Dr. Abraham during the June 7, 2014 encounter. Additionally,
Plaintiffs Medical Administration Record indicates, and Plaintiff does not appear to contest, that

except for rare occasions when Plaintiff was not present, he was given neat-daily pain medication

 

3 This statement is hearsay and would not be admissible at trial. However, Plaintiff could
produce Nurse Gail Osburn as a witness at trial to testify not to the accuracy of Dr. Abraham’s
statement but to the fact that he said it to her. Dr. Abraham’s statement, regardless of its accuracy
may demonstrate that Plaintiff has satisfied the subjective component as to Dr. Abraham.
Accordingly, Plaintiff's inadmissible hearsay testimony is admissible on summary judgment to the
existence of Dr. Abraham’s statement only, not its accuracy. See Fed. R. Civ. P. 56(c); Celotex
Corp. v. Catrett, 477 U.S, 317, 324 (1996).
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 4 of 19

from at least the time of his assault to the time of his June 26, 2014 release to Creek County Jail.
(Doc. 120-2; Doc. 145-3, pg. 59-61.)

Plaintiff made a kiosk call on June 10, 2014, three days after he was assaulted, In it, he
said that his “EYE [W]AS HURTING VERY BAD AND [HIS VISION WAS] VERY BLURRY.
JUST GOT 23 STITCHES BUT THEY DIDN’T EVEN LOOK AT MY EYEBALL.” (Doc, 120-
3, pg. 5.) The next day, June 11, 2014, Michael Eubank, LPN, (“Nurse Eubank”) the sick call —
nurse, assessed Plaintiff's eye. Nurse Eubank noted eye redness and drainage that began ‘4 days
ago.” Plaintiff described his pain level as “moderate” and attributed the pain to the assault he
suffered on June 7, 2014. Nurse Eubank also noted that Plaintiff had “blood in the eye from
altercation.” During that visit, Nurse Eubank also gave Plaintiff some Ibuprofen for a toothache,
and instructed Plaintiff to return to sick call if his symptoms worsen or persist more than seven
days. (Doc, 120-2, pg. 36-38,)’ There is no evidence in the records of Nurse Eubank testing
Plaintiff's visual acuity. (Doc. 145-3, pg. 36.)

After his examination by Nurse Eubank, Plaintiff made daily requests to have his sutures
temoved. He made his first request on June 12, 2014, five days after the sutures were placed. He
placed these daily requests until his sutures were removed on. June 17, 2014. (Doc. 143-4, pg. 36;
Doe. 145, pg. 15.) The parties agree that while Plaintiff was making these requests, on June 14,

2014, John Laymon, APRN, placed a phone order indicating that Plaintiff's stitches needed to be

 

4 Though Plaintiff does not recall this examination by Nurse Eubank, he does not appear
to contest that it actually occurred. (Doe. 143, pg. 8: Doc. 143-2, pg. 73-74.) To the extent that
he does contest that it actually occurred, “[w]here opposing patties tell two different stories, one
of which is blatantly contradicted by the record... 4 court should not adopt that version of the
facts for purposes of ruling on a motion for summary judgment.” See Scott v. Harris, 550 U.S.
372, 378 (2007). In this case, Plaintiff's “F ull Patient History” presents a detailed account of Nurse
Eubank’s examination, which Plaintiff simply states that he does not recall. (Doc. 120-2, pg. 36-
38; Doc. 143-2, pg. 73-74.) However, jt does not appear that Plaintiff alleges any fraud or
alteration in these records. Absent any allegation or indication that the records are unreliable, the
Court will accept the records as accurate on this point. .

4
Case 4:15-cv-00304-TCK-FHM Document 469 Filed in USDC ND/OK on 03/12/19 Page 5of19

removed. However, there is no evidence either that Plaintiff's stitches were actually removed on
that date, or that Plaintiff failed to attend an appointment on that date. Plaintiff's expert, Dr.
Wilson, has testified that Plaintiff experienced increased pain due to this delay in removing his
sutures. (Doc. 145-5, pg. 3; 145-6, pg 2.)

There is considerable ambiguity in the record tegarding the timing of the removal of
Plaintiff's sutures, Though Plaintiff’s position throughout his briefing is not entirely uniform,
Plaintiff testified that his sutures were removed on June 17, 2014, by Nurse Cunningham. (Doc.
122-5, pg. 70). Plaintiff further testified that by the time his sutures were removed, skin had grown
over the sutures. (Doc. 147-2, pg 20.) He also testified that Nurse Cunningham said that she had
never removed sutures before, and that when she removed his stitches, she did not use anesthetic,
and removed them not by cutting, but by pulling and tugging. (Dec. 147-2, pg. 19-21.) Plaintiff
testified that the removal was more painful than the initial assault, and caused the wound to reopen,
though Nurse Cunningham resealed it with a butterfly Band-Aid. (Doc. 147-2, pg. 20-21.)°
Plaintiff also testified that Nurse Cunningham’s inept removal of his sutures made the aftermath
of the removal more painful. (Doc. 147-2, pg. 21.) Plaintiff's expert also contends that it caused
increased scarring. (Doc. 145-5, pg. 4-5.) Though Defendants have presented considerable
evidence that contradicts Plaintiff's testimony, due to the ambiguity in the record, and for the

purposes of the motions for summary judgment, the Court will adopt Plaintiff’s version of events.

 

5 plaintiff testified in his deposition on Februaty 9, 2017 that he “still [has} stitches
underneath [his] skin.” (Doc. 120-5, pg. 25.) However, this testimony is belied by the medical
records in this case. On October 22, 2015, Plaintiff had a CT scan, the findings of which male no
mention of sutures remaining in his head. (Doc. 120-12, pg. 1; Doc. 120-8, pg. 37.) As with Nurse
Bubank’s examination of Plaintiff on June 11, 2014, Plaintiff does not allege fraud in this CT sean.
Accordingly, the Court will accept the medical records as accurate on this point. See supra n.2.
Moreover, even if there is a genuine dispute of fact as to whether Plaintiff still has stitches in his
face, the dispute is not material, as even with this fact, Plaintiff will not have shown more than
negligence. See infra 11.B.4.
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 6 of 19

However, as Plaintiff notes, one of the records inconsistent with Plaintiff's reco!lection contains a
note of “CONTINUED EYE PAIN AFTER ALTERCATION” dated June 20, 2014, (Doc. 145-
3, pg. 63.)

On June 23, 2014, Plaintiff placed a kiosk call complaining of “BLURRED VISION,
MIGRAINS, SHOOTING PAINS AND DRAINAGE IN MY EAR FROM GETTING HIT IN
TH[E] HEAD T[W]O WEEK[S] AGO SATURDAY.” He also reported that the stitches were
“prown in” at the time they were removed, and that removing the stitches reopened his wound.
(Doc. 120-3, pg. 6.) The next day, on June 24, 2014, Dr. Abraham saw Plaintiff in the infirmary.
In his note, Dr. Abraham noted that he had seen Plaintiff both the previous week and on that day.
Plaintiff had complained of persistent eye pain in his left eye, and no improvement with naproxen,
as well as paresthesia (numbness of his face), and migraine-type symptoms, including blurred
vision and a new complaint of light sensitivity. Dr. Abraham noted that Plaintiff appeared
uncomfortable, but that the suture site was healing well, though it was tender to palpitation. (Doc.
143-3, pg. 83.)

At the end of Plaintiff's appointment, Dr. Abraham ordered an x-ray, a referral to
optometry for visual changes, and medication to treat both pain and Plaintiff's potential conditions.
He also noted that he would consider ap ophthalmology or ENT referral based on optometry and
x-ray evaluations. (Doc. 120-2, pg. 83.) Plaintiff's “facjal/head xrays special attention to left orbit
to r/o facial and orbital fractures” was completed on June 25, 2014. (Doc. 120-2, pg. 64.) The
parties agree that Plaintiff's x-ray was normal and he sustained no fractures as a result of the
assault, (Doc. 120, J 105.) However, Plaintiff was transferred out of the Tulsa County Jail on
June 26, 2014, the day after his x-ray, and so was unable to attend his optometry appointment.

(Doe, 120, { 119.)
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 7 of 19

I, Summary Judgment Siandard

Summary judgment is proper only if “there is no genuine issue as to any material fact, and
the movant is entitled to judgment as a matter of law.” FED. R. Clv. P. 56(a). The moving party
bears the burden of showing that no genuine issue of material fact exists. See Zamora v. Elite
Logistics, Inc., 449 F.3d 1106, 1112 (10th Cir. 2006). In its summary judgment analysis, the Court
resolves all factual disputes and draws all reasonable inferences in favor of the non-moving party.
Id. However, the party seeking to overcome a motion for summary judgment “must do move than
simply show that there is some metaphysical doubt as to the material facts.” Matsushita Elec.
Indus, Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

A movant that “will not bear the burden of persuasion at trial need not negate the
nonmovant’s claim,” but may “simply . . . point[] out to the court a lack of evidence for the
nonmovant on an essential element of the nonmovant’s claim.” Adler v. Wal-Mart Stores, Inc.,
144 F.3d 664, 671 (10th Cir. 1998) (internal citations omitted), If the movant makes this prima
facie showing, “the burden shifts to the nonmovant to go beyond the pleadings and ‘set forth
specific facts’ that would be admissible in evidence in the event of trial from which a rational trier
of fact could find for the nonmovant.” Jd. (citing FED. R. Crv. P. 56(e)). To meet this burden, the
nonmovant must set forth facts “by reference to affidavits, deposition transcripts, or specific
exhibits incorporated therein.” Id. (citing Thomas v. Wichita Coca-Cola Bottling Co., 968 F.2d
1022, 1024 (10th Cir.), cert. denied, 506 U.S, 1013 (1992)). “ln response to a motion for summary
judgment, a party cannot rest on ignorance of facts, on speculation, or on suspicion, and may not
escape summary judgment in the mere hope that something will turn up at trial. The mere
possibility that a factual dispute may exist, without more, is not sufficient to overcome convincing
presentation by the moving party.” Conaway v. Smith, 853 F.2d 789, 794 (10th Cir. 1988) (internal

citations omitted).
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 8 of 19

Ill. - Section 1983 Claim for Cruel and Unusual Punishment

A. Eighth Amendment Standard

The government is obligated to provide medical care to prisoners and pretrial detainees,
and failure to do so may violate the Ei ghth Amendment. See Olsen v. Layton Hills Mall, 312 F.3d
1304, 1315 (10th Cir, 2002); Estelle v. Gamble, 429 U.S. 97, 103-04 (1976.) On an Fighth
Amendment claim, a Plaintiff must show deliberate indifference to a substantial risk of serious
harm. See Tennant v. Miller, 589 F. App’x 884, 885 (10th Cir, 2014) (unpublished) citing Farmer

-y, Brennan, 511 U.S, 825, 828 (1994). The claim contains both objective and subjective elements.

| To satisfy the objective component, Plaintiff must first produce objective evidence that the
deprivation at issue was in fact “sufficiently serious.” See Mata v. Saiz, 427 F.3d 745, 751 (1 Oth
Cir. 2005). A medical need is sufficiently serious if “it is one that has been diagnosed by a
physician as mandating treatment or one that is so obvious that even a lay person would easily
recognize the necessity for a doctor’s attention.” See Sealock v. Colorado, 218 F.3d 1205, 1209
(10th Cir. 2000). The purpose of the objective component analysis is to “limit claims to significant,
as opposed to trivial, suffering.” See Mata, 427 F.3d at 753. The Court looks to whether the
“alleged harm” is sufficiently serious, rather than whether the symptoms displayed are sufficiently
serious, See id.

However, while prisoners are entitled to medical care throughout their incarceration, they
are not entitled to insist on 4 particular course of treatment. See Callahan v. Poppell, 471 F.3d
1155, 1159 (10th Cir, 2006); Green v. Branson, 108 F.3d 1296, 1304 (10th Cir. 1997). Moreover,
undisputed facts that establish only that a medica! professional has been negligent in diagnosing
ot treating a medical condition will not survive summary judgment under the Eighth Amendment.
Neither medical malpractice nor 4 disagreement about medical judgment constitutes deliberate

indifference. See Green, 108 F.3d at 1303. Accordingly, where medical records indicate that the
8
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 9of19 *

Plaintiff has received a consistent course of treatment for the medical ailments complained of,
these facts will not demonsirate deliberate indifference. See Dedrow v, Kaiser, 42 F. App’x 269
(10th Cir. 2002) citing Smart v. Villar, 547 F.2d 112, 114 (10th Cit, 1976). However, a delay in
providing treatment may violate the Eighth Amendment. See Mata, 427 F.3d at 751.

To satisfy the subjective component of the deliberate indifference test, Plaintiff must
present evidence of the prison official’s culpable state of mind. See Mata, 427 F.3d at 751. The
state of mind required for deliberate indifference is akin to that of criminal recklessness—
conscious disregard for a substantial risk of serious harm. See Farmer, 511 U.S, at 836. Ina
prison context, this means that the official must both be aware of the facts from which the inference
could be drawn that a substantial risk of serious harm exists, and must also draw the inference.
See Farmer, 511 U.S. at 837. However, a prison medical professional who serves “solely...asa
gatekeeper for other medical personne! capable of treating the condition” may be held liable under
the deliberate indifference standard if she “delays or refuses to fulfill that gatekeeper role,”

B. Objective Component Analysis

Because analysis of the abjective component will be the same for all Defendants against
whom an Eighth Amendment claim is made, the Court considers it without reference to any
specific Defendant. Plaintiff appears to argue that the following deprivations were sufficiently
serious to satisfy the objective component:

(1.) That he was not sent to the emergency room to be sutured after the initial assault

(2.) That Dr. Abraham failed to have Plaintiff sign aconsent form ~

(3.) That Dr. Abraham sutured Plaintiff's wounds poorly, both by taking too long to suture
Plaintiff's wound and by using an inappropriate anesthetic

(4.) That Plaintiff's sutures were not removed in an appropriate timeframe
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 10 of 19

(5.) That Nurse Cunningham had never removed sutures before, and her removal of the sutures

caused him pain, and caused the wound to reopen
(6.) That the prison medical staff failed to provide testing for ongoing symptoms

First, the two cases that Plaintiff cites in support of his claim that these undisputed facts
satisfy the objective component are inapposite, as both cases concern lacerations sustained in
failure to protect claims. See, ¢.g., Spencer v. Hussan, No. 10-CV-822A, 2013 WL 5223816, at
+4 (W.D.N.Y. Sept. 13, 2013) (laceration requiring five sutures was sufficiently serious to satisfy
the objective prong of an Highth Amendment claim in a failure to protect claim); Greer v. Leubner,
No. 07-CV_-1035, 2009 WL 3064749, at *6 (N.D.N.Y. Sept. 22, 2009) (laceration requiring 18
steri-strips was sufficiently sertous to satisfy the objective prong of an Eighth Amendment claim
in a failure to protect claim). By contrast, in this case, Plaintiff has explicitly agreed that neither
Armor nor the prison medical staff are responsible for his initial assault on June 7, 2014, (Doc.
120, | 9; Doc. 145, 13). Accordingly, the simple fact of his injury cannot by itself satisfy the
objective component. Rather, the alleged deprivations themselves must be sufficiently serious to
satisfy the objective component. |

1. Dr. Abraham suturing Plaintiff's wounds poorly in the Jail infirmary.
rather than sending him to the emergency room

Neither Dr. Abraham’s failure to send Plaintiff to the emergency room, nor his alleged
inadequate suturing of Plaintiff's wound satisfy the objective component. The Parties agree that -
Dr. Abraham provided Plaintiff with medical care by suturing his wound in the Jail infirmary.
Instead, Plaintiff criticizes Dr. Abraham’s failure to send him to the emergency room, for taking
too long to suture the wound, and for using the wrong anesthetic. As Plaintiff himself concedes,
he just disagrees with the type of treatment that Dr. Abraham provided. Plaintiff has submitted

evidence that Dr. Abraham did not send Plaintiff to the emergency room, that he took 90 minutes
10
 

Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 11 of 19

to suture Plaintiff's wound, and that he used the incorrect anesthetic. This evidence supports, at
most, a conclusion that Dr. Abraham was negligent in diagnosing or treating a medical condition.
Mere negligence does not become a constitutional claim merely because the vietim is a prisoner.
See Spencer v. Abbott, 731 F. App’x 731, 744 (10th Cir. 2017) citing Estelle v. Gambel, 429 U.S.
97, 106 (1976) (undisputed facts that establish that a physician has been negligent in diagnosing
or treating a medical condition do- not establish medical mistreatment under the Bighth
Amendment. Medical malpractice does not become a constitutional violation merely because the
victim isa prisoner.); Mata, 427 F.3d at 751. Accordingly, neither the fact that Dr. Abraham did
not sent Plaintiff to the emergency room nor the type of treatment he provided in the Sail infirmary
is sufficiently serious to satisfy the objective component of deliberate indiference.
2. Lack of Consent Form

It is not clear whether Plaintiffs testimony that Dr. Abraham did not have him sign a
consent form at the beginning of the procedure is an independent al legation of harm, of merely a
component of Plaintiff's contention that he should have been sent to the emergency room to be
sutuced. Nonetheless, failure to have Plaintiff sign a consent form does not rise to the level of a
constitutional violation. The deprivation is not so serious that it denied “the minimal civilized
measure of life’s necessities” or “pos[ed]} a substantial risk of serious harm.” See Farmer, 51}
U.S. at 832.

3. Plaintiff’s stiches were not removed in an appropriate timeframe

The delay in removing Plaintiff’s stitches also fails fo satisfy the objective component.
While a delay in providing medical treatment may violate the Eighth Amendment, these delays
“only constitute an Eighth Amendment violation where the plaintiff can show the delay resulted
in substantial harm.” See Mata, 427 F.3d at 751, The. substantial harm requirement “may be

satisfied by lifelong handicap, permanent loss, or considerable pain.” id. (internal citations

11
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 93/12/19 Page 12 of 19

omitted.) However, delays that have been found to violate the Eighth Amendment have frequently
involved life-threatening situations and instances where it is apparent that delay would exacerbate
the prisonex’s medical problems. See Rashad v. Doughty, 4F. App’x 558, 561 (10th Cir. 2001)
citing Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th Cir. 1999).

In this case, it is undisputed that Plaintiff's sutures should have been removed five days
after they were put in, but that they were not removed until ten days after they were put in. (oc.
122-5, pg. 70; Doc. 147-4, pg. 41.) it ‘5 also undisputed that on June 14, 2014, a member of the
Jail medical staff placed an order for Plaintiff's sutures to be removed, and that order was not
followed. Finally, it is undisputed that because of this delay, skin had grown over the sutures, and
the process of removing them was more painful than the initial assault, and caused the wound to
reopen and be resealed with a butterfly Band Aid. Plaintiff argues that this level of pain satisfies
the “considerable pain” element of substantial harm, thus satisfying the objective component.

However, while Plaintiff's pain was no doubt serious, it does not rise to the level of other
situations which have satisfied the “eongiderable pain” element of substantial harm. For example,
in Sealock v. Colorado, evidence of a several hour delay in treatment where a plaintiff presented
with severe chest pain which he reasonably believed was caused by a heart attack, was sufficiently
serious to satisfy the objective component. See 218 F.3d 1205, 1210 (10th Cir, 2000). Similarly,
in Al-Turki v. Robinson, a prisoner satisfied the objective component where the record proved he
endured pain from kidney stones 50 severe that he collapsed, vomited, and believed he was dying,
and received neither medical treatment to reduce his pain, or 4 diagnosis that could have alleviated
his fear of death. 762 F.3d 1188, 1193 (10th Cir. 2014), In Oxendine v. Kaplan, the Court held
that a prisoner satisfied the objective component where, among, other harms, @ prisoner

experienced considerable pain for at least fifteen days as her finger rotted. 241 F.3d 1272, 1278

(10th Cir. 2001).
12
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 13 of 19

In this case, Dr. Wilson testified that sutures that are not timely removed can cause pain,
and noted in his expert report that Plaintiff in fact experienced increased pain from the delay. (Doc.
145-5, pg. 3; Doc. 145-6, pg. 2.) While Dr. Wilson did not specify the level of pain that Plaintiff
experienced, because Plaintiff testified that his sutures were removed five days late, Plaintiff can
only have endured this pain for five days. Moreover, the Court has before it no allegations of
evidence indicating that Plaintiff's pain was severe oF life-threatening. Medical records indicate
that Plaintiff received near-daily pain-medication during this five-day delay, unlike the Plaintiffs
in Oxendine, Sealock, and Al-Turki. (Doc. 120-2; Doc. 145-3, pe- 59-61.) The lack of any
evidence, testimony, or even allegation that Plaintiff's pain from the delay of his sutures was severe
or life-threatening, coupled with his regular access to pain medication, indicates that this pain does
not rise to the level of “considerable pain” as described in cases where the Tenth Circuit has found
considerable pain.

Similarly, Plaintiff has testified that the extended wait made the removal more painful, and
that the pain of the eventual removal was more painful than the initial assault. Plaintiff testified
that the delay in removal made the aftermath of the removal more painful. However, while
Plaintiff does not state exactly how long the increased pain due to removal of stitches tasted, he
does not appear to testify that the pain lasted anywhere near as long as it did in cases where the
Tenth Circuit has found “considerable pain.” Moreover, unlike the plaintiffs in Oxendine, Mata,
and Al-Turki, Plaintiff received immediate and ongoing treatment for his pain after Nurse
Cunningham removed the sutures. (Doc. 120-2; Doc. 145-3, pg. 59-61) Accordingly, the delay
in removing Plaintiff's sutures is not sufficiently serious to satisfy the obj ective component.

4. Poor removal of sutures
Similarly, Nurse Cunningham’s inept removal of Plaintiff's stitches also does not satisfy

the objective component. Plaintiff testified that Nurse Cunningham had no experience in remov ing

13
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 14 of 19

sutures, that she removed them improperly, and that removal caused pain worse than the initial
assault, and reopened the wound, which then had to be resealed with a butterfly Band Aid. Dr.
Wilson also contends that it caused increased scarring. (Doc. 145-5, pg. 4-5.) Like Plaintiff's
testimony that Dr. Abraham did a poor job of suturing Plaintiff's wound, this evidence supports,
at most, a conclusion that Nurse Cunningham was negligent in diagnosing or treating a medical
condition. However, negligence does not become a constitutional claim merely because the victim
is a prisoner. See Spencer, 731 F, App’x at 744 (undisputed facts that establish that a physician
has been negligent in diagnosing or treating a medical condition do not establish medical
mistreatment under the Eighth Amendment. Medical malpractice does not become a constitutional
violation merely because the victim is a prisoner.); Mata, 427 F.3d at 751.

Plaintiff testified that his sutures were removed improperly, causing pain and reopening
his wound, and Dr. Wilson contends that it caused increased scarring. This level of harm falls
short of the level of harm found sufficiently serious in other cases. For example, in Mata v. Saiz,
the Coutt held that a prisoner satisfied the objective component where a prisoner reported severe
chest pain fo the infirmary three times in the course of about 36 hours before being sent to the
hospital, suffered permanent and irreversible damage to her heart and sustained a permanent
disability, See 427 F.3d at 751. Similarly, in Lopez v. Lemaster, evidence of severe contusions
and strains to multiple body parts was enough to satisfy the objective component. See 172 F.3d
756, 763 (10th Cir. 1999). In Kikimura v. Osagie, a plaintiff's allegations of severe, “torturous”
pain and cramps, psychological anguish and horror of death as a result of undiagnosed
hyponatremic encephalopathy were enough to survive a motion to dismiss. See 461 F.3d 1269,
1292 (10th Cir, 2006). In contrast, the facts presented by Plaintiff demonstrate no more than

negligence on the part of Nurse Cunningham, and cannot satisfy the objective component.

i4
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 15 of 19

5. The prison medical staff failed to provide testing for ongoing symptoms
Finally, Dr. Wilson’s contention in his report that the prison medical'staff failed to provide
testing and diagnostics for Plaintiff's ongoing symptoms fails to satisfy the objective component,
because the uncontested factual record belies this opinion. (Doe. 145-5, pg. 6.) Plaintiff made
two kiosk calls regarding the aftermath of his assault, one on june 10, 2014, and one on June 23,
9014. In both cases, he was seen by a health care professional the next day. The health care
professional provided Plaintiff with medicine to treat his symptoms, and also with instructions for
how to proceed going forward. On June 24, 2014, Dr. Abraham also ordered an x-tay and that
Plaintiff be referred to optometry for visual changes. The x-tay took place the following day, on
June 25, 2014. However, Plaintiff was transferred out of the Tulsa County Jail and booked into
Creck County Jai] on June 26, 2014, and was not able to attend his optometry appointment. Any
deficiencies in this ongoing treatment, which Plaintiff does not specifically identify, are not
sufficiently serious to support 4 conclusion that Plaintiff was denied “the minimal civilized
measure of life’s necessities” or that the deficiencies “pos[e] a substantial risk of serious harm.”
See Farmer v. Brennan, 511 U.S. 825, 832 (1994).
| To the extent that Plaintiff specifically challenges the Jail medical staff failure to test his
visual acuity either after his initial assault on June 7, 2014, or during the June 11, 2014 evaluation.
by Nurse Eubank (Doc. 122-6, pg. 148-151), this evidence at most supports 4 conclusion that Dr.
Abraham or Nurse Eubank were negligent in diagnosing or treating 4 medical condition. However,
where a Plaintiff receives a consistent course of treatment for medical ailments—even where
evidence demonstrates negligence in that care—the facts will not demonstrate deliberate
indifference. See Debrow v. Kaiser, 42 F, App’x 269 (10th Cir. 2002). In this case, Plaintiff agrees
that he received medical care immediately after his assault on June 7, 2014, and does net contest

that he was evaluated by Nurse Eubank on June 11, 2014. These facts demonstrate a consistent

15
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 16 of 19

course of treatment for his medical ailments. Though Plaintiff has presented evidence that Jail
medical staff did not test his visual acuity at two different points during this course of treatment,
because he received a consistent course of treatment, Plaintiff has presented, at most, evidence of
negligence. As noted supra, however, negligence does not become a constitutional claim merely
because the victim is a prisoner. See Spencer, (731 F. App’x at 744; Mata, 427 F.3d at 751.
Accordingly, the fact that Jail medical staff did not test Plaintiff's visual acuity does not satisfy
the objective component.

The Court finds that Plaintiff has failed to satisfy the objective component of his claim,
and Defendants Glanz’s and. Regalado’s Motion for Summary Judgment (Doe. 117), Defendant
Armor Correctional Health Service’s Motion for Summary Judgment (Doe. 120), Defendant J obn |
Abraham’s Motion for Summary Judgment (Doc. 121) and Defendant Nurse Cunningham’s
Motion for Summary Judgment (Doc. 122) are all GRANTED as to the Eighth Amendment
Claims.

TV. Supervisory Liability

Plaintiff cannot sustain a supervisory liability claim without an underlying constitutional
violation. See Martinez v. Beggs, 563 F.3d 1082, 1092 (10th Cir. 2009) (sheriff could not be held
liable under a theory of supervisory liability when there was no ‘underlying constitutional
violation.) Because Plaintiff has not proven a constitutional violation, Defendants Glanz’s and
Regalado’s Motion for Summary Judgment is GRANTED as to Plaintiff's supervisory liability
claim.
¥. Municipal Liability

Likewise, Plaintiff cannot sustain @ municipal liability claim without an underlying
constitutional violation. See Olsen v. Layton Hills Mall, 312 F.3d 1304, 1317-18 (We will not

hold a municipality liable for constitutional violations when there was no underlying constitutional

16
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 17 of 19

violation by any of its officers.”) (internal citations omitted). Accordingly, Defendant Armor’s
Motion for Summary Judgment is GRANTED as to Plaintiff's municipal liability claim.
VI. = Negligence

Plaintiff also brings 2 claim for common law negligence against Defendants Armor, John
Abraham, and Nurse Cunningham.® Defendants Armor, John Abraham, and Nurse Cunningham
argue that they are immune ftom tort liability under the Oklahoma Government Tort Claims Act
(“GTCA”). Defendants are correct that the GTCA specifically prohibits tort suits, including
common law torts, arising out of the “operation or maintenance of any prison, jail, or coxrectional
facility.” See OKLA. STAT. tit. 51 §§ 152(14); 155(25). The question remains, however, whether
that immunity extends to private corporations, such as Armor, that contract with the state to

’ provide healthcare services, and their employees.

When a federal court exercises supplemental jurisdiction over state law claims in a federal
question lawsuit, the Court must follow the same rule as a federal court sitting in diversity, and
apply the substantive law of the forum state. See Bancoklahoma Morts. Corp. v. Capital Title Co.,
194 F.3d 1089, 1103 (10th Cir. 1999). If the state’s highest court has not addressed the issue
presented, the federal court must determine what decision the state court would make if faced with
the same facts and issues. See Armijo v. Ex Cam, Inc., 843 F.2d 406, 407 (10th Cir. 1988).

In Barrios v. Haskell, 2 2018 case in which the Oklahoma Supreme Court held that
“constitutional” torts under the Oklahoma Constitution were governed by the GTCA, the
Oklahoma Supreme Court assumed for the purposes of answering a certified question that Turn
Key Health, LLC, another corporation that has contracted with Tulsa County to deliver medical

care to arrestees at the Tulsa County Jail, and its employees were “employees” under OKLA. STAT,

 

6 Plaintiff also brought a common law negligence claim against BOCC, but has since
withdrawn all claims against BOCC. (Doc. 149.)

17
Case 4:15-cv-00304-TCK-FHM Document 169 Filed in USDC ND/OK on 03/12/19 Page 18 of 19

tit. 51, § 152(7)(b) and therefore included in the GTCA’s grant of immunity. In doing so, the
Oklahoma Supreme Court noted that “[g]enerally speaking, the staff of a healthcare contractor at
a jail are “employees” who are entitled to tort immunity under the GTCA by virtue of [OKLA.
STAT. tit. 51] sections 152(7)(b), 153(A), and 155(25).” See Barrios v. Haskell County Public
Facilities Auth, ef, al., 2018 OK 90, 432 P.3d 233, 236 and 238-239 (Okla. Dec. 4, 2018).

Though this District has held to the contrary in the past, see Freeman v. Glanz, No. 16-cv-
534.JHP-PJC, 2017 U.S. Dist. LEXIS 90540, *18-21 (N.D, Okla, June 13, 2017), the Barrios
holding provides a strong indication that the Oklahoma Supreme Court would find both Armor
and its employees, John Abraham and Nurse Cunningham, to be “employees” under the GTCA
who are entitled to immunity from tort liability. Moreover, the only case in this District to interpret
Barrios is in accord with this analysis. See Prince y. Turn Key Heaith Clinics, LLC, 18-cv-0282-
CVE-JFJ, 2019 U.S. Dist. LEXIS 7716, *26 (N.D. Okla, Jan. 16, 2019) (“Although the Oklahoma
Supreme Court did not definitively hold that Turn Key is an ‘employee’ under the OGTCA, the
Court finds persuasive the court's reasoning for assuming that Turn Key is an ‘employee.’ The
Court finds that Turn Key is an ‘employee’ under the OGTCA and, therefore, is immune from tort
liability.”).

Accordingly, the Court holds that Defendants Armor, John Abraham, and Nurse
Cunningham are employees under the GTCA, and are entitled to immunity from tort suits arising
out of the “operation or maintenance of any prison, jail, or correctional facility,” such as this one.
See OKLA. STAT. tit. 51 §§ 152(14); 155(25), Defendants Armor’s, John Abraham’s, and Nurse
Cunningham’s Motions for Summary Judgment are GRANTED as to Plaintiff's negligence

claims.

18
Case 4:15-cv-00304-TCK-FHM Document 1469 Filed in USDC ND/OK on 03/12/19 Page 19 of 19

VIE. Conclusion

For the reasons set forth above, the Court finds that Plaintiff has failed to establish a
genuine dispute of material facts as to either his Eighth Amendment claims, his Supervisory
Liability claims, his Municipal Liability claim, or his negligence claims.

Defendant Boatd of County Commissioners of Tulsa County’s Motion for Summary
Tudgment (Doc. 115) is DENTED AS MOOT. Defendant Board of County Commissioners of
Tulsa County is DISMISSED from this litigation.

Defendants Stanley Glanz’s and Vic Regalado’s Motion in Limine (Doe, 117) is DENIED
AS MOOT.

Defendants Stanley Glanz’s and Vic Regalado’s Motion for Summary Judgment (Doc.
118) is GRANTED.

Defendants John Abraham’s, Armor Correctional Health Services, Inc.’s, and Nurse
Cunningham’s Joint Motion in Limine (Doc. 119) is DENIED AS MOOT.

Defendant’s Armor Correctional Health Services, Inc.’s Motion for Summary Judgment
(Doc. 120) is GRANTED.

Defendant John Abraham’s Motion for Summary Judgment (Doe, 121) is GRANTED.

Defendant Nurse Cunningham’s Motion for Summary Judgment (Doc. 122) is
GRANTED.

An order of judgment will be entered separately.

SO ORDERED.

DATED THIS 12th day of March, 2019.

Fthiwee C XbA —

TERENCE C. KERN
United States District Judge

19

 
Case 4:18-cv-00231-GKF-FHM Document 59 Filed In USDC ND/OK on 03/28/19 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

ROBBIE EMERY BURKE, as Special
Administratrix for the Estate of MITCHELL
LEE GODSEY, deceased,

Plaintiff,
v. Case No. 18-CV-231-GKF-FHM

VIC REGALADO, in his official capacity;
BOARD OF COUNTY COMMISSIONERS
OF TULSA COUNTY; ARMOR
CORRECTIONAL HEALTH SERVICES,
INC.; ANGELA MCCOY, LPN; CURTIS
MCELROY, D.O.; and SETH WHITMAN,

 

Defendants.
ORDER

Before the court are two motions: the Motion to Dismiss (Doc. 20] of defendant Armor
Correctional Health Services, Inc. (“Armor”) and the Motion to Dismiss [Doc. 30] of defendant
Vic Regalado, in his official capacity as Sheriff of Tulsa County, Oklahoma, Both movants seek
dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon
which relief can be granted. For the reasons set forth below, each motion is granted in part and

denied in part.

I. Background

This civil rights action arises from the death of Mitchell Lee Godsey during his detention
at the Tulsa County Jail in 2016. On March 26, 2019, the court issued an Opinion and Order
[Doe. 58] on motions to dismiss filed by defendants Angela McCoy, LPN; Curtis McElroy, D.O.;
and Seth Whitman. The court refers the reader to that Opinion and Order for a description of the
applicable standard and a non-exhaustive summary of the factual allegations in plaintiff's

Amended Complaint.

 

EXHIBIT
10

 

 

 
Case 4:18-cv-00231-GKF-FHM Document 59 Filed in USDC ND/OK on 03/28/19 Page 2 of 5

Plaintiff asserts three causes of action against Armor: (1) a claim pursuant to 42 USC.
§ 1983 for deliberate indifference to a serious medical need in violation of Godsey’s rights under
the Due Process Clause of the Fourteenth Amendment; (2) a negligence claim under Oklahoma’s
common law; and (3) a claim for failure to provide adequate medical care in violation of rights
guatanteed by Sections 7 and 9 of Article If of the Oklahoma Constitution. Plaintiff asserts the
same causes of action against defendant Regalado, minus the negligence claim.

Ii. Analysis

The court first addresses plaintiff's claims under Oklahoma law and then addresses het
claim under 42 U.S.C. § 1983.
A, The State Constitutional Claim

Plaintiff ostensibly brings her state constitutional claim pursuant to Bosh v, Cherokee Cty.
Bldg. Auth., 305 P.3d 994 (Okla. 2013). Recently, however, the Oklahoma Supreme Court
expressly declined to extend its holding in Bosh to include tort claims for denial of medical care
brought by inmates alleging violations of their rights under Sections 7 and 9 of Article II of the
Oklahoma Constitution. See Barrios v. Haskell Cty. Pub. Facilities Auth., 432 P.3d 233, 035, 241
(Okla, 2018). The court, therefore, dismisses plaintiff's state constitutional claim against Armor
and Regalado with prejudice.

B. The Negligence Claim

The Amended Complaint fails to state a negligence claim against Armot because Armor is
immune from tort liability under the Oklahoma Governmental Tort Claims Act, Okla, Stat. tit. 51,
§§ 151 ef seg. See [Doc 58, pp. 4-5]; Barrios, 432 P.3d. at 236 n.5; Birdweil v. Glanz, No. 15-CV-
304-TCK-FHM, 2019 WL 1130484, at *10 (N.D. Okla. Mar. 12, 2019); Prince v. Turn Key Health
Clinies, LLC, No. 18-CV-0282-CVE-JFJ, 2019 WL 238153, at *9 (N.D. Okla. Jan. 16, 2019). The

court, therefore, dismisses plaintiff's negligence claim against Armor with prejudice.
Case 4:18-cv-00231-GKF-FHM Document 59 Filed in USDC ND/OK on 03/28/19 Page 3 of 5

C. The § 1983 Claim

Plaintiff brings her § 1983 claim against defendants Armor and Regalado pursuant to a
municipal liability theory.! Armor and Regalado argue that plaintiff fails to plead an underlying
deprivation of Godsey’s constitutional rights.

As explained in the court’s Opinion and Order.of March 26, 2019, the Amended Complaint
states a § 1983 claim against defendant Whitman for deliberate indifference to a serious medical
need in violation of Godsey’s rights under the Due Process Clause of the Fourteenth Amendment,
[Doc. 58, p. 13]. The Amended Complaint also alleges that Whitman was an employee of Armor
and acting within the scope of his employment. [Doc. 3 7]. However, municipal liability under
§ 1983 cannot be based on respondeat superior or vicarious liability. See generally Monell v. New
York City Dep’t of Soc. Servs., 436 U.S, 658, 694 (1978). “Rather, a plaintiff must establish that
{1) a policy or custom of the municipality exists and (2) the policy or custom caused the
constitutional violation.” Rife vy. Oklahoma Dep’t of Pub. Safety, 854 F.3d 637, 653 n.41 (10th Cir,
2017). The Tenth Circuit has explained:

A policy or custom includes [1] a formal regulation or policy
statement, [2] an informal custom that amounts to a widespread
practice, [3] decisions of municipal employees with final
policymaking authority, [4] ratification by final policymakers of the
decisions of subordinates to whom authority was delegated, and [5]

the deliberately indifferent failure to adequately train or supervise
employees.

Pyle v. Woods, 874 F.3d 1257, 1266 (10th Cir. 2017) (citing Brammer-Hoelter y. Twin Peaks

Charter Academy, 602 F.3d 1175, 1189 (10th Cir. 2010)).

 

! Suing state actors, such as Sheriff Regalado, in their official capacities under § 1983 “is essentially another way of
pleading an action against the county or municipality they represent.” Porro v. Barnes, 624 F.3d 1322, 1328 (16th
Cir. 2010).
Case 4:18-cv-00231-GKF-FHM Document 59 Filed in USDC ND/OK on 03/28/19 Page 4 of 5

Read in the light most favorable to plaintiff, the Amended Complaint alleges policies or
customs of Armor and TCSO that bear a sufficient causal link to the alleged deprivation of
Godsey’s constitutional rights. Citing the results of various audits between 2007 and 2011,
plaintiff alleges that there are “longstanding, systemic deficiencies in the medical and mental
health care provided to inmates at the Tulsa County Jail.” [Doc. 3 {{] 44-61]. Regalado argues
that these allegations are “stale and inapplicable” because they concern customs or practices that
predate Armor and Sheriff Regalado. [Doc. 30, p. 20]. But the Amended Complaint alleges
additional facts that connect the jail’s alleged history to the events underlying this case.

For example, plaintiff alleges that, in November 2013, TCSO retained Armor as the new
private medical contractor at the jail, but the jail’s unconstitutional medical system continued
under Armor unabated. [Doc. 3 J] 62, 65]. In particular, plaintiff alleges that Armor’s contractual
relationship with TCSO created financial disincentives to transfer inmates to offsite facilities for
treatment and that the there was “a pattern of other calamitous medical results” under Armor,
“including the cases of Tommy Pratt and Zach Plunkett.” [Doc. 3 {{] 62, 64]. Moreover, paragraph
63 of the Amended Complaint alleges as follows:

In February 2015 an auditor/nurse hired by Tulsa County/TCSO,
Angela Mariani, issued a report focused on widespread failures by
Armor Correctional Health Services, Inc. to abide by its $5 million
annual contract with the County. Mariani also wrote three (3)
memos notifying TCSO that ARMOR failed to staff various medical
positions in the jail and recommending that the county withhold
more than $35,000 in payments. Her report shows that Jail medical
staff often failed to respond to inmates’ medical needs and that
ARMOR failed to employ enough nurses and left top administrative
positions unfilled for months. Meanwhile, medical staff did not
report serious incidents including inmates receiving the wrong
medication and a staff member showing up “under the influence.”

[Doc. 3 J 63]. The Amended Complaint adequately alleges that Armor and Regalado were on

notice of constitutional deficiencies in the care of detainees with serious medical needs and that
Case 4:18-cv-00231-GKF-FHM Document 59 Filed in USDC ND/OK on 03/28/19 Page 5of5

their failure to take appropriate measures to remedy these deficiencies constituted deliberate
indifference. The Amended Complaint also alleges sufficient facts to support a reasonable
inference that the alleged policies or customs of Armor and TCSO—including understaffing,
inadequate training, and disincentives to offsite transfers—caused the alleged deprivation of
Godsey’s constitutional rights. The court, therefore, denies the motions to dismiss as to plaintiff's
§ 1983 claims against defendants Armor and Regalado.
Ii. Conclusion
WHEREFORE, defendant Armor’s Motion to Dismiss [Doc. 20] is granted in part and
denied in part, and defendant Regalado’s Motion to Dismiss [Doc. 30] is granted in part and denied
in part. Armor’s motion is granted as to plaintiff's negligence and state constitutional claims, but
is denied as to plaintiff's claim under 42 U.S.C. § 1983. Regalado’s motion is granted as to
plaintiff's state constitutional claim, but is denied as to plaintiff's claim under 42 U.S.C. § 1983.

IT IS SO ORDERED this 28th day of March, 2019.

~

GREG K. ELL
UNITED STATES DISTRICT JUDGE
IN THE DISTRICT COURT OF CREEK COUNTY

BRISTOW DIVISION FILED IN DISTRICT COURT
BRISTOW DIVISION CREEK COUNTY BRISTOW OK

ee FEB 25 2019
LARRY HOLLAND, as Special Administrator } vor 2
- for the Estate of Floyd Holland, deceased. TIMES 2+. yy)

 

Plaintiff ) Amanda VanOrsdal, Court Clerk
-ys- Lo, ) ’ - .
TURN KEY HEALTH CLINICS,LLC, ~—s) . LPP .
. Defendant. } Case No, CJ-2018-35 Saha

   

naa

hy Bay
OPINION AND ORDER Shy ny <Ojg
I | Wey

A. On November 6, 2018, Plaintiff, Larry Holland, as Special Administrator for the Estate of
Floyd Folland, deceased, filed a Petition asserting a cause of action for negligence, Plaintiff
alleges that Defendant, Turn Key Health Clinics, LLC., owed the decedent, Floyd Holiand,
a duty of reasonable care during decedent’s stay at the Creek County Detentien Center; that
Defendant breached that duty by failing to provide adequate medical treatment consistent
with the standard of care, and that Floyd Holfand died asa direct and proximate result of
Defendant’s breach of duty,

B, On December 17, 2018, Defendant filed a Motion to Dismiss. Defendant’s Motion to

Dismiss alleges that
(1) Plaintiff has failed to plead sufficient facts to establish a claim for medical negligence;

and _-
(2) that Defendant is immune from liability under the Oklahoma Government Tort Claim

Act,

C, On December 31, 2019, Plaintiff filed a response to Defendarit’s Motion to Dismiss.
Plaintiff contends that Defendant’s Motion to Dismiss
(1) did not argue the proper pleading standard;
(2) that Defendant is not a “medical provider” entitled to immunity; and

(3) that the holding in Barrios v Haskell County Public Facilities Authority y, 2018 OK 90 did

not immunize private conduct.

D. On January 15, 2018, this court entered an Order allowing Defendant to file a reply brief to
Plaintiff's Response to Defendant’s Motion to Dismiss,

E, On January 15,2018, Defendant filed a reply to Plaintiff's Response to Defendant’s Motion
to Dismiss, Defendant alleges that
(1) Plaintiffs Petition should be dismissed as a matter of law; and
(2) that Defendant is exempt from tort liability under the Governmental Tort Act.

 

EXHIBIT
11

 

 

 
I,
Plaintiff presents a claim for negligence under the common law. Plaintiff also alleges that

Defendant is not entitled to any of the immunity provisions available to public entities as set
forth in the Oklahoma Governmental Tort Claim Act (GT CA”), 510.8. § £51 et seq.

Defendant's Motion te Dismiss contends, inzelevant part, that Plaintiff's Petition should be
_ dismissed because Defendant is immune from liability for such claims pursuant to the terms
of the GTCA, ‘

In Barrios v Haskell County Public Facilities Authority, 2018 OK 90, the Court stated:
“Generally speaking, the staff ofa healthcare contractor at a jail are “employees” who

are entitled to tort immunity under the GTCA by virtue of Sections 152 (7) (b), [53

(a), and 155 (25).” Id at 5.N. 5. Notably, the Court in Barrios concluded “We have
not been asked whether Turn Key Health Clinics, LLC., or its staff are ‘employees’
under section 157 (7) (b), but have assumed they are for purposes of answering the
questions certified us,”

Defendant filed a notice of supplemental authority on January 22, 2018, containing a
decision arising out of the United State District Court for the Northern District of Oklahoma
in a matter styled Wesley Prince y Turn Key Health Clinics, LLC.. case number 18-CV-
0282-CVE-JFG (N, D, Jan 16,2019). The Court, in Prince, held that

* Turn Key isan “employee” under the GTCA and, therefore, is immune from tort

liability.”

 

As did the Court in Prince, so too does this Court find the Supreme Court’s reasoning in
Barrios persuasive for finding that Turn Key isan “employee” under the GTCA. This Court
finds that Defendant, Turn Key Health Clinics, LLC, is immune under the Governmental
Tort Claim Act 51 O, 8. § 151 et seq.

Defendant, Turn Key Health Clinics, LLC’s Motion to Dismiss Plaintiff's Petition should
be granted,

ii.

IT 18 THEREFORE ORDERED that Defendant, Turn Key Health Clinics, LLC’s Motion

to Dismiss is granted.

IT IS FURTHER ORDERED that Plaintiff is granted leave to file an amended complaint

alleging only a claim under 42. U.S. C. 81983, no later than March 18, 2019.

Dated this 25" day of February, 2019. / VW

KELLY YS Judge of the District Court
IE.
A Plaintiff presents a claim for negligence under the common law, Plaintiff also alleges that

Defendant is not entitled to any of the immunity provisions available to public entities as set
forth in the Oklahoma Governmental Tort Claim Act (““GTCA”), 51 0, S. § 151 et seq.

B. Defendant’s Motion to Dismiss contends, in relevant part, that Plaintiff's Petition should be
_ dismissed because Defendant is immune from liability for such claims pursuant to the terms
of the GTCA, .

C.- In Barrios v Haskell County Public Facilities Authority, 2018 OK 90, the Court stated:

“Generally speaking, the staff ofa healtheare contractor at ajail are “employees” who
are entitled to tort immunity under the GTCA by virtue of Sections 152 (7) (b), 153
(a), and 155 (25).” Id at 5. N. 5. Notably, the Court in Barrios concluded “We have
not been asked whether Turn Key Health Clinics, LLC., or its staff are ‘employces’
utider section 157 (7) (b), but have assumed they are for purposes of answering the
questions certified us.” :

D. Defendant filed a notice of supplemental authority on January 22, 2018, containing a
decision arising out of the United State District Court for the Northern District of Oklahoma
in a matter styled vl Tum Key Health Clini C., case number 18-CV-
0282-CVE-JFG (N. D.Jan 16,2019). The Court, in Prince, held that
*,.. Turn Key is an “employee” under the GTCA and, therefore, is immune from tort

liability,”

E, — As did the Court in Prince, so too does this Court find the Supreme Court's reasoning in
Barrios persuasive for finding that Tum Key is an “employee” under the GTCA, This Court
finds that Defendant, Turn Key Health Clinics, LLC, is immune under the Governmental

Tort Claim Act 51 0, 8. § 151 et seq.

EF, Defendant, Turn Key Health Clinics, LLC’s Motion to Dismiss Plaintiff's Petition should
be granted,

il,

IT IS THEREFORE ORDERED that Defendant, Turn Key Health Clinies, LLC’s Motion
to Dismiss is granted,

IT IS FURTHER ORDERED that Plaintiff is granted leave to file an amended complaint
alleging only a claim under 42 U. 8, C. §1983, no later than March 18, 2019.

Dated this 25" day of February, 2019.

 
 
  

 

KELLY

   

B, Judge of the District Court
CERTIFICATE OF MAILING

Copy of the above instrument was mailed on this

BRYAN & TERRILL LAW PLLC
3@15 E. SKELLY DR, SUITE 400

TULSA, OK 74105

BRYAN, J. SPENCER

BRYAN & TERRILL LAW

3015 E SKELLY DR, SUITE 400
TULSA, OK 74165

TERRILL, &TEVEN
3615 EH, SKELLY DR, SUITE 400

TULSA, OK 741@5

 

Deputy Court Clerk

day of February, 2019, to the following:

 

 

HAWTHORNE & SNIDER
9801 N, BROADWAY EXTENSION

OKLAHOMA CITY, OK 73414

THOMPSON, PAULINA
9801 N. BROADWAY EXTENSION ©

OKLAHOMA CITY, OK 73114.

 
. MOEN

7 “GGT com
IN THE DISTRICT COURT FOR TULSA COUNTY ~ OR

STATE OF OKLAHOMA MAY ~ 1 2qtq
JOSHAWA CESSOR, ) STATE OF cer, Court Clerk
) A TULSA COUNTY
Plaintiff, )
)
¥v. } Case No, CJ-2018-4673
)
BOARD OF COUNTY COMMISSIONERS }
OF TULSA COUNTY, a political subdivision )
and municipal corporation; and ARMOR )
CORRECTIONAL HEALTH SERVICES, )
INC., a foreign corporation, )
)
Defendants, }

SPECIAL ENTRY OF APPEARANCE
COMES NOW Anthony C. Winter of Johnson Hanan Vosler Hawthome and Snider and
enters his special appearance on behalf of Defendant, Armor Correctional Health Services, Inc,, in
the above-styled cause pursuant to Court Rules of the Fourteenth Judicial District.
The filing of this special entry of appearance does not waive any defenses under Oklahoma

Law, including, but not limited to, those enumerated in OKLA. STAT. tit. 12 § 2012(B).

Resp etfiully submitted,

 

 

SEAN P. SNIDER, OBA # 22307
ANTHONY C. WINTER, OBA # 32148
JOHNSON HANAN AND VOSLER
9801 N. Broadway Extension
Oklahoma City, OK 73114

Telephone: (405) 232-6100

Facsimile: (405) 232-6105

E-Mail: ssnider/@)johnsonhanan.com

E-Mail: awinter@johnsonhanan.com
_ Attorneys for Defendant Armor

Correctional Health Services, Inc.

EXHIBIT L
CERTIFICATE OF MAILING
I, hereby certified that a true and correct copy of the above and foregoing was mailed via
first class mail on the Ist day of May, 2019, to the following:

Brendan M McHugh

P.O. Box 1392

Claremore, OK 74018
Telephone: (918) 608-0111
Facsimile: (918) 803-4910
and

Dana Jim

P.O. Box 1011

Vinta, OK 74301
Telephone: (918) 457-6626
Facsimile: (918) 517-3431

ao
Attorneys for Plaintiff iy f

f f i ~ f

ad

Anthony C. Winter

 
 

      

 

10435
. ge Sper COUR
IN THE DISTRICT COURT FOR TULSA COUNTY a. re b
STATE OF OKLAHOMA MAY ~ 1 2019
JOSHAWA CESSOR, ) DON NEWBERRY. ¢
) STATE OF CKLA TUegn Count
Plaintiff, }
)
v. ) Case No. CJ-2018-4673
)
BOARD OF COUNTY COMMISSIONERS _ )
OF TULSA COUNTY, a political subdivision’)
and municipal corporation; and ARMOR ~—SOs)
CORRECTIONAL HEALTH SERVICES, )
INC., a foreign corporation, )
)
Defendants. }

SPECIAL ENTRY OF APPEARANCE
COMES NOW Sean P. Snider of Johnson Hanan Vosler Hawthorne and Snider and enters
his special appearance on behalf of Defendant, Armor Correctional Health Services, Inc., in the
above-styled cause pursuant to Court Rules of the Fourteenth Judicial District.
The filing of this special entry of appearance does not waive any defenses under Oklahoma

Law, including, but not limited to, those enumerated in OKLA. STAT. tit. 12 § 2012(B).

Respectfully submitted,

SEAN P, SNIDER, OBA # 22307
ANTHONY C, WINTER, OBA # 32148
JOHNSON HANAN AND VOSLER
9801 N. Broadway Extension

Oklahoma City, OK 73114

Telephone: (405) 232-6100

Facsimile: (405) 232-6105

E-Mail: ssniderfjohnsonhanan.com,

E-Mail: awinter@johnsonhanan.com
Attorneys for Defendant Armor

Correctional Heaith Services, Inc.

EXHIBIT M r
CERTIFICATE GF MAILING —
I, hereby certified that a true and correct copy of the above and foregoing was mailed via
first class mail on the Ist day of May, 2019, to the following:

 

Brendan M McHugh

P.O. Box 1392

Claremore, OK 74018
Telephone: (918) 608-0111
Facsimile: (918) 803-4910
and

Dana Jim

P.O. Box 1011

Vinta, OK 74301
Telephone: (918) 457-6626
Facsimile: (918) 517-3431

a
Attorneys for Plaintiff Ss oF

Sean P, Snider

 
IN THE DISTRICT COURT OF TULSA COUNTY

 

deISTRICT COUR
STATE OF OKLAHOMA < i i g b
JOSHAWA CESSOR, ) MAY 15 7019
} -
tee DON NEWBERRY,
Plaintift, STATE OF OMIA THA cowie
V. ) Case No. CJ-2018-4673
)
BOARD OF COUNTY COMMISIONERS _ ) Refiled from Case No. CJ-2016-2442
OF TULSA COUNTY, a political sub- }
division and municipal corporation; ) ATTORNEY LIEN CLAIMED
STANLEY GLANZ, individually; )
VIC REGALADO, in his official capacity; ) JURY TRIAL DEMANDED
and ARMOR CORRECTIONAL HEALTH _ )
SERVICES, INC., a foreign corporation, )
)
Defendants. )

PLAINTIFF'S MOTION FOR LEAVE TO FILE SECOND AMENDED
PETITION

COMES NOW Plaintiff Joshawa Cessor and hereby submits the above

motion. In support, Plaintiff alleges:

BACKGROUND
This is a case where the claims arise from medical indifference, retaliation

and negligence while plaintiff was incarcerated at the Tulsa County Jail.

Plaintiff previously filed this case in Tulsa County Case on July 5, 2016 in
Tulsa County Case CJ-2016-2442 and the matter was subsequently timely removed
on January 19, 2017. The case was dismissed without prejudice on 11/13/2017
and as such this re-filing of this action was timely. Plaintiff files this action as a

result of an intervening change in Oklahoma law,

EXHIBIT N

 
RELEVANT FACTS

1. On July 5, 2016 plaintiff filed this action’. See Petition in Tulsa Co.
Case No. CJ-2016-2442.

2. On January 19 2017, the above matter was removed.

3. On the 8th day of March 2017, in case 17-CV-036-JHP-FHM, Plaintiff
filed a first amended complaint? (FAC). See FAC, attached hereto as Exhibit 1.

4. On November 13, 2017, Plaintiff dismissed the prior action without
prejudice.

5. On November 13, 2018 Plaintiff refilled this action. See Petition in
Tulsa Case C3-2018-4673.

6. On November 30, 2018 a first amended petition (FAP) was filed. See
FAP in Tulsa County Case CJ-2018-4673.

7. The FAP was filed pursuant to 12 0.S. § 2015 and was filed to add
claims under the Oklahoma Constitution under art. 2, §§ 7 & 9 as the original

petition only had claims under art. 2 § 30 of the Oklahoma Constitution. See_ id.

 

' The documents listed in the facts portion are publicly filed documents and as such the
court can and should take judicial notice of them. See 12 0.S. § 2202; IN THE MATTER

OF M.K.T., 2016 OK 4368 P.3d 771, {| 64; Practical Products Corp. v. Brightmire, 1992 OK 158,
864 P.2d 330, 915; A court may take judicial notice of its own files and records, as well as

facts which are a matter of public record; Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th
Cir. 2006). And the court may take judicial notice of filings in related cases. See St. Louis

Baptist Temple, Inc, v. Fed. Deposit Ins, Corp., 605 F.2d 1169, 1172 (10th Cir. 1979).
2 An amended pleading, in this case, the FAC supersedes the original petition. See Pacific Bell Tel.

Co. v. Linkline Communications, Inc., 555 U.S, 438, n.4 (2009); Miller v. Glanz, 948 F.2d 1962,
1965 (10% Cir. 1991).
8. Subsequently in Barrios v. Haskell County Public Facilities Authority:
Foutch v. Turn Key Health, 2018 OK 90, , P.3d , (citation pending) the
Oklahoma Supreme Court issued an Opinion eliminating claims for violations of

art. 2, §§ 7&9. Further, the court in Barrios was ambiguous regarding whether

 

a claim for violations of art. 2 § 30 still existed in the context herein. Id.
9. That a proposed Second Amended Petition is attached hereto as
Exhibit 2.
10. That this Court should allow Plaintiff to file a Second Amended
Petition due to the intervening change in existing law.
ARGUMENT AND AUTHORITIES

THIS COURT SHOULD ALLOW PLAINTIFF LEAVE TO FILE SECOND
AMENDED PETITION

The Oklahoma Pleading Code and Discovery Code both provide that both
acts “shall be liberally construed to provide the just, speedy and inexpensive
determination of every action.” 12 0.S, § 2001, 12 0.S. 7 3225.

In fact, the pleadings can be amended to conform to the evidence and can
be amended by the pretrial which supercedes the pleadings. See Muller v. Muller
2013 OK CIV APP 90, qf 11 & 12, 311 P.3d 1247; Rules for District Courts of
Oklahoma, Rule o{T). Further 12 0.S. 2015(B) provides the amendment is allowed -
to conform to the evidence. The evidence of the proposed amendment is the
same, the parties are the same are in privity or have notice of the likelihood of the
proceedings and there is an absence of prejudice or undue delay. Allowing Plaintiff

to amend would be proper in that 12 0.S. § 2015(a) provides that leave to amend

3
"shall be freely given..." 12 0.S. § 2015(a). Prough v. Edinger, Inc., 1993 OK
130, | 9, 862 P.2d 71, 74-75. If leave to amend is denied the court must rely on

some reason such as undue delay, bad faith, or dilatory motives. See id; Winston

 

v. Stewart and Elder, P.C., 2002 OK 68, 4 24, 55 P.3d 1063. In fact, under
Oklahoma law the discretion of the trial court is limited by the principle that leave
shall be freely given. See Marshall v. Allstate Ins. Co., 1990 OK CIV APP 100, 4] 9,
805 P.2d 689. There the court further stated the general policy in Oklahoma as

follows:

"If the underlying circumstances relied upon by Plaintiff may be a
proper subject of relief, he ought to be afforded an opportunity to
test his claim on the merits. In the absence of any apparent or
declared reason- such as undue delay, bad faith, a dilatory motive
on part of the movant, repeated failure to cure deficiencies by
amendment previously allowed, undue prejudice to the opposing
party by virtue of allowance of the amendment, futility of the
amendment, etc.- leave sought should, as the rules require, be
"freely given". Of course, the grant or denial of an opportunity to
amend is within the discretion of the district court, but outright
refusal to grant to leave without any justifying reason, appearing not
an exercise of discretion; it is merely an abuse of that discretion and
inconsistent with the spirit of the [Oklahoma Pleading Code].

Id. at 4 9 [citing Foman v. Davis, 371 U.S. 178 (1962)].
Thus, the pleadings should be amended to allow for the claims set forth in
plaintiff's proposed second amended petition to proceed by amendment or
inclusion in the pretrial. Furthermore, allowing leave fosters the general policy of

fairness and substantial justice:

The Oklahoma Pleading Code governs the procedure in the district courts
of Oklahoma in all suits of a civil nature whether cognizable as cases at law
or in equity except where a statute specifies a different procedure. It shall
be construed to secure the just, speedy, and inexpensive
determination of every action. (emphasis added).

Cite

That 12 0.8. § 2015 of the Oklahoma Pleading Code echoes the Oklahoma public
policy of hearing a suit on the merits by permitting amendment of a pleading “by leave of
court” and it shall be “freely given when justice requires.” In relevant part, 12 0.S. 2015
States:

A. AMENDMENTS. A party may amend his pleading once as a matter of

course at any time before a responsive pleading is served or, if the pleading

is one to which no responsive pleading is permitted and the action has not

been placed upon the trial calendar, he may so amend it at any time within

twenty (20) days after it is served. Amendments to add omitted

counterclaims or to add or drop parties may be made as a matter of course

within the time specified above. Otherwise a party may amend his

pleading only by leave of court or by written consent of the adverse

party; and leave shall be freely given when justice so requires. A

party shall respond to an amended pleading within the time remaining for

response to the original pleading or within ten (10) days after the service

of the amended pleading, whichever period may be longer, unless the court

otherwise orders.

12 0.5. 2015 (emphasis added).

In West v. Jane Phillips Memorial Medical Center, 2017 OK CIV APP 52, 4 13, 404
P.3d 896 the Oklahoma Court of Civil Appeals held claims that arise from the same set
of facts even if a different claim are properly related back. Further, under 12 O.S. §
2015(C) relation back is proper: Relation back is permitted by the law that provides

the statute of limitations applicable to the action; or

1) The claim or defense asserted in the amended pleading arose
out of the conduct, transaction, or occurrence set forth or

attempted to be set forth in the original pleading...”

>
Id.

The language is thus clear.

The relation back principle was acknowledged by the Supreme Court in

Krupski v. Costa Crociere?, 560 U.S. 538 (2010).

Case law on adding Plaintiffs after Krupski in this Circuit is sparse.
However, the decisions that exist support relation back. In McClelland v. Deluxe
Financial Services, Inc., 431 F. App’x 718 (10" Cir. 2011), the Tenth Circuit refused
to allow the amendment but did so because the clairns were separate allegations.
However, the Court specified the applicable standard. Id at 729-30. The key
issues for relation back under McClelland are 1) transactional relationship and 2)
sufficient notice of claims. Id at 223; Plummer v. Farmers Group Inc., 388 F.

Supp. 2d 1310, 1315-1316. Here, the claims arise out of the same transaction

and relation back is appropriate.

Wherefore, for the above reasons, Plaintiff requests leave to file second

BN LV

Brendan M. McHugh, OBA #18422
Attorney for Plaintiff

P.O. Box 1392

Claremore, OK 74018 -

(918) 608-0111

amended petition.

 

> Oklahoma rules of civil procedure are based on the Federal Rules of Civil Procedure and as
such are persuasive. See Prough v. Edinger, Inc., 1993 OK 130, 862 P.2d 71, Jf] 6-12.

6
Fax: (918) 803-4910
Email:Brendan@lawinok.com
and

Dana Jim, OBA #19495

P.O. Box 1011

Vinita, Oklahoma 74301

Tele: (918) 457-6626

Fax: (918) 517-3431

Email: danajimlaw@gmail.com

Co-Counsel for Plaintiff

CERTIFICATE OF DELIVERY
This is to certify that the above document was delivered, postage prepaid,

on this [3 ay of May 2019 to:

Kehoe, Matthew Steven (Bar #22615)
Assistant District Attorney

500 S. Denver, Ste. 900

Tulsa, OK 74103

BOARD OF COUNTY COMMISIONERS,

Mc Hugh, Brendan M (Bar #18422)
PO BOX 1392
CLAREMORE, OK 74017

SNIDER, SEAN P (Bar #22307)
JOHNSON HANAN AND VOSLER
9801 N BROADWAY EXTENSION
OKLA CITY, OK 73114

ARMOR CORRECTIONAL HEALTH
SERVICES INC,

Winter, Anthony C (Bar #32148)
Johnson Hanan and Vosier

9801 N Broadway Ext

Oklahoma City, OK 73114

ARMOR CORRECTIONAL HEALTH
SERVICES INC,
 

 

Brendan M, McHugh |
+ Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF OKLAHOMA

(1} JOSHAWA CESSOR,
Plaintiff,
v

(1) BOARD OF COUNTY COMMISIONERS
OF TULSA COUNTY, a political sub-

division and municipal corporation,

(2) STANLEY GLANZ, individually,

(3) VIC REGALADO, in his official capacity;

(4) CORRECTIONAL HEALTHCARE
MANAGEMENT OF OKLAHOMA, INC.,

a foreign corporation,

Case No, 17-CV-036-JHP-FHM

ATTORNEY LIEN CLAIMED

RY TRIAL

ee Nee Nee Nast Nn Mel Sel ell Niece Nel Me cel Nl Meet Ne!

Defendants.
FIRST AMENDED COMPLAINT

The Plaintiff Joshawa Cessor (“Plaintiff"} hereby submits his First Amended Complaint in
the above captioned matter. In support thereof, Plaintiff alleges and states as follows:

1. Plaintiff is an individual who is domiciled in the State of New Mexico and at the
time of the conduct alleged herein was a resident of Broken Arrow, Oklahoma.

3. Defendant Board of County Commissioners of Tulsa County (‘BCCTC’) is a
political subdivision and municipal corporation.

4, Defendant Vic Regalado (‘Regalado’) is the Sheriff at Tulsa County Jail and this
action is against him in his official capacity as Sheriff of Tulsa County.

5. ‘Defendant Stanley Glanz ("Glanz”) was the Tulsa County Sheriff during Plaintiff’s
incarceration and this action is against him in his individual capacity.

6. Numerous John and Jane Does were employed at the Tulsa County Jail during

the events at issue herein.

EXHIBIT

|

 
» Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 2 of 12

7. That beginning in early September 2015 until approximately September 15h
2015 Plaintiff was incarcerated at the Tulsa County Jail as a pretrial detainee being held on a
warrant issued by the State of New Mexico.

8. Board of County Commissioners of Tulsa County (BCCT C”) is a_ political
subdivision and municipal corporation and the governing entity of Tulsa County Jail and
pursuant to 19 0.5. § 4 is the proper entity to be sued on behalf of Tulsa County Jail.

9. Defendant Correctional Healthcare Management of Oklahoma, Inc. CCHMO’},
was, at all times relevant hereto, a foreign corporation doing business in Tulsa County,
Oklahoma. CHMO was, at all times relevant hereto, responsible, in part, for providing medical
services and medication to Plaintiff while he was in the custody of the Tulsa County Sheriff's
Department. CHMO was additionally responsible, in part, for implementing Tulsa County Jail
policies regarding medical and mental health care, assisting in developing those policies and in
training and supervising its employees.

10. Plaintiff files this first amended complaint pursuant to Fed. R. Civ. P. 15 which
allows the filing of an amendment within 21 days of service of a motion to dismiss under Rule
12. Plaintiff abandons all claims and assertions of his Petition not expressly alleged herein. The
filing of this first amended complaint supercedes Plaintiff's Petition filed July 5 2016 in Tulsa
County District Court and renders moot the motion to dismiss filed by Defendant Vic Regalado
on February 15" 2017 [Doc. No. 8]. Accordingly, Plaintiff will not respond to that motion.

11. While incarcerated at the Tulsa County Jail, Plaintiff was subjected to cruel and
unusual punishment and an unreasonable seizure prohibited by the United States Constitution
and applicable in this context thru the 4" and 14" Amendments to the United States
Constitution to Plaintiff as a pretrial detainee. Such conduct is also violative of Article 2, § 30 of

the Oklahoma Constitution.
* Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 3 of 12

12. That on or about September 8" 2015 while incarcerated in the Tulsa County Jail,
employees of the Tulsa County Jail handcuffed Plaintiff excessively resulting in a fracture and
displacement of his right hand as well as paresthesia. The conduct of the individual employees
of the jail is unlawful in that it is excessive force under the United States and Oklahoma
Constitutions. Specifically, while being processed into Tulsa Jail, Plaintiff disclosed that he was
in the past hospitalized in New Mexico for suicidal tendencies with depression, anxiety and
mental health issues. This resulted in Plaintiff being placed him in a medical/mental unit of the
jail. Plaintiff was placed in a jail cell with no clothes and a sheet to cover himself and the guard
derisively laughed at him while placing him in the cell with his clothing. While there, Plaintiff
began to threaten to call the Mayor and/or an attorney to complain about the conditions in the
jail and his treatment. Numerous deputies and Sheriff Glanz appeared and Plaintiff was placed
in handcuffs resulting in his hand making a loud popping/cracking sound. Plaintiff immediately
hollered in pain. Nevertheless, despite the need for medical attention, Plaintiff was placed in a
cell. Plaintiff requested medical care and was in excessive pain for over 20 hours before he was
finally taken to an x-ray technician at jail who diagnosed Plaintiff with what was described as a
triad break. Subsequently, two physicians with the jail and/or CHMO stated that it was not
possible to determine if it was broken and no treatment was rendered by them to Plaintiff.
Plaintiff was only given Tylenol a few days later after his mother, resulting in severe and
unnecessary pain to Plaintiff. Plaintiff made numerous written requests thru the KIOSK system
and subsequently Plaintiff attempted retrieve such requests, the requests were no longer visible
and Plaintiffs KIOSK records were wiped clean as there were no other records. After his

release from Tulsa Jail, it was confirmed that Plaintiff had indeed broken his wrist.
+ Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 4 of 12

13. = After fracturing Plaintiff’s wrist, individual employees of the Tulsa County Jail
exacerbated Plaintiff's condition by refusing to provide medical treatment to Plaintiff also in
violation of Plaintiff's constitutional rights under the United States and Oklahoma Constitutions.
Further, Plaintiff had mental health needs in that he was diagnosed with anxiety and had other
mental! health issues that should have been adequately responded to.

14. —- The jurisdiction of this Court is proper under 28 U.S.C. § 1331 because Plaintiff's
claims arise under the Constitution of the United States, particularly the 4° and 14"
Amendments to the United States Constitution as actionable thru and 42 U.S.C. § 1983.

15. This Court has supplemental jurisdiction over the state law claims asserted
herein pursuant to 28 U.S.C. § 1367, since the state claims arise from the same case or
controversy.

16. Venue is proper in this district because a substantial part of the events or
omissions giving rise to Plaintiff's claims occurred in this District.

17, Defendant Glanz was at all times relevant hereto, the Sheriff of Tulsa County,
Oklahoma, residing in Tulsa County, Oklahoma. Glanz, as Sheriff and the head of the Tulsa
County Sheriff's Department, was, at all times relevant hereto, responsible for ensuring the
safety and well-being of inmates detained and housed at the Tulsa County Jail, including the
provision of appropriate medical care and treatment to inmates in need of such care, pursuant
to 57 O.S. § 47.

18. In addition, Defendant Glanz was at all times pertinent hereto, responsible for
creating, adopting, approving, ratifying, and enforcing the rules, regulations, policies, practices,
procedures, and/or customs of the Tulsa County Sheriffs Department and Tulsa County Jail,
including the policies, practices, procedures, and/or customs that violated Plaintiff’s rights as set

forth in this Amended Complaint. Defendant Glanz is sued in his individual capacity.
+ Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 5 of 12

COUNT]

4 1 -V NS OF T. TH AND 1474 DME THE UN
TATE NSTITUTI

   

his official capacity, and CHMO)

19, In support of Count I, Plaintiff restates and re-alleges the foregoing allegations in
their entirety as though fully set forth herein.

20. That while incarcerated in the Tulsa Jail, Plaintiff was subjected to excessive
force by certain unknown individuals, John and Jane Does, and once the responsible individuals
are learned of and determined with knowledge, a separate excessive force claim will be alleged
as to them upon leave of the Court at the time this information is discovered.

21. = The action and inaction by the Defendants named herein constitutes deliberate
indifference to the known federal constitutional rights of Plaintiff; specifically:

a. Plaintiff was injured by a Tulsa County Jail employee resulting -in..
excessive force and significant injuries to Plaintiff.

b. Defendants were deliberately indifferent to Plaintiff's medical needs by
failing to provide medical assistance to Plaintiff after being requested to do so and having actual
knowledge of a medical need.

c Defendants’ failure provide medical assistance resulted in signification
exacerbation of Plaintiff's condition.

22. The above described conduct is a direct result of the inadequate training and the
failure to properly train employees of the Tulsa County Jail. This policy is set forth and
described in the Order of the Court by Honorable Judge John E. Dowdell in Burke v. Glanz, et
al., No. 11-CV-720-JED-PJC, Opinion and Order, (N.D. Okla. July 20 2016) [Doc. No. 304].

Specifically, on three occasions, the staffing, medical treatment of inmates at the Tulsa Jail was
Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 6 of 12

found to be deficient. Further, Defendant CHMO violated the constitutional rights of inmates by
neglecting their medical needs. This resulted in a pattern and policy and actual notice of the
deficiencies.

23. Defendants had actual knowledge of all the above described conditions of
confinement and all three acted with reckless indifference for the rights of the Plaintiff.

A. Individual Capacity Liability- Defendant Glanz

24. Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

25. ‘There is an affirmative link between the aforementioned acts and/or omissions of
Defendants in being deliberately indifferent to Plaintiff's serious medical needs, health and
safety and policies, practices and/or customs which Glanz promulgated, created, implemented
and/or possessed responsibility for.

26. Such policies, practices and/or customs include, but are not limited to:

a. The failure to promulgate, implement or enforce, adequate mental health
policies responsive to the serious medical needs of inmates like Plaintiff;

db. Inadequate medical triage screening that fails to identity inmates with
serious medical or mental health needs;

C. Severe limitation of the use of off-site. medical, mental health and

diagnostic service providers, even in emergency situations;

d. Untimely medical and mental health examinations and treatment;
€. Understaffing the medical unit; and
f. The failure to adequately train jail personnel and staff with respect to the

proper assessment, classification and treatment of inmates with serious medical and mental

health needs.
Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 7 of 12

27. Glanz knew and/or it was obvious that the maintenance of the aforementioned
policies, practices and/or customs posed an excessive risk to the health and safety of inmates.

28.  Glanz disregarded the known and/or obvious risks to the health and safety of
inmates like Plaintiff.

29, Glanz, through his continued encouragement, ratification, and approval of the
aforementioned policies, practices, and/or customs, in spite of their known and/or obvious
inadequacies and dangers, has been deliberately indifferent to inmates’, including Plaintiff's,
serious medical needs.

30. ‘There is an affirmative link between the unconstitutional acts of his subordinates
and Glanz’s adoption and/or maintenance of the aforementioned policies, practices and/or
customs.

B. Official Capacity Liability ~ Defendant Regalado & Municipal Liability —
Defendant CHMO

31, Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

32. CHMO and Regalado are each a “person” for purposes of 42 U.S.C. § 1983.

33. At all times pertinent hereto, CHMO and Regalado were acting under color of
state law.

34, | CHMO was charged with implementing and assisting in developing the policies of
the Tulsa County Sheriff's Department with respect to the medical and mental health care of
inmates at the Tulsa County Jail and has shared responsibility to adequately train and supervise
its employees. Sheriff Regaldo is the current office holder as the Sheriff of Tulsa County and is

in charge of the Tulsa Jail and is accordingly sued in his official capacity.
* Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 8 of 12

35. There is an affirmative link between the deprivation of Plaintiff's right to be free
of cruel and unusual punishment and the policies, practices and/or customs that Tulsa Jail and
CHMO promulgated, created, implemented and/or possessed responsibility for.

36. Such policies, practices and/or customs include, but are not limited to:

a. The failure to promulgate, implement or enforce adequate mental health
policies responsive to the serious medical needs of inmates like Plaintiff.

b. Inadequate medical triage screening that fails to identify inmates with
serious medical or mental health needs;

C. Severe limitation of the use of off-site medical, mental health and

diagnostic service providers, even in emergency situations;

d. Untimely medical and mental health examinations and treatment;
e, Understaffing the medical unit; and
f. The failure to adequately train CHMO and Tulsa Jail employees and/or

agents with respect to the proper assessment, classification and treatment of inmates with
serious needs.

37. Defendants knew it was obvious that the maintenance of the aforementioned
policies, practices and/or customs posed an excessive risk to the health and safety of inmates
like Plaintiff.

38, Defendants tacitly encouraged, ratified, and/or approved of the acts and/or
omissions alleged herein, knew and/or it was obvious that such conduct was unjustified and
would result in violations of constitutional rights, and was deliberately indifferent to the serious
medical and mental health needs of inmates.

39. Asa direct and proximate result of unlawful policies, practices and/or customs,

Plaintiff has suffered injuries and damages as alleged herein.
Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 9 of 12

40. That pursuant to 42 U.S.C. § 1983, Plaintiffs constitutional rights should be
vindicated.

41, Defendant Glanz has acted with conscious disregard to the federally secured
rights of Plaintiff and as such, punitive damages in excess of $10,000.00 should be assessed
against them.

42. As a result of Defendants’ conduct, Plaintiff has suffered actual damages in
excess of $75,000.00.

43. Plaintiff has incurred attorney fees and costs pursuing this matter and pursuant
to 42 U.S.C. § 1988 Plaintiff should be reimbursed a reasonable award of attorney fees and
costs.

44. In the event that actual damages are not provable, nominal damages should be
issued as a means to redress the civil rights of Plaintiff.

COUNT IT

EGLIGEN
A Defen BCCTC an

45. Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

46. Prior to filing this action, Plaintiff fully exhausted his rights pursuant to the
Oklahoma Governmental Tort Claims Act, 51 0.S. § 151 ef seg. (OGTCA).

47. As a result of the negligence of Defendants BCCTC and CHMO, Plaintiff sustained
damages.

48. | Defendants BCCTC and CHMO owed a duty to Plaintiff, and alf other inmates in
custody, to use reasonable care to provide inmates in need of medical attention with

appropriate assessment, classification and treatment of inmates with serious needs.
* Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 10 of 12

49. Asa direct and proximate cause of the negligence of BCCTC and CHMO, Plaintiff
has suffered damages, in excess of $75,000.00.
COUNT III
OKLAHOMA CONSTITUTION-BOSH CLAIM
(As to Defendant BCCTC and CHMO)

50. Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

Si. Additionally, and/or alternatively, Defendants BCCTC and CHMO violated
Plaintiff’s rights under the Oklahoma Constitution, and a cause of action exists pursuant to Bosh
v. Cherokee County Building Authority, 2013 OK 9, 305 P.3d 994, for violating Plaintiff's rights
under Art. 2, § 30 of the Oklahoma Constitution.

52. Defendant Regalado has waived any applicable immunity under the OGTCA and
therefore a Bosh claim is not alleged as to him.

WHEREFORE, Plaintiff requests an award of actual damages in excess of $75,000.00
against all Defendants, an award of punitive damages against Defendant Glanz in excess of
$10,000.00, the costs of this action, pre and post judgment interest, reasonable attorney fees
and costs, that Defendants be jointly and severally liable and any other and further relief that

this Court deems proper.

S/Brendan M. McHugh
Brendan M. McHugh, OBA #18422

Attorney for Plaintiff
P.O. Box 1392
Clarernore, OK 74018
Tele: (918) 608-0111
Fax: (918) 803-4910
and

Dana Jim, OBA #19495

10
+ Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 11 of 12

P.O, Box 1011

Vinita, OK 74301
Tele: 918-457-6626
Fax: 918-517-3431
Co-Counsel for Plaintiff

CERTIFICATE OF ELECTRONIC DELIVERY

I certify that I delivered via this Court’s ECF system a true and correct copy of this document on
the 8" day of March 2017 to:

Kim Hall, OBA # 16100

Assistant District Attorney, Civil Division

Tulsa County, District Attorney’s Office

500 S. Denver, Ste. 827

Attorney for Defendant Regaldo in his official capacity

S/Brendan M. McHugh

1
« Case 4:17-cv-00036-JHP-FHM Document 11 Filed in USDC ND/OK on 03/08/17 Page 12 of 12

12
IN THE DISTRICT COURT OF TULSA COUNTY

STATE OF OKLAHOMA
JOSHAWA CESSOR, )
)
Plaintiff, )
)
V. } Case No. CJ-2018-4673
)
BOARD OF COUNTY COMMISIONERS ) Refiled from Case No. CJ-2016-2442
OF TULSA COUNTY, a political sub- )
division and municipal corporation; } ATTORNEY LIEN CLAIMED
STANLEY GLANZ, individually; )
VIC REGALADO, in his official capacity; ) RY TRIAL DEMANDED
and ARMOR CORRECTIONAL HEALTH)
SERVICES, INC., a foreign corporation, )
)
Defendants. )

SECOND AMENDED PETITION

The Plaintiff Joshawa Cessor (“Plaintiff”) hereby submits his Second Amended
Petition in the above captioned matter. In support thereof, Plaintiff alleges and states
as follows:

i, Plaintiff is an individual who is domiciled in the State of Arkansas and at
the time of the conduct alleged herein was a resident of Broken Arrow, Oklahoma.

2. Defendant Board of County Commissioners of Tulsa County (“BCCT C"jisa
political subdivision and municipal corporation.

3. Defendant Vic Regalado (“Regalado”) is the Sheriff at Tulsa County Jail
and this action is against him in his official capacity as Sheriff of Tulsa County.

4, Defendant Stanley Glanz (“Glanz”) was the Tulsa County Sheriff during

Plaintiff's incarceration and this action is against him in his individual capacity.

 

 
5. Numerous John and Jane Does were employed at the Tulsa County Jail
during the events at issue herein.

6. That beginning in early September 2015 until approximately October of
2015 Plaintiff was incarcerated at the Tulsa County Jail as a pretrial detainee being held
on a warrant issued by the State of New Mexico.

7. Board of County Commissioners of Tulsa County (‘BCCTC’) is a political
subdivision and municipal corporation and the governing entity of Tulsa County Jail and
pursuant to 19 O.S. § 4 is the proper entity to be sued on behalf of Tuisa County Jail.

8. Defendant ARMOR CORRECTIONAL HEALTH SERVICES, INC. (ACHS) was,
at all times relevant hereto, a foreign corporation doing business in Tulsa County,
Oklahoma. ACHS was, at all times relevant hereto, responsible, in part, for providing
medical services and medication to Plaintiff while he was in the custody of the Tulsa
County Sheriff’s Department. ACHS was additionally responsible, in part, for
implementing Tulsa County Jail policies regarding medical and mental health care,
assisting in developing those policies and in training and supervising its employees.

9. That Plaintiff previously filed this case in Tulsa County Case No. CJ-2016-
2442 and such matter was subsequently removed and dismissed without prejudice on
11/13/2017 and as such this re-filing is timely.

10. While incarcerated at the Tulsa County Jail, Plaintiff was subjected to cruel
and unusual punishment and an unreasonable seizure prohibited by the United States

Constitution and applicable in this context thru the 4° and 14 Amendments to the
United States Constitution to Plaintiff as a pretrial detainee. Such conduct is also
violative of Article 2, § 30 of the Oklahoma Constitution.

11. That on or about September 8" 2015 while incarcerated in the Tulsa
County Jail, employees of the Tulsa County Jail handcuffed Plaintiff excessively resulting
in a fracture and displacement of his right hand as well as paresthesia. The conduct of
the individual employees of the jail is unlawful in that it is excessive force under the
United States and Oklahoma Constitutions. Specifically, while being processed into
Tulsa County Jail, Plaintiff disclosed that he was in the past hospitalized in New Mexico
for suicidal tendencies with depression, anxiety and mental heaith issues. This resulted
in Plaintiff being placed him in a medical/mental unit of the jail. Plaintiff was placed in
a jail cell with no clothes and a sheet to cover himself and the guard derisively laughed
at him while placing him in the cell with his clothing. While there, Plaintiff began to
threaten to call the Mayor and/or an attorney to compiain about the conditions in the
jail and his treatment. Numerous deputies and Sheriff Glanz appeared and Plaintiff was
placed in handcuffs resulting in his hand making a loud popping/cracking sound.
Plaintiff immediately hollered in pain. Nevertheless, despite the need for medical
attention, Plaintiff was placed in a cell. Plaintiff requested medical care and was in
excessive pain for over 20 hours before he was finally taken to an x-ray technician at
jail who diagnosed Piaintiff with what was described as a triad break. Subsequently,
two physicians with the jail and/or ACHS stated that it was not possibie to determine if
it was broken and no treatment was rendered by them to Plaintiff. Plaintiff was only

given Tylenol a few days later, resulting in severe and unnecessary pain to Plaintiff.
Plaintiff made numerous written requests thru the KIOSK system and subsequently
Plaintiff attempted to retrieve such requests, the requests were no longer visible and
Plaintiff's KIOSK records were wiped clean as there were no other records. After his
release from Tulsa County Jail, it was confirmed that Plaintiff had indeed broken his
wrist,

12. After fracturing Plaintiff's wrist, individual employees of the Tulsa County
Jaii exacerbated Plaintiff's condition by refusing to provide medical treatment to Plaintiff
also in violation of Plaintiff's constitutional rights under the United States and Oklahoma
Constitutions. Further, Plaintiff had mental health needs in that he was diagnosed with
anxiety and had other mental health issues that should have been adequately
responded to.

13. Defendant Glanz was at ail times relevant hereto, the Sheriff of Tulsa
County, Oklahoma, residing in Tulsa County, Oklahoma. Glanz, as Sheriff and the head
of the Tulsa County Sheriff's Department, was, at all times relevant hereto, responsibie
for ensuring the safety and weil-being of inmates detained and housed at the Tulsa
County Jail, including the provision of appropriate medical care and treatment to
inmates in need of such care, pursuant to 57 0.S. § 47.

14. In addition, Defendant Glanz was at all times pertinent hereto, responsible
for creating, adopting, approving, ratifying, and enforcing the rules, regulations,
policies, practices, procedures, and/or customs of the Tulsa County Sheriff's

Department and Tulsa County Jail, including the policies, practices, procedures, and/or
Customs that violated Plaintiff's rights as set forth in this Petition. Defendant Glanz is
sued in his individual capacity.

COUNT I

42 U,S.C. § 1983 ~ VIOLATIONS OF THE 4" AND 1474 AMENDMENTS TO THE
NITED STATE N TION

Defendant Glanz in his indivi ] city, Defen Regai in

his official capacity, and Defendant ACHS)

15. In support of Count I, Plaintiff restates and re-alleges the foregoing
allegations in their entirety as though fully set forth herein.

16. That while incarcerated in the Tulsa County Jail, Plaintiff was subjected to
excessive force by certain unknown individuals, John and Jane Does, and once the
responsible individuals are learned of and determined with knowledge, a separate
excessive force claim will be alleged as to them upon leave of the Court at the time this
information is discovered.

17. The action and inaction by the Defendants named herein constitutes
deliberate indifference to the known federal constitutional rights of Plaintiff; specifically:

a, Piaintiff was injured by a Tulsa County Jail employee resulting in
excessive force and significant injuries to Plaintiff.

b. Defendants were deliberately indifferent to Plaintiff's medical needs
by failing to provide medical assistance to Plaintiff after being requested to do so and
having actual knowledge of a medical need.

C. Defendants’ failure to provide medical assistance resulted in

signification exacerbation of Plaintiff’s condition.
18. The above described conduct is a direct result of the inadequate training
and the failure to properly train employees of the Tulsa County Jail. This policy is set
forth and described in the Order of the Court by Honorable Judge John E. Dowdell in
Burke v. Glanz, etal., No. 11-CV-720-JED-PIC, Opinion and Order, (N.D. Okla. July 20
2016). Specifically, on three occasions, the staffing, medical treatment of inmates at
the Tulsa County Jail was found to be deficient, Further, Defendant ACHS violated the
constitutional rights of inmates by neglecting their medical needs. This resulted in a
pattern and policy and actual notice of the deficiencies.

19. Defendants had actual knowledge of all the above described conditions of

confinement and all three acted with reckless indifference for the rights of the Plaintiff.

 

20. Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

21. There is an affirmative link between the aforementioned acts and/or
omissions of Defendants in being deliberately indifferent to Plaintiff's serious medical
needs, health and safety and policies, practices and/or customs which Glanz
promulgated, created, implemented and/or possessed responsibility for.

22. Such policies, practices and/or customs include, but are not limited to:

a. The failure to promulgate, implement or enforce, adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff;
b, Inadequate medical triage screening that fails to identity inmates

with serious medical or mental health needs;
Cc. Severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;

d. Untimely medical and mental health examinations and treatment;

e. Understaffing the medical unit; and

f, The failure to adequately train jail personnel and staff with respect
to the proper assessment, classification and treatment of inmates with serious medical
and mental health needs.

23. Glanz knew and/or it was obvious that the maintenance of the
aforementioned policies, practices and/or customs posed an excessive risk to the health
and safety of inmates.

24. Glanz disregarded the known and/or obvious risks to the health and safety
of inmates like Plaintiff.

25. Glanz, through his continued encouragement, ratification, and approval of
the aforementioned policies, practices, and/or customs, in spite of their known and/or
obvious inadequacies and dangers, has been deliberately indifferent to inmates’,
including Plaintiff's, serious medical needs.

26. There is an affirmative link between the unconstitutional acts of his
subordinates and Glanz’s adoption and/or maintenance of the aforementioned policies,
practices and/or customs.

NT I.B. — ial i jability — Defendant
Municipal Liability — Defendant ACH

27. Plaintiff re-alleges and incorporates by reference the above paragraphs as

though fully set forth herein.
aX

28. ACHS and Regalado are each a “person” for purposes of 42 U.S.C. § 1983.

29,  Atall times pertinent hereto, ACHS and Regalado were acting under color
of state law.

30. ACHS was charged with implementing and assisting in developing the
policies of the Tulsa County Sheriff's Department with respect to the medical and
mental health care of inmates at the Tulsa County Jail and has shared responsibility to
adequately train and supervise its employees. Sheriff Regalado is the current office
holder as the Sheriff of Tulsa County and is in charge of the Tulsa Jail and is
accordingly sued in his official capacity.

31. There is an affirmative link between the deprivation of Plaintiff's right to
be free of cruel and unusual punishment and the policies, practices and/or customs that
Tulsa County Jail and ACHS promulgated, created, implemented and/or possessed
responsibility for.

32. Such policies, practices and/or customs include, but are not limited to:

a. The failure to promulgate, implement or enforce adequate mental
health policies responsive to the serious medical needs of inmates like Plaintiff.

b, Inadequate medical triage screening that fails to identify inmates
with serious medical or mental heaith needs;

Cc. Severe limitation of the use of off-site medical, mental health and
diagnostic service providers, even in emergency situations;

d. Untimely medical and mentat health examinations and treatment;

e. Understaffing the medical unit; and
f. The failure to adequately train ACHS and Tulsa County Jail
employees and/or agents with respect to the proper assessment, classification and
treatment of inmates with serious needs.

33. Defendants knew it was obvious that the maintenance of the
aforementioned policies, practices and/or customs posed an excessive risk to the health
and safety of inmates like Plaintiff.

34. Defendants tacitly encouraged, ratified, and/or approved of the acts
and/or omissions alleged herein, knew and/or it was obvious that such conduct was
unjustified and would result in violations of constitutional rights, and was deliberately
indifferent to the serious medical and mental health needs of inmates.

35. As a direct and proximate result of unlawful policies, practices and/or
customs, Plaintiff has suffered injuries and damages as alleged herein.

36. That pursuant to 42 U.S.C. § 1983, Plaintiff's constitutional rights should
be vindicated.

37. Defendant Glanz has acted with conscious disregard to the federally
secured rights of Plaintiff and as such, punitive damages in excess of $10,000.00 should
be assessed against them.

38. Asa result of Defendants’ conduct, Plaintiff has suffered actual damages
‘in excess of $75.000.00.

39. Plaintiff has incurred attorney fees and costs pursuing this matter and
| pursuant to 42 U.S.C. § 1988 Plaintiff should be reimbursed a reasonable award of

attorney fees and costs.
40. In the event that actual damages are not provable, nominal damages
should be issued as a means to redress the civil rights of Plaintiff,
N KI M ITUTION — BOSH IM 7

fendant B n H

41. Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein.

42. — Prior to filing this action, Plaintiff fully exhausted his rights pursuant to the
Oklahoma Governmental Tort Claims Act, 51 0.S. § 151 et seg. (OGTCA).

43. Asa result of the negligence of Defendants BCCTC and ACHS, Plaintiff
sustained damages.

44, Defendants BCCTC and ACHS owed a duty to Plaintiff, and all other
inmates in custody, to use reasonable care to provide inmates in need of medical
attention with appropriate assessment, classification and treatment of inmates with
serious needs.

45. As a direct and proximate cause of the negligence of BCCTC and ACHS,
Plaintiff has suffered damages, in excess of $75,000.00.

46. Plaintiff re-alleges and incorporates by reference the above paragraphs as
though fully set forth herein,

47. Additionally, and/or alternatively, Defendants BCCTC and ACHS violated
Plaintiff's rights under the Oklahoma Constitution, and a cause of action exists pursuant

to Bosh v. Cherokee County Building Authority, 2013 OK 9, 305 P.3d 994, for violating

Plaintiff's rights under Art. 2, § 30 of the Oklahoma Constitution.

10
48. Defendant Regalado has waived any applicable immunity under the
OGTCA and therefore a Bosh claim is not alleged as to him.

WHEREFORE, Plaintiff requests an award of actual damages in excess of
$75,000.00 against all Defendants, an award of punitive damages against Defendant
Glanz in excess of $10,000.00, the costs of this action, pre and post judgment interest,
reasonable attorney fees and costs, that Defendants be jointly and severally liable, and

any other and further relief that this Court deems proper.

 

Brendan M. McHugh, OBA #18422
Attorney for Plaintiff
P.O. Box 1392
Claremore, OK 74018
Tele: (918) 608-0111
Fax: (918) 803-4910
and

Dana Jim, OBA #19495
P.O. Box 1011

Vinita, OK 74301
Tele: 918-457-6626
Fax: 918-517-3431
Co-Counsel for Plaintiff

11
TT

43758670

IN THE DISTRICT COURT OF TULSA COUNTY

STATE OF OKLAHOMA Fk ‘BS
JOSHAWA CESSOR, ) MAY 3 6 2ft9
- )
oni DON NEWBERRY. Cour ¢
Plaintiff, STATE OF OKLA. Tiss coun
Vv. ) Case No. CJ-2018-4673
)
BOARD OF COUNTY COMMISIONERS _ ) Refiled from Case No. CJ-2016-2442
OF TULSA COUNTY, a political sub- )
division and municipal corporation; ) ATTORNEY LIEN CLAIMED
STANLEY GLANZ, individually; )
VIC REGALADO, in his official capacity; ) JURY TRIAL DEMANDED
and ARMOR CORRECTIONAL HEALTH  )
SERVICES, INC., a foreign corporation, )
)
Defendants. )

PLAINTIFF'S NOTICE TO COURT

Comes Now Plaintiff and hereby submits the following notice to Court:

1. That on May 15, 2019, Plaintiff filed his Motion for Leave to File Second
Amended Petition.

2. That Plaintiff informs the Court that counsel for Plaintiff has conferred with
counsel for the Tulsa County Defendants and Armor Correctional Health Services, Inc.
has been advised that Defendants object.

Respectfully submitted,

.
fra 4 ye *
‘\ hr f le J
en JEEP fet

: | 7 Al
Brendan M. McHugh, OBA #18422
Attorney for Plaintiff
P.O. Box 1392
Claremore, OK 74018
(918) 608-0111

EXHIBIT O I

 
Fax: (918) 803-4910
Email:Brendan@lawinok.com

and

Dana Jim, OBA #19495

P.O. Box 1011

Vinita, Oklahoma 74301

Tele: (918) 457-6626

Fax: (918) 517-3431

Email: danajimlaw@gqmail.com

Co-Counsel for Plaintiff

CERTIFICATE OF DELIVERY

This is to certify that the above document was delivered, postage prepaid, on this

|? day of May 2019 to:

Snider, Sean P (Bar #22307)

Winter, Anthony C (Bar #32148)
Johnson Hanan & Vosier

9801 N Broadway Extension

Okla City, Ok 73114

Attorneys For Armor Correctiona! Health
Services Inc.

Kehoe, Matthew Steven (Bar #22615)
Assistant District Attorney

500 S. Denver, Ste. 900

Tulsa, Ok 74103

Attorneys For Board Of County
Commisioners

 

Dana Jim

 

 
Kee | CAN

D
Pye Cr coup,
IN THE DISTRICT COURT FOR TULSA COUNTY LE
STATE OF OKLAHOMA JUN ~3 5 0
JOSHAWA CESSOR, sre CRE Geur £ oq
Plaintiff,
v. Case No. CJ-2018-4673

BOARD OF COUNTY COMMISSIONERS
OF TULSA COUNTY, a political subdivision
and municipal corporation; and ARMOR.
CORRECTIONAL HEALTH SERVICES,
INC., a foreign corporation,

Defendants.

Nae Nee ee ae et et ee et ee ee et

DEFENDANT ARMOR CORRECTIONAL HEALTH SERVICES, INC.’S
RESPONSE TO PLAINTIFF’S MOTION TO AMEND

COMES NOW, Defendant Armor Correctional Health Services, Inc. (hereinafter “Armor”
or “Defendant”) and respectfully submits its Response to Plaintiff's Motion for Leave to file Second
Amended Petition (hereinafter “Motion to Amend”), The filing of the instant Response should not
be construed as a consent to jurisdiction or as a waiver of Defendant’s right to assert all remaining

defenses under the law, including, but not Hmited to, those enumerated in OKLA. STAT. tit. 12 §
| 2012(B). Furthermore, Defendant specifically reserves the right to answer Plaintiff's First Amended
Petition and to assert all affirmative defenses including those enumerated in OKLA. STAT. tit. 12 §
2008(C). In support thereof, Defendant respectfully states as follows:

To understand Defendant’s basis for its objection to Plaintiffs Motion to Amend it is
important to understand the procedural history of this case to date. As outlined below, Plaintiff has
had numerous opportunities to perfect his petitions and complaints and has been afforded leave on
several occasions toe do so. Granting him leave to amend his Petition in this instance would be futile

and would only delay a decision on the merits.

EXHIBIT P
STATEMENT OF THE CASE

I, | On Fuly 5, 2016, Plaintiff commenced his original action in Tulsa County District
Court as case number CJ-2016-2442. See Exhibit 1 to this Defendant’s Motion to Dismiss.

2. On January 18, 2017, a defendant removed the original action, which originated in
_ the Tulsa County District Court, to the United States District Court for the Northern District of
Oklahoma. See Exhibit 2 to this Defendant’s Motion to Dismiss.

3. The removing defendant filed 2. Motion to Dismiss Plaintiffs Petition and in
response, Plaintiff filed an Amended Complaint in the Northern District on March 8, 2017. See
Exhibit 3 to this Defendant’s Motion to Dismiss.

4, Subsequently, Plaintiff voluntarily dismissed his claims against ali defendants on
November 13, 2017. See Exhibit 4 to this Defendant’s Motion to Dismiss. |

5. On November 13, 2018, Plaintiff refiled this action in Tulsa County District Court
as case number CJ-2018-4673. See Exhibit 5 to this Defendant’s Motion to Dismiss.

6. On November 30, 2018, Plaintiff filed an Amended Petition in this action. See
Exhibit 6 to this Defendant’s Motion to Dismiss,

7. On April 2, 2019, Plaintiff voluntarily dismissed certain claims in his action. See
Exhibit 7 to this Defendant’s Motion to Dismiss.

8. On May 1, 2019, Defendant filed a special entry of appearance and Motion to
Dismiss Plaintiff's Amended Petition. |

9. Plaintiff, apparently in lieu of responding to Defendant’s Motion to Dismiss, filed
the instant Motion to Amend on May 15, 2019, seeking leave to amend his Amended Petition yet

again.
ARGUMENTS AND AUTHORITIES

OKLA. STAT. tit. 12, § 20 15 provides that parties may seek leave of Court to file an amended
petition, and that “eave shall be freely given when justice requires.” Jd, (emphasis added). While
courts liberally construe the right to amend, this is not without limitation. Appellate courts have
explained there is no abuse of discretion in refusing to grant leave to amend a pleading “if the court
relies on a reason such as ‘undue delay, bad faith or dilatory motive on the part of the movant,
repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the
opposing party, ... [or] futility of amendment’.” See Bittle v. Oklahoma City Univ., 2000 OK CIV
APP 66, § 11, 6 P.3d 509, 513 (citing Prough, 1993 OK 130, 4 9, 862 P.2d at 76. Furthermore,
“(al key consideration [in liberally permitting amendments] is whether the non-movant will be
prejudiced by the amendment.” Roth, at J 12, 1084 (citing U.S. v. Keystone Sanitation Co., Inc.,
903 F.Supp. 803, 814 (M_D.Pa.1995)). Thus, Plaintiffs request is properly denied if there is a
‘Justifying reason” for denial of the motion for leave to amend the petition. See McDermott y.
Sentry Life Ins. Ca., Inc., 2000 OK CIV APP 115, | 28, 15 P.3d 508, 516, as corrected (Jan, 24,
2001),

Here, there are several justifying reasons to deny Plaintiff's request. First, Plaintiff's
requested relief should be denied by this Court because Plaintiff has had plenty of chances to cure
any perceived deficiencies in his filings. Second, Plaintiff's request to file a Second Amended
Petition would be futile, as Plaintiff will be unable to cure the substantive issues plaguing his
claims against this Defendant, including that Armor is immune from liability in tort pursuant to
the Oklahoma Governmental Tort Claims Act (hereinafter “GTCA”). Finally, Plaintiffs request
should be denied because he does not establish good cause which justifies another opportunity to

amend his pleadings,
1) Plaintiff's Motion to Amend should be denied because he has repeatedly failed to
perfect his allegations and claims. .

To date, Plaintiff has had the opportunity to perfect his petition/complaint on four (4)
separate occasions. Plaintiff's first chance occurred at the time of the initial filing of this action in
Tulsa County on or about July 5, 2016. After it was removed to the Northern District, Plaintiff
was afforded another opportunity to improve his position and pleadings in filing an Amended
Complaint on or about March 8, 2017. Notably, this occurred after being confronted by a Motion
to Dismiss by the defendant that removed the action. Subsequently, Plaintiff voluntarily dismissed
his action in the Northern District and was effectively given a third opportunity to tailor and perfect
his Petition prior to refiling this action in Tulsa County. Then, prior to serving defendants with
the refiled action, Plaintiff again filed an Amended Petition (his fourth bite of the proverbial apple.)
Finally, after filing his Amended Petition, Plaintiff then voluntarily dismissed claims that were
included in his Amended Petition. Now, after being confronted with meritorious Motions to
Dismiss, Plaintiff again seeks leave to amend his Amended Petition.

“Interestingly, the allegations contained in Plaintiff’ s proposed Second Amended Complaint
stem from the same set of operative facts as the Amended Petition in this action. Said another
way, Plaintiffs proposed Second Amended Complaint does not add anything factually that was
not included in Plaintiff's prior renditions of his complaints/petitions. Instead, the proposed
Second Amended Petition largely throws out the same facts that have been pled and included since
Plaintiff filed his Amended Complaint in Federal Court over two (2) years ago. Accordingly,
Plaintiff cannot logically argue that his sought relief is necessary to correct or clean up the factual
basis for his claims. Even if he did take this position, Plaintiff has not identified which facts were
necessary to his proposed Second Amended Petition or provide an adequate reason as to why such

facts were not included in the prior four (4) opportunities Plaintiff has had to perfect his pleading.
Similarly, the claims included in the proposed Second Amended Complaint have been
articulated and laid out previously in Plaintiff's other initiating documents. Here, Plaintiff s
' proposed Second Amended Petition seemingly seeks to add United States Constitutional claims
against this Defendant. It is unclear why these additional claims were not included in any of
petitions involved with the refile, especially when considering Plaintiff's Amended Complaint
filed in Federal Court prior to Plaintiffs voluntarily dismissal, aid contain § 1983 claims for
alleged violations of Plaintiff's rights under the 4" and 14 Amendments to the United States
Constitution stemming from the health care allegedly received at the Tulsa County Jail. See
Exhibit 3 to Defendant’s Motion to Dismiss, ff 19-44, Now, after being confronted with a Motion
to Dismiss which would firmly dispose of Plaintiffs claims against this Defendant, Plaintiff seeks

to go back to the well and add claims which have already been included in this action once before,

2) Plaintiff’s Motion to Amend should be denied because amendment would be futile.
Any attempts by Plaintiff to amend his Amended Complaint would be futile, even when

considering that Plaintiff seeks to add another § 1983 claim which has not been included since
Plaintiff's action was refiled. A proposed amendment is futile if the complaint as amended would
be subject to dismissal. Bradley v. JE. Val-Mejins, 379 F.3d 892, 901 (10th Cir. 2004)(citing
Jefferson County Sch, Dist. v. Moody’s Investor's Services, 175 F.3d 848 (10th Cir. 1999), As
outlined in Defendant’s Motion to Dismiss, Defendant is immune from liability in tort pursuant to
the GTCA. There is no number of amendments that would shield Plaintiff from this fact, as
Defendant inherently is included within the definition of “employee” in the GTCA and therefore
is entitled to immunity from tort. Accordingly, Plaintiff's Motion to Amend should be denied as
any attempted amendments regarding Plaintiff's state claims against this Defendant would be

unsuccessful,
Additionally, Plaintiffs proposed additional claims under § 1983 would be similarly
fruitless as Plaintiff has failed to allege in his proposed Second Amended Petition that the actions
or inactions of Defendant were deliberately indifferent. In order to properly plead a claim for
deliberate indifference Plaintiff must properly allege that the alleged harm he suffered was
sufficiently serious (Wilson v, Seiter, 501 U.S. 294, 303-04 (1991)), and that this Defendant was
aware of and disregarded an excessive risk.to his safety (Farmer v. Brennan, 511 U.S. 825, 837
(1994). Plaintiff is unable to satisfy his pleading burden under these standards as it is clear when
considering Plaintiff's Amended Petition and proposed Second Amended Petition that Defendant
was not deliberately indifferent to Plaintiffs serious medical needs as it provided care and
treatment in response to his complaints. Ifmedical care was provided, and there is only a disagreement
as to whether the proper care was provided, the case sounds in tort and does not rise to the level of a civil
rights claim, Smart v. Villar, 547 P.2d 112 (10th Cir.1976); and Debrow v. Kaiser, 42 F, App'x 269, 269

(10th Cir. 2002).

3) Plaintiff’s Motion to Amend does not provide good cause for the relief sought.
Plaintiff's Motion to Amend is void of any persuasive factual or legal basis for granting

the reliefhe seeks. While Plaintiff does attach his proposed Second Amended Petition as an exhibit
to his Motion to Amend, what Plaintiff fails to provide is any reasoning as to why the proposed
Second Amended Complaint was not the version that was filed upon the refiling of this action in
Tulsa County or the version that was filed as an Amended Petition prior to serving defendants in
the refiled action, Instead, Plaintiff provides in his Motion to Amend that the “Court should allow
Plaintiff to file a Second Amended Petition due to the intervening change in existing law.” See
PlaintifP's Motion to Amend, p. 3, | 10. “Accepting this as true however requires disregarding the

fact that Plaintiff has already attempted to account for the alleged changes in law by his voluntary
dismissal of claims which were prohibited by the Barrios decision. This stated bases, even if it
were true, would not adequately justify granting Plaintiff leave to assert an additional claim under
§ 1983, as the Barrios decision solely dealt with claims under the Oklahoma Constitution, no the
United States Constitution. | .
CONCLUSION

Plaintiff's Motion to Amend should be denied as Plaintiff has already been given several
opportunities to amend and correct his filings, pled facts and asserted claims. Denial is also
appropriate because any subsequent amendment would be futile, and Plaintiff failed to provide
good cause for his sought relief.

WHEREFORE, Defendant respectfully request that this Court deny Plaintiffs Motion for
Leave to File a Second Amended Petition.

Respectfully submitted,

aw
aan

HN

Ss P, SNIDER, OBA # 22307
HONY C. WINTER, OBA #32148

JOHNSON HANAN AND VOSLER

9801 N. Broadway Extension

Oklahoma City, OK 73114

Telephone: (405) 232-6100

Facsimile: (405) 232-6105

E-Mail: ssnider@johnsonhanan.com

E-Mail: awinter@iohnsonhanan.com
Attorneys for Defendant Armor

Correctional Health Services, Inc.

 
CERTIFICATE OF MAILING
I, hereby certified that a true and correct copy of the above and foregoing was mailed via
first class mail on the 3rd day of June, 2019, to the following:

Brendan M McHugh

P.O. Box 1392

Claremore, OK 74018
Telephone: (918) 608-0111
Facsimile: (918) 803-4910
and

Dana Jim

P.O. Box 1011

Vinta, OK 74301
Telephone: (918) 457-6626
Facsimile: (918) 517-3431
Attorneys for Plaintiff

Matthew Steven Kehoe

Assistant District Attorney

500 S. Denver, Ste. 900

Tulsa, OK 74103

Attorney for Defendant Board

of County Commissioners of Tulsa Co.

bape

Anthony C. Winter

 
DON NEWBERRY C
IN THE DISTRICT COURT OF TULSA COUNTY ™ Ha Tuiseet Clk
STATE OF OKLAHOMA

NOTICE OF HEARING

The following cases are set for hearing in Room 501 on the matters designated at the
time and dates below. Counsel or parties without counsel should appear at the hearing or

disposition may be made in their absence, Dw Neon

DOUG DRUMMOND, DISTRICT JUDGE
ivil Docket B

 

MOPIOTE A679" TOSHAWA CESSOR BOARD OF COUNTY
COMMISSIONERS OF TULSA CO
Plaintiff's Motion to Amend is set on 7-30-2019 at 11:00. Notices sent to
Brendan McHugh PO Box 1392 Claremore Ok 74018 and Dana Jim PO
Box 1011 Vinita Ok 74301 and Matthew Kehoe 500 S Denver Ste 900

Tulsa, Ok 74103 and Sean Snider 9801 N Broadway Extension Oklahoma
City, Ok 73114.

CJ 2017 1874 BRYANT LEWIS CHRISTOPHER EARLEY
1083 Status Conference is set on 7-30-2019 at 11:00. Notices sent to

Jack Warren 611 S Detroit Ave Tulsa, Ok 74120 and William Van
Burkleo PO Box 258829 Oklahoma City, Ok 73125.

AFFIDAVIT OF MAILING
I, Don Newberry, Court Clerk for Tulsa, County, hereby certify that on the AS day of
Sune , 2019, a true and correct copy of the foregoing order was mailed to each

of the attorneys listed above, and a true and correct copy of the foregoing order was filed
in each of the foregoing cases.

‘DON NEWBERRY COURT CLERK

Deputy Court Clerk

 

EXHIBIT Q
DISTRICT COURT
THE DISTRICT OF TULSA COUNTY Fr L £ ‘D
STATE OF OKLAHOMA JUL 8.1 2019

DON NEWBERRY C
STATE OF OKLA, Tusa come

JOSHAWA CESSOR )
Plaintiff )
} CJ 2018 4673
V. ) DOUG DRUMMOND
) CIVIL DOCKET B
)
BOARD OF COUNTY }
COMMISSIONERS OF TULSA )
COUNTY )
Defendant )

ORDER

The trial court's discretion regarding whether to allow an amendment is limited by
12 0.8. § 2015, which requires that leave to amend be given if justice requires. It also is
clear that a court may deny leave if the leave to amend is based on: 1) undue delay; 2)
bad faith or dilatory motive by the movant; 3) repeated failure to cure deficiencies by
amendments previously allowed; 4) undue prejudice to the opposing party; or 5) futility
of amendment. City of Blackwell v. Wooderson, 2017 OK CIV APP 33, 5, 397 P.3d
491, 494. The Defendant argues that the amendment causes (1) undue delay, (2)
points out the Plaintiff's repeated failure to cure deficiencies by amendments previously
allowed and (3) the “futility” of the proposed amendment. Those are most certainly
legitimate arguments, but, in the interest of justice, the Court will grant leave to file the
Second Amended Petition. The amended petition should be filed within 10 days from
the date of this Order. The Defendants’ respective Motions To Dismiss may be
resubmitted and/or supplemented within 30 days from the date of this Order and the
Plaintiff will have 14 days to response once the motions/supplements are filed. The
parties also must submit a scheduling order within 45 days of the date of this Order.

Deus Sern

DOUG DRUMMOND, DISTRCT JUDGE

 

 

EXHIBIT R
Notices sent to: BRENDAN MCHUGH PO Box 1392 Claremore Ok 74018
DANA JIM PO Box 1011 Vinita Ok 74301
MATTHEW KEHOE 500 S Denver Ste 900 Tulsa, Ok 74103
SEAN SNIDER 9801 N Broadway Extension Oklahoma City, Ok 73114

AFFIDAVIT OF MAILING

I, Don Newberry, Court Clerk for Tulsa, County, hereby certify that on the

4( dayof We | , 2019, a true and correct copy of the foregoing order

was mailed to each of the attorneys listed , and a true and correct copy of the foregoing
order was filed in each of the foregoing cases.

DON NEWBERRY, COURT CLERK

    

Deputy Court Clerk
